Execution Version


AMENDMENT NO. 1 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), is entered into as
of June 30, 2017, among AMERICAN HOMES 4 RENT, L.P., a Maryland limited
partnership (the “Borrower”), AMERICAN HOMES 4 RENT, a Maryland corporation (the
“Parent”), each of the lenders that is a signatory hereto identified under the
caption “LENDERS” on the signature pages hereof (each a “Lender” and,
collectively, the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (the “Administrative Agent”).
RECITALS


WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent are
parties to that certain Credit Agreement, dated as of August 17, 2016 (the
“Existing Credit Agreement”); and
WHEREAS, the Borrower has requested that the Lender Parties amend, and the
Lenders and the Administrative Agent have agreed to amend, certain provisions of
the Existing Credit Agreement as set forth in this Amendment; and
WHEREAS, as part of this Amendment, certain existing Lenders are exiting the
transaction, and certain new lenders (each a “New Lender”) are becoming parties
to the First Amended Credit Agreement, as well as certain Lender allocations and
pro rata shares are being adjusted.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.Defined Terms. Each capitalized term used but not defined herein shall
have the meaning given to such term in the Existing Credit Agreement. The rules
of interpretation set forth in the Existing Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Existing Credit Agreement shall, after this Amendment becomes effective, refer
to the Existing Credit Agreement as amended hereby.
SECTION 2.     Amendments to the Loan Agreement. The Existing Credit Agreement
is, effective as of the First Amendment Date, hereby amended to be as set forth
in the conformed copy of the credit agreement attached as Exhibit A hereto (the
Existing Credit Agreement, as so amended, the “First Amended Credit Agreement”)
SECTION 3.    New Lender’s Commitment. Effective as of the First Amendment Date,
each New Lender shall become a party to the First Amended Credit Agreement as a
Lender, shall have all of the rights and obligations of a Lender thereunder,
shall agree to be bound by the terms and provisions thereof and shall thereupon
have the Commitments under and for purposes of the First


    
    

--------------------------------------------------------------------------------




Amended Credit Agreement in the amounts set forth in Schedule I attached hereto,
all as if each such New Lender were an original Lender under and signatory to
the Credit Agreement.
SECTION 4.    Representations and Agreements of New Lender. Each New Lender (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Amendment and to consummate
the transactions contemplated hereby and to become a Lender under the First
Amended Credit Agreement, (ii) it satisfies the requirements, if any, specified
in the First Amended Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) from and after the First Amendment Date it shall
be bound by the provisions of the First Amended Credit Agreement as a Lender
thereunder and, to the extent of its Commitment, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the First Amended Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Article VIII thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and the First Amended Credit Agreement on
the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (b) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
SECTION 5.    Reallocations on Effective Date; Exiting Lenders. The
Administrative Agent, the Borrower and each Lender (including, without
limitation for all purposes in this Section, each New Lender) agree that upon
the effectiveness of this Amendment, the amount of each of the Commitments of
such Lender is as set forth on Schedule I attached hereto. Simultaneously with
the effectiveness of this Amendment, the Commitments of each of the Lenders of a
Class as in effect immediately prior to the effectiveness of this Amendment
shall be reallocated among the Lenders of such Class pro rata in accordance with
their respective Commitments for such Class as set forth on Schedule I. To
effect such reallocations, each Lender of a Class who either had no Commitment
with respect to such Class prior to the effectiveness of this Agreement or whose
Commitment with respect to such Class upon the effectiveness of this Agreement
exceeds its Commitment with respect to such Class immediately prior to the
effectiveness of this Amendment (each an “Assignee Lender”) shall be deemed to
have purchased at par all right, title and interest in, and all obligations in
respect of, the Commitments of such Class from the Lenders of such Class whose
Commitments are less than their respective Commitment of such Class immediately
prior to the effectiveness of this Amendment (each an “Assignor Lender”), so
that the Commitments of such Class of each Lender of such Class will be as set
forth on Schedule I attached hereto. Such purchases shall be deemed to have been
effected by way of, and subject to the terms and conditions of, Assignment and
Assumptions without the payment of any related assignment fee, and, except for
Notes to be provided to the Assignor Lenders and Assignee Lenders in the
principal amount of their respective Commitments of any applicable Class, no
other documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which are hereby waived). The Assignor
Lenders, the Assignee Lenders and the other Lenders shall make such cash
settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after


Amendment No. 1 – Page 2    
        

--------------------------------------------------------------------------------




giving effect to the making of any Loans to be made on the First Amendment Date
and any netting transactions effected by the Administrative Agent) with respect
to such reallocations and assignments so that the aggregate outstanding
principal amount of each Class of Loans shall be held by the Lenders of such
Class pro rata in accordance with the amount of the Commitments of such Class
(determined without giving effect to any termination of Commitments effected by
the making of any such Loans) of the Lenders of such Class. Notwithstanding the
foregoing and any other provision of this Agreement to the contrary, the parties
hereto agree that, in connection with any assignment of the Commitments under
this Section, the Administrative Agent, the Borrower, and each relevant Assignee
Lender and/or Assignor Lender shall endeavor to make arrangements satisfactory
to such parties to cause each such Assignee Lender and/or Assignor Lender to
temporarily hold risk participations in the outstanding Loans, of the applicable
Class, of the other Lenders of such Class (rather than fund its Commitment
Percentage of such Class of all outstanding Loans of such Class concurrently
with the effectiveness of such increase of Commitments of such Class) with a
view toward minimizing breakage costs and transfers of funds in connection with
such increase of Commitments. On the First Amendment Date, the commitment of
each Assignor Lender that is a party to the Existing Credit Agreement, but not a
party to this Agreement (an “Exiting Lender”), shall be terminated, all
outstanding obligations owing to such Exiting Lenders under the Existing Credit
Agreement on the Effective Date shall be paid in full as provided in this
Section, and each Exiting Lender shall cease to be a Lender under this
Agreement; provided, however, that, notwithstanding anything else provided
herein or otherwise, any rights of an Exiting Lender under the Loan Documents
that are intended by their express terms to survive termination of the
Commitments and/or the repayment, satisfaction or discharge of obligations under
any Loan Document shall survive for such Exiting Lender.
SECTION 6.     Representations of the Borrower. In order to induce the
Administrative Agent and each Lender to enter into this Amendment, the Borrower
represents and warrants to the Administrative Agent, each Issuing Bank and each
Lender as follows:
(a)    the representations and warranties of the Borrower and each other Loan
Party in or pursuant to the Loan Documents, are true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality is true and correct in all respects) on and as if remade on the
First Amendment Date after giving effect to this Amendment, except to the extent
that such representations and warranties specifically refer to an earlier date
(in which case such representations and warranties are true and correct in all
material respects (except that any representation or warranty that is qualified
by materiality is true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances permitted under the First
Amended Agreement;
(b)    no Default or Event of Default exists on and as of the First Amendment
Date after giving effect to this Amendment;
(c)    each Loan Party has the organizational power and authority, and the legal
right, to make, deliver and perform its obligations under this Amendment and
under each of the Loan Documents executed and delivered in connection with this
Amendment to which it is a party and, in the case of the Borrower, to borrow
hereunder in accordance with the


Amendment No. 1 – Page 3    
        

--------------------------------------------------------------------------------




terms and conditions hereof and of the First Amended Credit Agreement. This
Amendment has been duly executed and delivered on behalf of each Loan Party that
is a party hereto. This Amendment constitutes, and each other Loan Document
executed and delivered in connection with this Amendment upon execution and
delivery will constitute (in each case, assuming due execution by the parties
other than the Loan Parties party thereto), a legal, valid and binding
obligation of each Loan Party that is a party hereto and thereto, enforceable
against each such Loan Party in accordance with its respective terms, except as
the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally;
(d)    no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any governmental authority or regulatory body or any
other Person (other than any required filing with the SEC) is necessary or
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment or any other Loan Document executed and delivered in
connection with this Amendment;
(e)    the execution, delivery and performance of this Amendment and each of the
Loan Documents executed and delivered in connection with this Amendment by each
Loan Party party hereto and thereto: (1) is duly authorized, and (2) will not
violate any law or result in the imposition of any lien, charge or encumbrance
upon the assets of any such party;
(f)    the Loan Documents, as amended hereby and/or in connection herewith, are
in full force and effect without any defense, counterclaim, right or claim of
set-off; all necessary action to authorize the execution and delivery of this
Amendment and all documents and instruments required in connection herewith has
been taken; and this Amendment, together with all documents and instruments
required in connection herewith, is a modification of an existing obligation and
is not a novation;
(g)    as of the First Amendment Date, the matters set forth in Schedule 1.1(b)
and Schedule 6.1(i) remain true, correct and complete. Schedule I, Schedule
1.1(a), Schedule 6.1(b), Schedule 6.1(g), Schedule 6.1(i), Schedule 6.1(r),
Schedule 9.12(a) and Schedule 9.12(b) are updated by the replacement schedules
attached hereto. Schedule 6.1(f) will be updated as required with Borrower’s
regular reporting and compliance under the First Amended Credit Agreement.
(h)    the Parent has furnished to each Lender copies of (i) the audited
consolidated balance sheet of the Parent and its consolidated Subsidiaries for
the fiscal years ended December 31, 2015 and December 31, 2016, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal years ended on such dates, with the opinion thereon of BDO
USA, LLP, and (ii) the unaudited consolidated balance sheet of the Parent and
its consolidated Subsidiaries for fiscal quarter period ended March 31, 2017,
and the related unaudited consolidated statements of operations, shareholders’
equity and cash flow of the Parent and its consolidated Subsidiaries for the
fiscal quarter


Amendment No. 1 – Page 4    
        

--------------------------------------------------------------------------------




period ended on such date. Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly in all material respects, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Parent and its consolidated Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments and the absence of footnotes). Neither the Parent nor any of its
Subsidiaries has on the date hereof any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements;
(i)    since December 31, 2016, there has been no event, change, circumstance or
occurrence that could reasonably be expected to have a Material Adverse Effect.
Each of the Parent and the Borrower is Solvent, and the Parent, the Borrower,
the other Loan Parties and the other Subsidiaries, taken as a whole, are
Solvent; and
(j)    as of the First Amendment Date, the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries are engaged in the business of acquiring,
disposing, financing, renovating and, leasing single family homes and managing
such Properties, together with other business activities incidental or
reasonably related thereto.
SECTION 7.     Conditions to Effectiveness. This Amendment shall become
effective as of the first date (the “First Amendment Date”) when each of the
following conditions shall have been satisfied or waived in writing by the
Administrative Agent:
(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(i)
counterparts of this Amendment executed by each of the parties thereto;

(ii)    Revolving Notes, Term Notes and Bid Rate Notes executed by the Borrower,
payable to each requesting Lender (including any Designated Lender, if
applicable but excluding any Lender that has requested that it not receive
Notes) and complying with the terms of Section 2.12(a) of the First Amended
Credit Agreement;
(iii)    an amended and restated Guaranty executed by each of the Guarantors
initially to be a party thereto;
(iv)    an opinion of Hogan Lovells US LLP, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Lenders and
covering the matters reasonably requested by the Administrative Agent;
(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable


Amendment No. 1 – Page 5    
        

--------------------------------------------------------------------------------




organizational instrument (if any) of each Loan Party certified as of a recent
date by the Secretary of State of the state of formation of such Loan Party;
(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;
(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;
(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;
(ix)    a Compliance Certificate calculated on a pro forma basis for the
Parent’s fiscal quarter ended March 31, 2017;
(x)    evidence that the Fees, if any, then due and payable under the Existing
Credit Agreement or in connection with this Amendment, together with, to the
extent a reasonably detailed invoice thereof has been presented to the Borrower
prior to the date hereof, all other reasonable and documented out-of-pocket
fees, expenses and reimbursement amounts due and payable to the Administrative
Agent and any of the Lenders, including, without limitation, the reasonable and
documented out-of-pocket fees and expenses of counsel to the Administrative
Agent, have been paid; and
(xi)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
(b)    there shall not have occurred or become known to any Responsible Officer
of the Parent or the Borrower of any event, condition, situation or status since
the date of the information contained in the financial and business projections,
budgets, pro forma data and forecasts concerning the Parent, the Borrower and
their respective Subsidiaries delivered to the Administrative Agent


Amendment No. 1 – Page 6    
        

--------------------------------------------------------------------------------




and the Lenders prior to the First Amendment Date that has had or could
reasonably be expected to have a Material Adverse Effect;
(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower, any other Loan
Party or the Parent to fulfill its obligations under the Loan Documents to which
it is a party;
(d)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any Applicable Law or (B) any
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the absence of receipt, making or giving
of which could not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin or impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party; and
(e)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act.
SECTION 8.     Reaffirmation. By signing this Amendment, each Loan Party hereby
confirms that this Amendment shall not effect a novation of any of the
obligations of the Loan Parties under the Existing Credit Agreement, which
obligations continue in full force and effect as set forth in the First Amended
Credit Agreement, and each Loan Party acknowledges and confirms that the
obligations of the Loan Parties under the Existing Credit Agreement as modified
or supplemented hereby and the other Loan Documents (i) constitute “Obligations”
and “Guaranteed Obligations” or other similar term for purposes of the First
Amended Credit Agreement and all other Loan Documents, and (ii) notwithstanding
the effectiveness of the terms hereof, the Loan Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects.
SECTION 9.     Governing Law; Jurisdiction; Other Matters; Waivers.
(a)    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.
(b)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD


Amendment No. 1 – Page 7    
        

--------------------------------------------------------------------------------




RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANKS, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH
AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(c)    EACH OF THE PARENT AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE PARENT OR THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.


Amendment No. 1 – Page 8    
        

--------------------------------------------------------------------------------




(d)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AMENDMENT.
SECTION 10.     Loan Agreement Governs. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or the
Administrative Agent under the Existing Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the First Amended
Credit Agreement or any other Loan Document in similar or different
circumstances.
SECTION 11.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
or electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.
SECTION 12.     Miscellaneous. This Amendment shall constitute an amendment of
the Existing Credit Agreement. Each reference to the Existing Credit Agreement
in any Loan Document shall hereafter be construed as a reference to the Existing
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Existing Credit Agreement shall remain in full
force and effect and be unaffected hereby. This Amendment is a Loan Document.
Except as expressly set forth herein, this Amendment shall not be deemed (a) to
be a waiver of, or consent to, or a modification or amendment of any other term
or condition of the Existing Credit Agreement as amended hereby, or any other
Loan Document or a waiver of any Default or Event of Default, (b) to prejudice
any rights or rights which the Administrative Agent or the Lenders may now have
or may have in the future under or in connection with the Existing Credit
Agreement, as amended hereby, or the other Loan Documents or any of the
instruments or agreements referred to therein, or (c) to be a commitment or any
other undertaking or expression of any willingness to engage in any further
discussion with Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Existing Credit Agreement, as
amended hereby, or the other Loan Documents or any rights or remedies arising in
favor of the Lenders or the Administrative Agent, or any of them, under or with
respect to any such documents. This Amendment, together with the Existing Credit
Agreement and the other Loan Documents integrate all the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.


Amendment No. 1 – Page 9    
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.
BORROWER:
AMERICAN HOMES 4 RENT, L.P.,
a Delaware Limited Partnership
 
 
By:
American Homes 4 Rent,
 
a Maryland Real Estate Investment Trust,
 
its General Partner
 
 
 
 
By:
/s/Diana Laing
 
Name:
Diana Laing
 
Title:
Chief Financial Officer



PARENT:
AMERICAN HOMES 4 RENT,
a Maryland Real Estate Investment Trust
 
 
 
 
 
 
By:
/s/Diana Laing
 
Name:
Diana Laing
 
Title:
Chief Financial Officer





Amendment No. 1 – Signature Page        

--------------------------------------------------------------------------------






LENDER AND ADMINISTRATIVE AGENT:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually as a Lender and as Administrative Agent
 
 
 
By:
/s/ Dale Northup
 
Name:
Dale Northup
 
Title:
Senior Vice President



    
Amendment No. 1 – Signature Page    
    

--------------------------------------------------------------------------------






LENDER:
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
By:
/s/ Chiara Carter
 
Name:
Chiara Carter
 
Title:
Executive Director







    
Amendment No. 1 – Signature Page    
    

--------------------------------------------------------------------------------






LENDER:
 
BANK OF AMERICA, N.A.
 
 
 
 
By:
/s/ Michael J. Kauffman
 
Name:
Michael J. Kauffman
 
Title:
Vice President



    
Amendment No. 1 – Signature Page    
    

--------------------------------------------------------------------------------




LENDER:
 
COMPASS BANK, an Alabama banking corporation
 
 
 
 
By:
/s/ Don Byerly
 
Name:
Don Byerly
 
Title:
Senior Vice President



Amendment No. 1 – Signature Page    
        

--------------------------------------------------------------------------------




LENDER:
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Nicolas Zitelli
 
Name:
Nicolas Zitelli
 
Title:
Senior Vice President



Amendment No. 1 – Signature Page    
        

--------------------------------------------------------------------------------






LENDER:
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Tony Park
 
Name:
Tony Park
 
Title:
Vice President



    
Amendment No. 1 – Signature Page    
    

--------------------------------------------------------------------------------






LENDER:
 
CITY NATIONAL BANK, a national banking association
 
 
 
 
By:
/s/ Bob Besser
 
Name:
Bob Besser
 
Title:
Senior Vice President





    
Amendment No. 1 – Signature Page    
    

--------------------------------------------------------------------------------






LENDER:
 
GOLDMAN SACHS BANK USA
 
 
 
 
By:
/s/ Annie Carr
 
Name:
Annie Carr
 
Title:
Authorized Signatory





    
Amendment No. 1 – Signature Page    
    

--------------------------------------------------------------------------------






LENDER:
 
MORGAN STANLEY BANK N.A.
 
 
 
 
By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Authorized Signatory



    
Amendment No. 1 – Signature Page    
    

--------------------------------------------------------------------------------




LENDER:
 
ASSOCIATED BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Gregory A. Conner
 
Name:
Gregory A. Conner
 
Title:
Senior Vice President



Amendment No. 1 – Signature Page    
        

--------------------------------------------------------------------------------






LENDER:
 
CITIBANK, N.A.
 
 
 
 
By:
/s/ William T. Cahill
 
Name:
William T. Cahill
 
Title:
Vice President





    
Amendment No. 1 – Signature Page    
    

--------------------------------------------------------------------------------





Exhibit A
First Amended Credit Agreement








        
        

--------------------------------------------------------------------------------





EXECUTION VERSION

--------------------------------------------------------------------------------



CONFORMED COPY REFLECTING AMENDMENTS
MADE PURSUANT TO AMENDMENT NO. 1 TO CREDIT AGREEMENT
DATED AS OF JUNE 30, 2017
CREDIT AGREEMENT
Dated as of August 17, 2016
by and among
AMERICAN HOMES 4 RENT, L.P.,
as Borrower,
AMERICAN HOMES 4 RENT,
as Parent, solely for the limited
purposes described in Section 12.18;
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5,
as Lenders,
and
WELLS FARGO BANK, National Association,
as Administrative Agent
______________________________________________________
WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
and
COMPASS BANK
as Lead Arrangers
WELLS FARGO SECURITIES, LLC,
and
JPMORGAN CHASE BANK, N.A.,
as Bookrunners,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
and
BANK OF AMERICA, N.A.,
and
COMPASS BANK
as Documentation Agents

--------------------------------------------------------------------------------



        
        

--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of August 17, 2016, and
amended by Amendment No. 1 to Credit Agreement, dated as of June 30, 2017, by
and among AMERICAN HOMES 4 RENT, L.P., a limited partnership formed under the
laws of the State of Delaware (the “Borrower”), AMERICAN HOMES 4 RENT, a real
estate investment trust formed under the laws of the State of Maryland (the
“Parent”), solely for the limited purposes described in Section 12.18, each of
the financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.5 (the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), with WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE BANK, N.A., MERRILL
LYNCH, PIERCE, FENNER & SMITH, INCORPORATED, and COMPASS BANK as Lead Arrangers
(in such capacities, each a “Lead Arranger”), WELLS FARGO SECURITIES, LLC, and
JPMORGAN CHASE BANK, N.A., as Bookrunners (in such capacities, each a
“Bookrunner”), JPMORGAN CHASE BANK, N.A., as Syndication Agent (the “Syndication
Agent”), and BANK OF AMERICA, N.A., and COMPASS BANK as Documentation Agents (in
such capacities, each a “Documentation Agent”).
WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lender and
the Lenders desire to make available to the Borrower a credit facility in the
initial amount of $1,000,000,000, which will include a $200,000,000 term loan
facility and an $800,000,000 revolving credit facility which revolving credit
facility includes a competitive bid loan subfacility, a $65,000,000 swingline
subfacility and a $30,000,000 letter of credit subfacility, on the terms and
conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
Article I. DEFINITIONS
Section 1.1.    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Absolute Rate” has the meaning given that term in Section 2.3(c)(ii)(C).
“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.3(c)(ii)(C).
“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Acquisition Property” means, as of any given date, any Property acquired by the
Borrower or any Subsidiary of the Borrower during the fiscal quarter most
recently ended or during the four consecutive fiscal quarters immediately
preceding such fiscal quarter most recently ended.
“Additional Costs” has the meaning given that term in Section 4.1(b).
“Additional Term Loans” has the meaning given that term in Section 2.17.





--------------------------------------------------------------------------------





“Additional Tranche Term Loan Amendment” has the meaning given that term in
Section 12.6(e).
“Additional Tranche Term Loans” has the meaning given that term in Section 2.17.
“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Lender” has the meaning given that term in Section 4.6.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement Date” means August 17, 2016.
“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction applicable
to the Parent or its Subsidiaries from time to time concerning or relating to
bribery or corruption, including, without limitation, the United States Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder.
“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” means, with respect to a particular Class and Type of Loans,
the percentage rate set forth in the table below corresponding to the level
(each a “Level”) into which the Parent’s Credit Rating then falls. As of the
First Amendment Date, the Applicable Margins are determined based on Level 4.
Any change in the Parent’s Credit Rating which would cause the Applicable
Margins to be determined based on a different Level shall be effective as of the
first day of the first calendar month immediately following receipt by the
Administrative Agent of written notice delivered by the Borrower in accordance
with Section 8.4(o) that the Parent’s Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Parent’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Parent’s Credit Rating has
changed. During any period that the Parent has received more than one Credit
Rating, and such Credit Ratings do not fall in the same Level of the table set
forth in this definition, then: (A) if the difference between such Credit
Ratings is one Level (e.g., BBB- by S&P and Baa2 by Moody’s), the Applicable
Margin shall be determined based on the Level corresponding to the higher of the
Credit Ratings (e.g., Level 3); (B) if the difference between such Credit
Ratings is two Levels (e.g., BBB- by S&P and Baa1 by Moody’s), the Applicable
Margin shall be determined based on the Level corresponding to the applicable
Credit Rating that is in between such Levels (e.g., Level 3) and (C) if the
difference between


- 2 -



--------------------------------------------------------------------------------





such Credit Ratings is three Levels (e.g., BBB- by S&P and A3 by Moody’s), the
Applicable Margin shall be determined based on the Level corresponding to the
Credit Rating that is one Level below the Level corresponding to the higher of
the applicable Credit Ratings (e.g., Level 2). During any period that the Parent
has not received a Credit Rating from any Rating Agency, the Applicable Margin
shall be determined based on Level 5.




Level
Parent’s Credit Rating (S&P/Moody’s or equivalent)
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Term Loans that are LIBOR Loans
Applicable Margin for Term Loans that are Base Rate Loans
1
A-/A3 (or equivalent) or higher
0.825%
0.00%
0.90%
0.00%
2
BBB+/Baa1
(or equivalent)
0.875%
0.00%
0.95%
0.00%
3
BBB/Baa2
(or equivalent)
1.00%
0.00%
1.10%
0.10%
4
BBB-/Baa3
(or equivalent)
1.20%
0.20%
1.35%
0.35%
5
BB+/Ba1
(or equivalent)
or lower or unrated
1.55%
0.55%
1.75%
0.75%



“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus one half of one percent (0.50%) and (c) the LIBOR Market
Index Rate plus one percent (1.0%); each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime
Rate, the Federal Funds Rate or the LIBOR Market Index Rate (provided that
clause (c) shall not be applicable during any period in which LIBOR is
unavailable or unascertainable); provided, however, that if the Base Rate
determined as provided above would be less than zero percent (0.0%), then the
Base Rate shall be deemed to be zero percent (0.0%).
“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.


- 3 -



--------------------------------------------------------------------------------





“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Bid Rate Borrowing” has the meaning given that term in Section 2.3(b).
“Bid Rate Loan” means a loan made by a Lender under Section 2.3(f).
“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of a Lender and otherwise duly
completed.
“Bid Rate Quote” means an offer in accordance with Section 2.3(c) by a Lender to
make a Bid Rate Loan with one single specified interest rate.
“Bid Rate Quote Request” has the meaning given that term in Section 2.3(b).
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in San Francisco, California, and New York, New York, are open for the conduct
of their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.
“Capitalization Rate” means six percent (6.00%).
“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks and the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and


- 4 -



--------------------------------------------------------------------------------





unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short‑term commercial paper rating of at least A‑2 or the
equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.
“CIP” means cash expenditures for land and improvements (including indirect
costs internally allocated and development costs) determined in accordance with
GAAP on all Properties that are under development.
“Class” (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or Term Loan Commitment, (b) when used with
respect to a Loan, refers to whether such Loan is a Revolving Loan, a Term Loan
(other than an Additional Tranche Term Loan) or an Additional Tranche Term Loan
of any tranche (as such tranche is designated in the applicable Additional
Tranche Term Loan Amendment) and (c) when used with respect to a Lender, refers
to whether such Lender has a Loan or Commitment with respect to a particular
Class of Loans or Commitments.
“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.
“Compliance Certificate” has the meaning given that term in Section 8.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, and (b) the issuance of a Letter of Credit or the amendment of a
Letter of Credit that extends the maturity, or increases the Stated Amount, of
such Letter of Credit.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


- 5 -



--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9(f)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, the Swingline Lender and each
Lender.
“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives


- 6 -



--------------------------------------------------------------------------------





Contracts, determined based upon one or more mid-market quotations or estimates
provided by any recognized dealer in Derivatives Contracts (which may include
the Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).
“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 12.5(g) and (c) is not otherwise a Lender.
“Designating Lender” has the meaning given that term in Section 12.5(g).
“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit R or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 5.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person for any period and without duplication:
(a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including, without limitation, gains
and losses from the sale of operating Properties; (v) non-cash charges (other
than non-cash charges that constitute an accrual of a reserve for future cash
payments) and non-cash gains (other than any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced net income in any prior period) and (vi) equity in net income (loss) of
its Unconsolidated Affiliates; plus (b) such Person’s Ownership Share of EBITDA
of its Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805. For purposes of this
definition, nonrecurring items shall be deemed to include (x) gains and losses
on early extinguishment of Indebtedness, (y) severance and other restructuring
charges and (z) transaction costs of acquisitions not permitted to be
capitalized pursuant to GAAP.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived by all of the Lenders.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed).
“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
fully developed as a one (1) to four(4) family rental Property, including single
family homes in planned unit developments and individual single family townhomes
and individual residential condominium units in a low-rise or high-rise
condominium project


- 7 -



--------------------------------------------------------------------------------





(but excluding co-ops and manufactured housing); (b) such Property is owned in
fee simple entirely by the Borrower or a Wholly Owned Subsidiary of the
Borrower; (c) such Property is located in a State of the United States of
America or in the District of Columbia; (d) regardless of whether such Property
is owned by the Borrower or a Subsidiary, the Borrower has the right directly,
or indirectly through a Subsidiary, to take the following actions without the
need to obtain the consent of any Person: (i) to create Liens on such Property
as security for Indebtedness of the Borrower or such Subsidiary, as applicable,
and (ii) to sell, transfer or otherwise dispose of such Property (other than, in
the case of either of the preceding clause (i) or (ii), Permitted Sale
Restrictions); (e) neither such Property, nor if such Property is owned by a
Subsidiary, any of the Borrower’s direct or indirect ownership interest in such
Subsidiary, is subject to (i) any Lien other than Permitted Liens or (ii) any
Negative Pledge (other than a Negative Pledge permitted under
Section 9.2(c)(ii)), (f) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters which, individually or collectively, are not material to the profitable
operation of such Property, and (g) no direct or indirect owner of such Property
shall have incurred, guaranteed or otherwise become obligated in respect of any
Recourse Indebtedness (other than unsecured intercompany Indebtedness owing to
the Borrower or any other Loan Party or any Subsidiary), unless such Person is a
Guarantor. A Property shall be excluded from the calculations of Unencumbered
NOI and Unencumbered Asset Value if such Property shall cease to be an Eligible
Property.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


- 8 -



--------------------------------------------------------------------------------





“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within thirty (30) days or the filing pursuant to
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA
Group of any notice or the receipt by any Multiemployer Plan from any member of
the ERISA Group of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).
“ERISA Group” means the Parent, the Borrower, any other Subsidiary and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
Parent, the Borrower or any other Subsidiary, are treated as a single employer
under Section 414 of the Internal Revenue Code.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


- 9 -



--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Subsidiary” means any Subsidiary (a) (i) holding title to assets that
are or are to become collateral for any Secured Indebtedness of such Subsidiary
or (ii) any Subsidiary that is a direct or indirect owner of a Subsidiary with
title to assets described in the immediately preceding clause (a)(i) (but which
has no assets other than the Equity Interests in such Subsidiary (or if an
indirect owner, other than the Equity Interests in another direct or indirect
owner of such Subsidiary which also has no other assets) and other assets of
nominal value incidental thereto) and (b) that is prohibited from guarantying
the Indebtedness of any other Person pursuant to (i) any document, instrument or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.


- 10 -



--------------------------------------------------------------------------------





“Extended Letter of Credit” has the meaning given that term in Section 2.4(b).
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent; provided,
however, that if the Federal Funds Rate shall be less than zero, such rate shall
be deemed zero for purposes of the Loan Documents.
“Fee Letter” means that certain fee letter, dated as of June 2, 2017, by and
among the Parent, the Borrower, the Administrative Agent, the Lead Arranger and
JPMorgan Chase Bank, N.A.
“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, or under any other Loan
Document.
“First Amendment” means that certain Amendment No. 1 to Credit Agreement, dated
as of June 30, 2017, by and among the Borrower, the Parent, the Administrative
Agent and the Lenders.
“First Amendment Date” has the meaning given to that term in the First
Amendment.
“First Extended Revolving Termination Date” means December 30, 2021.
“First Extension Option” has the meaning given that term in Section 2.14.
“Fixed Charges” means, with respect to a Person and for a given period: (a) the
Interest Expense of such Person for such period, plus (b) the aggregate of all
regularly scheduled principal payments on Indebtedness payable by such Person
during such period (excluding balloon, bullet or similar payments of principal
due upon the stated maturity of Indebtedness), plus (c) the aggregate amount of
all Preferred Dividends paid by such Person during such period. The Parent’s
Ownership Share of the Fixed Charges of its Unconsolidated Affiliates will be
included in when determining the Fixed Charges of the Parent.


- 11 -



--------------------------------------------------------------------------------





“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities attributable to such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means, with respect to a Person and for a given period,
net income (loss) of such Person for such period determined on a consolidated
basis in accordance with GAAP, excluding (a) extraordinary items, as defined by
GAAP, (b) gains and losses from sales or impairment of real estate, (c) real
estate related depreciation and amortization (other than amortization of
deferred financing costs and depreciation of non-real estate assets), (d)
acquisition fees and costs expensed incurred with recent business combinations
and the acquisition of individual properties and (e) non-cash charges (other
than non-cash charges that constitute an accrual of a reserve for future cash
payments), all after adjustment for Unconsolidated Affiliates. Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.
“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).
“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.


- 12 -



--------------------------------------------------------------------------------





“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1 and substantially in the form of
Exhibit C.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP.”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.
“Incremental Term Loans” has the meaning given that term in Section 2.17.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business) and all accrued expenses; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person under or in
respect of any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) net obligations under any Derivatives Contract not entered into
as a hedge against interest rate risk in respect of existing Indebtedness, in an
amount equal to the Derivatives Termination Value thereof at such time (but in
no event less than zero); (h) all Indebtedness of other Persons which such
Person has Guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other


- 13 -



--------------------------------------------------------------------------------





similar customary exceptions to non-recourse liability); and (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation (valued, in the case of any such Indebtedness as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (i) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (ii) the GAAP book value of such
property or assets). Indebtedness of a Person shall include Indebtedness of any
other Person to the extent such Indebtedness is recourse to such first Person.
All Loans and Letter of Credit Liabilities shall constitute Indebtedness of the
Borrower.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Intellectual Property” has the meaning given that term in Section 6.1(s).
“Interest Expense” means, with respect to a Person and for any period, without
duplication, all paid, accrued or capitalized interest expense (including,
without limitation, capitalized interest expense (other than capitalized
interest expense funded under a construction loan interest reserve account) but
excluding non–cash amortization of debt discounts and deferred loan costs),
determined on a consolidated basis in accordance with GAAP for such period. The
Parent’s Ownership Share of the Interest Expense of its Unconsolidated
Affiliates will be included when determining the Interest Expense of the Parent.
“Interest Period” means:
(a)     with respect to each LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such LIBOR Loan, and ending seven (7)
days thereafter (in each such case, only if such period is available to all
Lenders of the Class of the applicable LIBOR Loans and all Lenders agree to
provide such period) or on the numerically corresponding day in the first, third
or sixth calendar month thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period (other than an Interest Period having a
duration of seven (7) days) that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and
(b)     with respect to each Bid Rate Loan, the period commencing on the date
such Bid Rate Loan is made and ending on any Business Day not less than seven
(7) nor more than one hundred eighty (180) days thereafter, as the Borrower may
select as provided in Section 2.3(b).    
Notwithstanding the foregoing: (a) if any Interest Period for a Class of Loans
would otherwise end after the Termination Date for such Class of Loans, such
Interest Period shall end on the Termination Date for such Class of Loans and
(b) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).


- 14 -



--------------------------------------------------------------------------------





“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any irrevocable commitment to make an Investment in any other Person, as well as
any option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Rating” means a Credit Rating of BBB- or higher from S&P and
Baa3 or higher from Moody’s.
“Issuing Bank” means each of Wells Fargo and JPMorgan Chase Bank, N.A. in its
capacity as an issuer of Letters of Credit pursuant to Section 2.4. Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of adequate creditworthiness of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. The Borrower, the Administrative
Agent and any Lender may agree that such Lender may issue Letters of Credit
hereunder, in which case the term “Issuing Bank” shall include such Lender with
respect to the Letters of Credit issued by such Lender, and each reference to
“Issuing Bank” shall mean the applicable Issuing Bank or all Issuing Banks, as
the context may require.
“Lead Arranger” has the meaning given to such term in the introductory paragraph
hereof.
“L/C Commitment Amount” has the meaning given to that term in Section 2.4(a).
“L/C Disbursement” has the meaning given to that term in Section 3.9(b).
“Lender” means each financial institution from time to time party hereto as a
“Revolving Lender” or a “Term Loan Lender”, in each case, together with its
respective successors and permitted assigns, and, as the context requires,
includes the Swingline Lender; provided, however, that the term “Lender” (i)
shall exclude each Designated Lender when used in reference to any Loan other
than a Bid Rate Loan, the Commitments or terms relating to any Loan other than a
Bid Rate Loan and shall further exclude each Designated Lender for all other
purposes under the Loan Documents except that any Designated Lender which funds
a Bid Rate Loan shall, subject to Section 12.5(d), have only the rights
(including the rights given to a Lender contained in Section 12.2 and
Section 12.9) and obligations of a Lender associated with holding such Bid Rate
Loan and (ii) except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.
“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption,


- 15 -



--------------------------------------------------------------------------------





or such other office of such Lender as such Lender may notify the Administrative
Agent in writing from time to time.
“Letter of Credit” has the meaning given that term in Section 2.4(a).
“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under the sole dominion and control of the
Administrative Agent.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Exposure” means, without duplication, at any time (i) in
respect of any Letter of Credit issued by the applicable Lender as an Issuing
Bank, the Stated Amount of such Letter of Credit plus (ii) the aggregate unpaid
principal amount of all Reimbursement Obligations of the Borrower at such time
due and payable in respect of all drawings made under any Letter of Credit
issued by the applicable Lender as an Issuing Bank, plus (iii) in respect of any
Letter of Credit issued by another Lender as an Issuing Bank, the applicable
Lender’s Letter of Credit Liability.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Lender (other
than a Lender then acting as an Issuing Bank of a Letter of Credit) shall be
deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.4 in the related Letter of Credit, and
each Lender then acting as an Issuing Bank shall be deemed to hold a Letter of
Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the Lenders (other
than a Lender that is the Issuing Bank of such Letter of Credit) of their
participation interests under such Section.
“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period published by the ICE Benchmark Administration
Limited, a United Kingdom company, at approximately 11:00 a.m.(London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) is not published, then the rate to be
used for such clause (i) shall be determined by the Administrative Agent from
another recognized source or interbank quotation at approximately
11:00 a.m.(London time) two Business Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period. Any
change in the maximum rate or reserves described in the preceding clause (ii)
shall result in a change in LIBOR on the date on which


- 16 -



--------------------------------------------------------------------------------





such change in such maximum rate becomes effective. If LIBOR determined as
provided above would be less than zero, LIBOR shall be deemed to be zero.
“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.3.
“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.
“LIBOR Margin” has the meaning given that term in Section 2.3(c)(ii)(D).
“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central Time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.
“Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a Swingline Loan.
“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, the Fee Letter and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than any Specified Derivatives Contract).
“Loan Party” means each of the Borrower and each Guarantor. Schedule 1.1(a)
attached to the First Amendment sets forth the Loan Parties in addition to the
Borrower as of the First Amendment Date.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for


- 17 -



--------------------------------------------------------------------------------





Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the option
of the holder thereof, in whole or in part (other than an Equity Interest which
is redeemable solely in exchange for common stock or other equivalent common
Equity Interests), in the case of each of clauses (a) through (c), on or prior
to the Termination Date for any Class of Loans.
“Material Acquisition” means the acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related or unrelated transactions (to
the extent occurring within any six-month period)) in which the purchase price
of the assets acquired exceeds an amount greater than ten percent (10%) of Total
Asset Value (not taking into account such new acquisition) as of the last day of
the most recently ending fiscal quarter of the Parent for which financial
statements are available.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries, or the Borrower and its Subsidiaries, in each case, taken
as a whole, (b) the ability of the Borrower, the other Loan Parties and the
Parent, taken as a whole, to perform their obligations under the Loan Documents,
(c) the validity or enforceability of any of the Loan Documents, or (d) the
rights and remedies of the Lenders, the Issuing Banks and the Administrative
Agent under any of the Loan Documents.
“Material Subsidiary” means (a) each Subsidiary of the Borrower that owns a
Property included in the determination of Unencumbered Asset Value, (b) any
direct or indirect Subsidiary of the Borrower that holds direct or indirect
Equity Interests in a Person which owns a Property included in the determination
of Unencumbered Asset Value and (c) any direct or indirect Subsidiary of the
Borrower to which more than ten percent (10%) of Total Asset Value is
attributable on an individual basis, other than, (i) solely in the case of the
preceding clauses (b) and (c), any Excluded Subsidiary or, solely for purposes
of Section 7.14, any Taxable REIT Subsidiary, and (ii) solely in the case of
clause (c), any Excluded Subsidiary or, solely for purposes of Section 7.14, any
Taxable REIT Subsidiary; provided, that notwithstanding the foregoing, a Taxable
REIT Subsidiary to which more than ten percent (10%) of Total Asset Value is
attributable on an individual basis shall not be a Material Subsidiary for
purposes of Section 7.14 if the Parent elects to exclude from Total Asset Value
the excess by which the Total Asset Value attributable to such Taxable REIT
Subsidiary exceeds ten percent (10%).
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.
“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary of the Borrower is the holder and retains the rights of
collection of all payments thereunder.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person
(unless such prohibition does not apply to Liens securing the Obligations and
any refinancing, replacement, or extension thereof); provided, however, that (i)
an agreement that conditions a Person’s ability


- 18 -



--------------------------------------------------------------------------------





to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
(ii) an agreement relating to Unsecured Indebtedness containing restrictions
substantially similar to, or taken as a whole, not more restrictive than, the
restrictions contained in the Loan Documents (as determined by the Borrower in
good faith), and (iii) Permitted Sale Restrictions, in each case, shall not
constitute a Negative Pledge.
“Net Operating Income” means, for any Property and for a given period, the
following (without duplication and determined on a consistent basis with prior
periods): (a) rents and other revenues received in the ordinary course from such
Property (including proceeds from rent loss or business interruption insurance
(but not in excess of the actual rent otherwise payable) but excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent or obligations for other charges
such as fees, utilities or damages), minus (b) all expenses paid (excluding
interest but including an appropriate accrual for property taxes and insurance)
related to the ownership, operation or maintenance of such Property, including
but not limited to property taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Parent and its Subsidiaries and any property
management fees), minus (c) the actual property management fee paid during such
period with respect to such Property.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or release with respect to any Loan Document that (i) requires
the approval of all Lenders or all affected Lenders in accordance with the terms
of Section 12.6(b) and (ii) has been approved by the Requisite Lenders and in
the case of amendments that require the approval of all or all affected Lenders
of a particular Class, the Requisite Class Lenders of such Class.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
prohibited transfers, failure to pay taxes, noncompliance with “separateness
covenants,” voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to nonrecourse liability) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness; provided that if any event occurs after which recourse for payment
for such Indebtedness is no longer limited to specific assets of such Person,
such Indebtedness shall not be Nonrecourse Indebtedness after such event.
“Note” means a Revolving Note, Term Note, a Bid Rate Note or a Swingline Note.
“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


- 19 -



--------------------------------------------------------------------------------





“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.
“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.5(b) evidencing the Borrower’s request
for a Swingline Loan.
“Notice of Term Loan Borrowing” means a notice substantially in the form of
Exhibit H (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.2(b) evidencing the Borrower’s
request for a borrowing of Term Loans.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.
“Occupancy Rate” means, with respect to all Properties at any time included in
the determination of Unencumbered Asset Value, the ratio, expressed as a
percentage, of (a) the total number of such Properties actually occupied by
tenants that are not affiliates of the Parent or the Borrower and paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for thirty (30) or
more days to (b) the total number of such Properties.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10 Q or Form 10 K (or their
equivalents) which the Parent is required to file with the SEC.
“Original Revolving Termination Date” means June 30, 2021.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


- 20 -



--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6).
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.
“Parent” has the meaning given that term in the introductory paragraph hereof.
“Participant” has the meaning given that term in Section 12.5(d).
“Participant Register” has the meaning given that term in Section 12.5(d).
“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Holders” means (a) B. Wayne Hughes, Tamara Hughes Gustavson, B. Wayne
Hughes Jr., each of their respective spouses, children (and their respective
spouses), and grandchildren (and their respective spouses) (such individuals
being referred to as “Hughes Family Members”), (b) the B.W. Hughes Living Trust,
B. Wayne Hughes 5-04 Annuity Trust, B. Wayne Hughes 6-04 Annuity Trust, B. Wayne
Hughes 9-05 Annuity Trust, (c) so long as Controlled by any Hughes Family
Members, American Commercial Equities, LLC and American Commercial Equities Two,
LLC, and/or (d) any other trust solely for the benefit of any one or more of the
Hughes Family Members or Person Controlled by any Hughes Family Members.
“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 7.6, (b) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6; (c) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(d) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (e) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; and (f) Liens in favor of the Administrative Agent for its
benefit and the benefit of the other Lender Parties.


- 21 -



--------------------------------------------------------------------------------





“Permitted Sale Restrictions” means restrictions contained in any arms’-length
sale agreement relating to the sale of any Subsidiary or Property restricting
the creation of Liens on, or the sale, transfer or other disposition of Equity
Interests or Property that is subject to, such Subsidiary or Property pending
such sale; provided that the restrictions apply only to the Subsidiary or
Property that are subject to such sale agreement.
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post-Default Rate” means, (i) in respect of any principal of any Class of Loans
that are Base Rate Loans, the Base Rate as in effect from time to time plus the
Applicable Margin for such Class of Loans that are Base Rate Loans plus an
additional two percent (2.0%) per annum, (ii) in respect of any principal of any
Class of Loans that are LIBOR Loans (for so long as such Loans remain LIBOR
Loans and subject to Section 2.10), the rate of interest due under
Section 2.6(a)(ii) as in effect from time to time for such Class of Loans that
are LIBOR Loans plus an additional two percent (2.0%) per annum, (iii) in
respect of any principal of Loans that are Absolute Rate Loans, the rate of
interest due under Section 2.6(a)(iii) for such Absolute Rate Loans as in effect
from time to time plus an additional two percent (2.0%) per annum, (iv) in
respect of any principal of Loans that are LIBOR Margin Loans, the rate of
interest due under Section 2.6(a)(iv) for such LIBOR Margin Loans as in effect
from time to time plus an additional two percent (2.0%) per annum, and (v) with
respect to any other Obligation, a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Revolving Loans that are
Base Rate Loans plus two percent (2.0%).
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Borrower or any other Subsidiary. Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent, the Borrower or
any other Subsidiary, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its


- 22 -



--------------------------------------------------------------------------------





prime rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks.
“Principal Office” means the office of the Administrative Agent located at 600
South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Revolving Commitment plus (ii) the amount
of such Lender’s outstanding Term Loans to (b) (i) the aggregate amount of the
Revolving Commitments of all Lenders plus (ii) the aggregate amount of all
outstanding Term Loans; provided, however, that if at the time of determination
the Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans, Bid Rate Loans, Swingline Loans and Letter of Credit Liabilities owing to
such Lender as of such date to (B) the sum of the aggregate unpaid principal
amount of all outstanding Revolving Loans, Term Loans, Bid Rate Loans, Swingline
Loans and Letter of Credit Liabilities of all Lenders as of such date. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation. If at the
time of determination the Commitments have terminated and there are no
outstanding Loans or Letter of Credit Liabilities, then the Pro Rata Shares of
the Lenders shall be determined as of the most recent date on which Commitments
were in effect or Loans or Letters of Credit Liabilities were outstanding.
“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Parent, the Borrower, any Subsidiary or
any Unconsolidated Affiliate.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
“Rating Agency” means S&P or Moody’s.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.
“Register” has the meaning given that term in Section 12.5(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force


- 23 -



--------------------------------------------------------------------------------





of law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof or compliance by any Lender with any request or directive
regarding capital adequacy or liquidity. Notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit issued by such Issuing Bank.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.
“Required Delivery Date” has meaning given to such term in Section 7.14(a).
“Requisite Class Lenders” means, with respect to a Class of Lenders as of any
date of determination, Lenders of such Class (a) having more than fifty percent
(50.0%) of the aggregate amount of the Commitments of such Class and, in the
case of Term Loans or Term Loan Commitments, the outstanding Term Loans (if any)
of all Lenders or (b) if the Commitments of such Class have been terminated or
reduced to zero, holding more than fifty percent (50.0%) of the principal amount
of the aggregate outstanding Loans of such Class (including Bid Rate Loans), and
in the case of Revolving Lenders, outstanding Letter of Credit Liabilities and
Swingline Loans; provided that (i) in determining such percentage at any given
time, all then existing Defaulting Lenders of such Class will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) of such Class are party to this Agreement, the term “Requisite Class
Lenders” shall in no event mean less than two Lenders of such Class. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.
“Requisite Lenders” means, as of any date, (a) Lenders having more than fifty
percent (50.0%) of the aggregate amount of the Revolving Commitments, Term Loan
Commitments, if any, and the outstanding Term Loans of all Lenders, or (b) if
the Revolving Commitments have been terminated or reduced to zero, Lenders
holding more than fifty percent (50.0%) of the principal amount of the aggregate
outstanding Loans (including Bid Rate Loans) and Letter of Credit Liabilities;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when two or more Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Requisite Lenders” shall in no event mean less than two
Lenders. For purposes of this definition, a Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.


- 24 -



--------------------------------------------------------------------------------





“Responsible Officer” means with respect to the Parent, Borrower or any other
Subsidiary, any of the chief executive officer, the chief financial officer, the
executive vice president of finance, or chief legal officer of the Parent, the
Borrower or any other Subsidiary.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of the Parent or any of its Subsidiaries now or hereafter outstanding;
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Parent or any of its Subsidiaries now or hereafter outstanding.
“Revolving Facility Fee Rate” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:
Level
Facility Fee
1
0.125%
2
0.150%
3
0.200%
4
0.250%
5
0.300%



Any change in the applicable Level at which the Applicable Margin is determined
shall be effective as of the first day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower in accordance with Section 8.4(o) that the Parent’s Credit Rating has
changed.
“Revolving Commitment” means, as to a Lender (other than the Swingline Lender),
such Lender’s obligation to make Revolving Loans pursuant to Section 2.1, to
issue (in the case of an Issuing Bank) and to participate (in the case of the
other Lenders) in Letters of Credit pursuant to Section 2.4(i), and to
participate in Swingline Loans pursuant to Section 2.5(e), in an amount up to,
but not exceeding the amount set forth for such Lender on Schedule I attached to
the First Amendment as such Lender’s “Revolving Commitment Amount” or as set
forth in any applicable Assignment and Assumption, or agreement executed by a
Person becoming a Lender in accordance with Section 2.17, as the same may be
reduced from time to time pursuant to Section 2.13 or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5 or increased as appropriate to reflect any increase
effected in accordance with Section 2.17.
“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.


- 25 -



--------------------------------------------------------------------------------





“Revolving Extension Request” has the meaning given that term in Section 2.14.
“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.
“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1(a).
“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.
“Revolving Termination Date” means the Original Revolving Termination Date, or,
if the Original Revolving Termination Date has been extended pursuant to the
First Extension Option, the First Extended Revolving Termination Date, or if the
First Extended Revolving Termination Date has been extended pursuant to the
Second Extension Option, the Second Extended Revolving Termination Date.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, without limitation,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.
“Second Extended Revolving Termination Date” means June 30, 2022.
“Second Extension Option” has the meaning given that term in Section 2.14.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent, shall include (without duplication) the Parent’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Significant Subsidiary” means any Subsidiary to which more than 5% of Total
Asset Value is attributable on an individual basis.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of


- 26 -



--------------------------------------------------------------------------------





the fair valuation of its total liabilities (including all contingent
liabilities computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is able
to pay its debts or other obligations in the ordinary course as they mature; and
(c) such Person has capital not unreasonably small to carry on its business and
all business in which it proposes to be engaged.
“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.
“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
“Substantial Amount” means, at the time of determination thereof, an amount in
excess of twenty-five percent (25.0%) of total consolidated assets (exclusive of
depreciation) at such time of the Parent and its Subsidiaries determined on a
consolidated basis.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Availability” has the meaning given that term in Section 2.5.
“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5 in an amount up to, but not exceeding $65,000,000,
as such amount may be reduced from time to time in accordance with the terms
hereof.
“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.
“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.


- 27 -



--------------------------------------------------------------------------------





“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Termination Date.
“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit K, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.
“Taxable REIT Subsidiary” means a Subsidiary that is a “taxable REIT subsidiary”
(within the meaning of Section 856(l) of the Internal Revenue Code).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” means a term loan made by a Term Loan Lender to the Borrower
pursuant to Section 2.2 or Section 2.17.
“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make Term Loans pursuant to Section 2.2, in an amount up to, but
not exceeding, the amount set forth for such Lender on Schedule I attached to
the First Amendment as such Lender’s “Term Loan Commitment Amount”, or as set
forth in any applicable Assignment and Assumption Agreement, as the same may be
reduced pursuant to Section 2.13, or increased or reduced as appropriate to
reflect assignments to or by such Lender in accordance with Section 12.5.
“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.
“Term Loan Maturity Date” means, with respect to Term Loans other than any Class
of Additional Tranche Term Loans, June 30, 2022.
“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit L, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.
“Termination Date” means (a) with respect to the Revolving Loans and Revolving
Commitments, the Revolving Termination Date, (b) with respect to the Term Loans
(other than Additional Tranche Term Loans), the Term Loan Maturity Date, and
(c) with respect to any Additional Tranche Term Loans of any Class, the date
specified as the scheduled final maturity date (after giving effect to any
extension options provided and exercised in the applicable Additional Tranche
Term Loan Amendment) of the Additional Tranche Term Loans of such Class in the
applicable Additional Tranche Term Loan Amendment.
“Titled Agent” has the meaning given that term in Section 11.9.
“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:
(a) cash and Cash Equivalents; plus


- 28 -



--------------------------------------------------------------------------------





(b) (i) Net Operating Income for all Properties (other than any Acquisition
Property so long as the value of such Property is included in the determination
of Total Asset Value under the following clause (c) or CIP, so long as the value
of such CIP is included in the determination of Total Asset Value under clause
(f)) for the four consecutive fiscal quarters most recently ended divided by
(ii) the Capitalization Rate; plus
(c) the GAAP gross book value (less any amounts paid to the Borrower or such
Subsidiary as a purchase price adjustment, held in escrow, retained as a
contingency reserve, or in connection with other similar arrangements) for any
Acquisition Properties, provided that the Borrower may irrevocably elect that
the value of an Acquisition Property be included in the determination made in
accordance with the preceding clause (b) rather than in accordance with this
clause (c); plus
(d) the GAAP book value of all Mortgage Receivables owing by Persons other than
Affiliates; plus
(e) the GAAP book value of investments in Equity Interests in Persons that are
not Subsidiaries or Unconsolidated Affiliates of the Borrower, plus
(f)  the GAAP book value of all Unimproved Land and CIP, provided, however, that
CIP (i) may only be valued at book value pursuant to this clause (f) for a
period of not more than four consecutive fiscal quarters and (ii) the Borrower
may irrevocably elect that the value of CIP be included in the determination
made in accordance with the preceding clause (b) rather than in accordance with
this clause (f).
The Borrower’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
shall be included in the calculation of Total Asset Value consistent with the
above described treatment for assets owned by the Borrower or a Subsidiary. For
purposes of determining Total Asset Value:
(i) Net Operating Income from Properties disposed of by the Borrower or any
Subsidiary during the period of four consecutive fiscal quarters most recently
ended shall be excluded from the immediately preceding clause (b);
(ii) to the extent that Total Asset Value attributable to the value of
Acquisition Properties determined in accordance with clause (c) above would
exceed twenty-five percent (25.0%), such excess shall be excluded from Total
Asset Value; and
(iii) to the extent that: (w) Total Asset Value attributable to assets owned by
Unconsolidated Affiliates would exceed ten percent (10.0%) of Total Asset Value,
such excess shall be excluded from Total Asset Value, (x) Total Asset Value
attributable to Mortgage Receivables would exceed five percent (5.0%), such
excess shall be excluded from Total Asset Value, (y) Total Asset Value
attributable to investments in Equity Interests in Persons that are not
Subsidiaries or Unconsolidated Affiliates would exceed five percent (5.0%), such
excess shall be excluded from Total Asset Value and (z) Total Asset Value
attributable to investments in Unimproved Land and CIP would exceed five percent
(5.0%), such excess shall be excluded from Total Asset Value.
In addition to the limitations set forth in the immediately preceding clause
(iii), to the extent that aggregate Total Asset Value attributable to the assets
described in sub-clauses (w), (x), (y) and (z) of the immediately preceding
clause (iii) (in each case, determined after giving effect to any deductions
required by such sentence) would exceed twenty-five percent (25.0%) of Total
Asset Value (determined prior to any reductions required by the immediately
preceding sentence), such excess (in addition to the excesses in the immediately
preceding sentence) shall be deducted from Total Asset Value. If after
determining Total Asset Value as provided above, Total Asset Value attributable
to a Taxable REIT Subsidiary exceeds ten percent


- 29 -



--------------------------------------------------------------------------------





(10.0%), and the Parent elects to exclude the excess so that such Taxable REIT
Subsidiary is not a Material Subsidiary for purposes of the definition of
“Guarantor” and Section 7.14, such excess shall be excluded from Total Asset
Value.
“Total Indebtedness” means, as to any Person as of a given date and without
duplication: (a) all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis and (b) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person.
“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unencumbered Asset Value” means, at any given time, the sum (without
duplication) of (a) the Unencumbered NOI for the four consecutive fiscal
quarters most recently ended (other than Unencumbered NOI attributable to
Eligible Properties that are also Acquisition Properties the value of which is
included in the determination of Unencumbered Asset Value under the following
clause (b)) divided by the Capitalization Rate, plus (b) the GAAP gross book
value of each Eligible Property that is also an Acquisition Property, provided,
that the Parent may irrevocably elect that the value of such an Eligible
Property that is also an Acquisition Property be included in the determination
made in accordance with the preceding clause (a) rather than in accordance with
this clause (b). For purposes of determining Unencumbered Asset Value: (v) to
the extent Unencumbered Asset Value attributable to non-single family rental
properties that are Unencumbered Properties would at any time exceed three
percent (3.0%) of Unencumbered Asset Value, such excess shall be excluded,
(w) Net Operating Income from Properties disposed of by the Borrower or any
Subsidiary during the period of the four consecutive fiscal quarters most
recently ended shall be excluded from the immediately preceding clause (a); (x)
to the extent the amount of Unencumbered Asset Value attributable to Properties
under the immediately preceding clause (b) would exceed fifteen percent (15.0%)
of Unencumbered Asset Value, such excess shall be excluded; (y) to the extent
that the amount of Unencumbered Asset Value attributable to Properties located
in any one Metropolitan Statistical Area (as defined by the United States Office
of Management and Budget) would exceed twenty percent (20.0%) of Unencumbered
Asset Value, such excess shall be excluded; and (z) to the extent that the
amount of Unencumbered Asset Value attributable to Properties the acquisition
cost of which exceeded $550,000 would exceed five percent (5.0%) of Unencumbered
Asset Value, such excess shall be excluded.
“Unencumbered NOI” means, for any period, the aggregate Net Operating Income for
such period of all Eligible Properties the Net Operating Income of which the
Borrower has elected pursuant to the Loan Documents to include for purposes of
calculating Unencumbered Asset Value.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.
“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.


- 30 -



--------------------------------------------------------------------------------





“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Unsecured
Indebtedness of such Person, but otherwise in accordance with the definition of
“Interest Expense”.
“Unused Revolving Commitment Amount” has the meaning given to that term in
Section 3.5(b)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.
“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2.    General; References to Central Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Parent, the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders, the Parent and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
appropriate Lenders pursuant to Section 12.6); provided further that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Parent and the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.


- 31 -



--------------------------------------------------------------------------------





References in this Agreement to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) except as
expressly provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Parent. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Central Time daylight or standard, as applicable.
Section 1.3.    Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining compliance by the Parent or the Borrower with any financial
covenant contained in any of the Loan Documents (a) only the Ownership Share of
the Parent or the Borrower, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included and (b) the
Parent’s Ownership Share of the Borrower shall be deemed to be one hundred
percent (100.0%).
ARTICLE II.     CREDIT FACILITY
Section 2.1.    Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including, without limitation, Section 2.16(a), each
Revolving Lender severally and not jointly agrees to make Revolving Loans in
Dollars to the Borrower during the period from and including the Effective Date
to but excluding the Revolving Termination Date, in an aggregate principal
amount at any one time outstanding up to, but not exceeding, such Lender’s
Revolving Commitment. Each borrowing of Revolving Loans that are to be (i) Base
Rate Loans shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof and (ii) LIBOR Loans shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof. Notwithstanding the immediately preceding two sentences, but
subject to Section 2.16(a), a borrowing of Revolving Loans may be in the
aggregate amount of the unused Revolving Commitments. Within the foregoing
limits and subject to the terms and conditions of this Agreement, the Borrower
may borrow, repay and reborrow Revolving Loans.
(b)    Requests for Revolving Loans. Not later than 11:00 a.m. Central Time on
the Business Day of a borrowing of Revolving Loans that are to be Base Rate
Loans and not later than 11:00 a.m. Central Time at least three (3) Business
Days prior to a borrowing of Revolving Loans that are to be LIBOR Loans, the
Borrower shall deliver to the Administrative Agent a Notice of Revolving
Borrowing. Each Notice of Revolving Borrowing shall specify the aggregate
principal amount of the Revolving Loans to be borrowed, the date such Revolving
Loans are to be borrowed (which must be a Business Day), the use of the proceeds
of such Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans. Each Notice of Revolving Borrowing shall be irrevocable once
given and binding on the Borrower. Prior to delivering a Notice of Revolving
Borrowing, the Borrower may (without specifying whether a Revolving Loan will be
a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent provide
the Borrower with the most recent LIBOR


- 32 -



--------------------------------------------------------------------------------





available to the Administrative Agent. The Administrative Agent shall provide
such quoted rate to the Borrower on the date of such request or as soon as
possible thereafter.
(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Revolving Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing. Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Revolving Lender to the Borrower with the Administrative
Agent at the Principal Office, in immediately available funds not later than
2:00 p.m. Central Time of the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified by the
Borrower in the Disbursement Instruction Agreement, not later than 4:00 p.m.
Central Time on the date of the requested borrowing of Revolving Loans, the
proceeds of such amounts received by the Administrative Agent.
(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Revolving
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Revolving Lender in connection with any borrowing, the
Administrative Agent may assume that such Revolving Lender will make the
proceeds of such Revolving Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Revolving Lender. In
such event, if such Revolving Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Revolving
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at (i)
in the case of a payment to be made by such Revolving Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Revolving Lender shall pay the amount
of such interest to the Administrative Agent for the same or overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Revolving Lender pays to
the Administrative Agent the amount of such Revolving Loan, the amount so paid
shall constitute such Lender’s Revolving Loan included in the borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Revolving Lender that shall have failed to make available the
proceeds of a Revolving Loan to be made by such Revolving Lender.
Section 2.2.    Term Loans.
(a)    Making of Term Loans. Subject to the terms and conditions set forth in
this Agreement, including, without limitation, Section 2.16, each Term Loan
Lender severally and not jointly agrees to make Term Loans in Dollars to the
Borrower on the First Amendment Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, such Lender’s Term Loan
Commitment. Upon a Term Loan Lender’s funding of a Term Loan on the First
Amendment Date, such Term Loan Lender’s Term Loan Commitment shall be
permanently reduced by the principal amount of such Term Loan. Once repaid, the
principal amount of a Term Loan may not be reborrowed.
(b)    Requests for Term Loans. Not later than 11:00 a.m. Central Time on the
Business Day of a borrowing of Term Loans that are to be Base Rate Loans and not
later than 11:00 a.m. Central Time at least three (3) Business Days prior to a
borrowing of Term Loans that are to be LIBOR Loans, the Borrower shall


- 33 -



--------------------------------------------------------------------------------





deliver to the Administrative Agent a Notice of Term Loan Borrowing. Each Notice
of Term Loan Borrowing shall specify the aggregate principal amount of the Term
Loans to be borrowed, the date such Term Loans are to be borrowed (which must be
a Business Day), the use of the proceeds of such Term Loans, the Type of the
requested Term Loans, and if such Term Loans are to be LIBOR Loans, the initial
Interest Period for such Term Loans. Each Notice of Term Loan Borrowing shall be
irrevocable once given and binding on the Borrower. Prior to delivering a Notice
of Term Loan Borrowing, the Borrower may (without specifying whether a Term Loan
will be a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent
provide the Borrower with the most recent LIBOR available to the Administrative
Agent. The Administrative Agent shall provide such quoted rate to the Borrower
on the date of such request or as soon as possible thereafter. The Borrower may
not reborrow any portion of the Term Loans once repaid.
(c)    Funding of Term Loans. Promptly after receipt of a Notice of Term Loan
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Term Loan Lender of the proposed borrowing. Each Term
Loan Lender shall deposit an amount equal to the Term Loan to be made by such
Term Loan Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 2:00 p.m. Central Time on
the date of such proposed Term Loans. Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall make available to
the Borrower in the account specified by the Borrower in the Disbursement
Instruction Agreement, not later than 4:00 p.m. Central Time on the date of the
requested borrowing of Term Loans, the proceeds of such amounts received by the
Administrative Agent.
Section 2.3.    Bid Rate Loans.
(a)    Bid Rate Loans. At any time during the period from the First Amendment
Date to but excluding the Revolving Termination Date, and so long as the
Borrower continues to maintain an Investment Grade Rating, the Borrower may, as
set forth in this Section, request that the Revolving Lenders make offers to
make Bid Rate Loans denominated in Dollars to the Borrower. The Revolving
Lenders may, but shall have no obligation to, make such offers and the Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section.
(b)    Requests for Bid Rate Loans. When the Borrower wishes to request from the
Revolving Lenders offers to make Bid Rate Loans, it shall give the
Administrative Agent notice (a “Bid Rate Quote Request”) so as to be received no
later than 11:00 a.m. Central Time on (x) the Business Day immediately preceding
the date of borrowing proposed therein, in the case of an Absolute Rate Auction
and (y) the date four (4) Business Days prior to the proposed date of borrowing,
in the case of a LIBOR Auction. The Administrative Agent shall deliver to each
Revolving Lender a copy of each Bid Rate Quote Request promptly upon receipt
thereof by the Administrative Agent. The Borrower may request offers to make Bid
Rate Loans for up to three (3) different Interest Periods in any one Bid Rate
Quote Request; provided that if granted each separate Interest Period shall be
deemed to be a separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote
Request shall be substantially in the form of Exhibit O and shall specify as to
each Bid Rate Borrowing all of the following:
(i)    the proposed date of such Bid Rate Borrowing, which shall be a Business
Day;
(ii)    the aggregate amount of such Bid Rate Borrowing which shall be in a
minimum amount of $2,000,000 and integral multiples of $500,000 in excess
thereof which shall not cause any of the limits specified in Section 2.16 to be
violated;
(iii)    whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and


- 34 -



--------------------------------------------------------------------------------





(iv)    the duration of the Interest Period applicable thereto, which shall not
extend beyond the Revolving Termination Date.
The Borrower shall not deliver any Bid Rate Quote Request within three (3) days
of the giving of any other Bid Rate Quote Request and the Borrower shall not
deliver more than four (4) Bid Rate Quote Requests in any calendar month.
(c)    Bid Rate Quotes.
(i)    Each Revolving Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower’s request under Section 2.3(b) specified
more than one Interest Period, such Revolving Lender may make a single
submission containing only one Bid Rate Quote for each such Interest Period.
Each Bid Rate Quote must be submitted to the Administrative Agent not later than
10:30 a.m. Central Time (x) on the proposed date of borrowing, in the case of an
Absolute Rate Auction and (y) on the date three (3) Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction, and in either case
the Administrative Agent shall disregard any Bid Rate Quote received after such
time; provided that the Revolving Lender then acting as the Administrative Agent
may submit a Bid Rate Quote only if it notifies the Borrower of the terms of the
offer contained therein not later than thirty (30) minutes prior to the latest
time by which the Revolving Lenders must submit applicable Bid Rate Quotes. Any
Bid Rate Quote so made shall be irrevocable except with the consent of the
Administrative Agent given at the request of the Borrower. Such Bid Rate Loans
may be funded by a Revolving Lender’s Designated Lender (if any) as provided in
Section 12.5(g); however, such Revolving Lender shall not be required to specify
in its Bid Rate Quote whether such Bid Rate Loan will be funded by such
Designated Lender.
(ii)    Each Bid Rate Quote shall be substantially in the form of Exhibit P and
shall specify:
(A)    the proposed date of borrowing and the Interest Period therefor;
(B)    the principal amount of the Bid Rate Loan for which each such offer is
being made; provided that the aggregate principal amount of all Bid Rate Loans
for which a Revolving Lender submits Bid Rate Quotes (x) may be greater or less
than the Revolving Commitment of such Revolving Lender but (y) shall not exceed
the principal amount of the Bid Rate Borrowing for a particular Interest Period
for which offers were requested; provided further that any Bid Rate Quote shall
be in a minimum amount of $2,000,000 and integral multiples of $500,000 in
excess thereof;
(C)    in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest one-hundredth of one percent
(0.01%)) offered for each such Absolute Rate Loan (the “Absolute Rate”);
(D)    in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest one-hundredth of one
percent (0.01%)) to be added to (or subtracted from) the applicable LIBOR; and
(E)    the identity of the quoting Revolving Lender.


- 35 -



--------------------------------------------------------------------------------





Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.
(d)    Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 11:30 a.m. Central Time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date three (3)
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction), notify the Borrower of the terms (i) of any Bid Rate Quote submitted
by a Revolving Lender that is in accordance with Section 2.3(c) and (ii) of any
Bid Rate Quote that amends, modifies or is otherwise inconsistent with a
previous Bid Rate Quote submitted by such Revolving Lender with respect to the
same Bid Rate Quote Request. Any such subsequent Bid Rate Quote shall be
disregarded by the Administrative Agent unless such subsequent Bid Rate Quote is
submitted solely to correct a manifest error in such former Bid Rate Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Bid Rate Borrowing for which offers have been received
and (B) the principal amounts and Absolute Rates or LIBOR Margins, as
applicable, so offered by each Revolving Lender (identifying the Revolving
Lender that made such Bid Rate Quote).
(e)    Acceptance by Borrower.
(i)    Not later than 12:30 p.m. Central Time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three (3)
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction, the Borrower shall notify the Administrative Agent of its acceptance or
rejection of the Bid Rate Quotes so notified to it pursuant to Section 2.3(d)
which notice shall be in the form of Exhibit Q. In the case of acceptance, such
notice shall specify the aggregate principal amount of Bid Rate Quotes for each
Interest Period that are accepted. The failure of the Borrower to give such
notice by such time shall constitute rejection. The Borrower may accept any Bid
Rate Quote in whole or in part; provided that:
(A)    the aggregate principal amount of each Bid Rate Borrowing may not exceed
the applicable amount set forth in the related Bid Rate Quote Request;
(B)    the aggregate principal amount of each Bid Rate Borrowing shall comply
with the provisions of Section 2.3(b)(ii) and together with all other Bid Rate
Loans then outstanding shall not cause the limits specified in Section 2.16 to
be violated;
(C)    acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;
(D)    any acceptance in part by the Borrower shall be in a minimum amount of
$2,000,000 and integral multiples of $500,000 in excess thereof; and
(E)    the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.3(c) or otherwise fails to comply with the requirements of this
Agreement.
(ii)    If Bid Rate Quotes are made by two or more Revolving Lenders with the
same Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the


- 36 -



--------------------------------------------------------------------------------





amount in respect of which Bid Rate Quotes are permitted to be accepted for the
related Interest Period, the principal amount of Bid Rate Loans in respect of
which such Bid Rate Quotes are accepted shall be allocated by the Administrative
Agent among such Revolving Lenders in proportion to the aggregate principal
amount of such Bid Rate Quotes. Determinations by the Administrative Agent of
the amounts of Bid Rate Loans shall be conclusive in the absence of manifest
error.
(f)    Obligation to Make Bid Rate Loans. The Administrative Agent shall
promptly (and in any event not later than (x) 1:30 p.m. Central Time on the
proposed date of borrowing of Absolute Rate Loans and (y) on the date three (3)
Business Days prior to the proposed date of borrowing of LIBOR Margin Loans)
notify each Revolving Lender that submitted a Bid Rate Quote as to whose Bid
Rate Quote has been accepted and the amount and rate thereof. A Revolving Lender
which is notified that it has been selected to make a Bid Rate Loan may
designate its Designated Lender (if any) to fund such Bid Rate Loan on its
behalf, as described in Section 12.5(d). Any Designated Lender which funds a Bid
Rate Loan shall on and after the time of such funding become the obligee in
respect of such Bid Rate Loan and be entitled to receive payment thereof when
due. No Revolving Lender shall be relieved of its obligation to fund a Bid Rate
Loan, and no Designated Lender shall assume such obligation, prior to the time
the applicable Bid Rate Loan is funded. Any Revolving Lender whose offer to make
any Bid Rate Loan has been accepted shall, not later than 2:30 p.m. Central Time
on the date specified for the making of such Loan, make the amount of such Loan
available to the Administrative Agent at its Principal Office in immediately
available funds, for the account of the Borrower. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower not later than 3:30 p.m. Central
Time on such date by depositing the same, in immediately available funds, in the
account of the Borrower designated in the Disbursement Instruction Agreement.
(g)    No Effect on Revolving Commitment. Except for the purpose and to the
extent expressly stated in Section 2.13 and Section 2.16, the amount of any Bid
Rate Loan made by any Revolving Lender shall not constitute a utilization of
such Revolving Lender’s Revolving Commitment.
Section 2.4.    Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including, without limitation, Section 2.16, each Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date thirty
(30) days prior to the Revolving Termination Date, one or more standby letters
of credit (each a “Letter of Credit”) in Dollars up to a maximum aggregate
Stated Amount at any one time outstanding not to exceed $30,000,000, as such
amount may be reduced from time to time in accordance with the terms hereof (the
“L/C Commitment Amount”); provided that an Issuing Bank shall not be obligated
to issue any Letter of Credit if, after giving effect to such issuance, the
aggregate Stated Amount of Letters of Credit issued by such Issuing Bank would
exceed fifty percent (50.0%) of the L/C Commitment Amount.
(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is thirty (30) days prior to
the Revolving Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the applicable Issuing Bank but
in no event shall any such provision permit the extension of the expiration date
of such Letter of Credit beyond the date that is thirty (30) days prior to the
Revolving Termination Date. Notwithstanding the foregoing, a Letter of Credit
may, as a result of its


- 37 -



--------------------------------------------------------------------------------





express terms or as the result of the effect of an automatic extension
provision, have an expiration date of not more than one year beyond the
Revolving Termination Date (any such Letter of Credit being referred to as an
“Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the applicable Issuing
Bank and the Revolving Lenders no later than thirty (30) days prior to the
Revolving Termination Date, Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account in an amount equal to the
Stated Amount of such Letter of Credit; provided, that the obligations of the
Borrower under this Section in respect of such Extended Letters of Credit shall
survive the termination of this Agreement and shall remain in effect until no
such Extended Letters of Credit remain outstanding. If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date thirty (30) days prior to the Revolving Termination Date, such failure
shall be treated as a drawing under such Extended Letter of Credit (in an amount
equal to the maximum Stated Amount of such Letter of Credit), which shall be
reimbursed (or participations therein funded) by the Revolving Lenders in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Letter of Credit.
The initial Stated Amount of each Letter of Credit shall be at least $50,000 (or
such lesser amount as may be acceptable to the applicable Issuing Bank, the
Administrative Agent and the Borrower).
(c)    Requests for Issuance of Letters of Credit. The Borrower shall give an
Issuing Bank and the Administrative Agent written notice at least five (5)
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the applicable Issuing
Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 5.2, the applicable Issuing Bank shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary but in no event prior to the date five (5) Business
Days following the date after which such Issuing Bank has received all of the
items required to be delivered to it under this subsection. An Issuing Bank
shall not at any time be obligated to issue any Letter of Credit if such
issuance would conflict with, or cause such Issuing Bank or any Revolving Lender
to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. Upon the written request of the Borrower, the
applicable Issuing Bank shall deliver to the Borrower a copy of each issued
Letter of Credit within a reasonable time after the date of issuance thereof. To
the extent any term of a Letter of Credit Document is inconsistent with a term
of any Loan Document, the term of such Loan Document shall control.
(d)    Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, such Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by such Issuing Bank as a result
of such demand and the date on which payment is to be made by such Issuing Bank
to such beneficiary in respect of such demand; provided, however, that an
Issuing Bank’s failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation. The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse each Issuing Bank for the amount of each demand for
payment under each Letter of Credit issued by such Issuing Bank at or prior to
the date on which payment is to be made by such Issuing Bank to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind. Upon receipt by an Issuing Bank of any


- 38 -



--------------------------------------------------------------------------------





payment in respect of any Reimbursement Obligation, such Issuing Bank shall
promptly pay to each Revolving Lender that has acquired a participation therein
under the second sentence of the immediately following subsection (i) such
Lender’s Revolving Commitment Percentage of such payment.
(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse the applicable Issuing Bank for a demand for payment under a Letter
of Credit by the date of such payment, the failure of which the applicable
Issuing Bank shall promptly notify the Administrative Agent, then (i) if the
applicable conditions contained in Article V. would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Revolving Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 12:00 noon Central Time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply. The limitations set
forth in the second sentence of Section 2.1(a) shall not apply to any borrowing
of Base Rate Loans under this subsection.
(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by an Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.
(g)    Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit issued by an Issuing Bank against such documents, such Issuing Bank shall
only be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, the Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing


- 39 -



--------------------------------------------------------------------------------





Banks, the Administrative Agent or the Lenders. None of the above shall affect,
impair or prevent the vesting of any of the Issuing Banks’ or Administrative
Agent’s rights or powers hereunder. Any action taken or omitted to be taken by
an Issuing Bank under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against such Issuing Bank any liability to the Borrower, the
Administrative Agent or any Lender. In this connection, the obligation of the
Borrower to reimburse an Issuing Bank for any drawing made under any Letter of
Credit issued by such Issuing Bank, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including, without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against such
Issuing Bank, any other Issuing Bank, the Administrative Agent, any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, such Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non‑application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by such
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not comply with the terms of such Letter of Credit; and
(H) any other act, omission to act, delay or circumstance whatsoever that might,
but for the provisions of this Section, constitute a legal or equitable defense
to or discharge of the Borrower’s Reimbursement Obligations. Notwithstanding
anything to the contrary contained in this Section or Section 12.9, but not in
limitation of the Borrower’s unconditional obligation to reimburse an Issuing
Bank for any drawing made under a Letter of Credit as provided in this Section
and to repay any Revolving Loan made pursuant to the second sentence of the
immediately preceding subsection (e), the Borrower shall have no obligation to
indemnify the Administrative Agent, such Issuing Bank or any Lender in respect
of any liability incurred by the Administrative Agent, such Issuing Bank or such
Lender arising solely out of the gross negligence or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Administrative Agent, an
Issuing Bank or any Lender with respect to any Letter of Credit.
(h)    Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the applicable Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by Section 12.6
shall have consented thereto. In connection with any such amendment, supplement
or other modification, the Borrower shall pay the fees, if any, payable under
the last sentence of Section 3.5(c).
(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by an Issuing Bank of any Letter of Credit each Revolving Lender
shall be deemed to have absolutely, irrevocably


- 40 -



--------------------------------------------------------------------------------





and unconditionally purchased and received from such Issuing Bank, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Revolving Commitment Percentage of the liability of such Issuing
Bank with respect to such Letter of Credit and each Revolving Lender thereby
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and shall be unconditionally obligated to such Issuing Bank to
pay and discharge when due, such Revolving Lender’s Revolving Commitment
Percentage of such Issuing Bank’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Revolving Lender to the
Administrative Agent for the account of an Issuing Bank in respect of any Letter
of Credit pursuant to the immediately following subsection (j), such Revolving
Lender shall, automatically and without any further action on the part of such
Issuing Bank, the Administrative Agent or such Revolving Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to such Issuing Bank by the Borrower in respect of such Letter of Credit
and (ii) a participation in a percentage equal to such Revolving Lender’s
Revolving Commitment Percentage in any interest or other amounts payable by the
Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to an Issuing Bank pursuant to the last sentence of Section 3.5(c) and
Section 3.5(f)(ii)).
(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of each Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Revolving
Lender’s Revolving Commitment Percentage of each drawing paid by such Issuing
Bank under each Letter of Credit issued by it to the extent such amount is not
reimbursed by the Borrower pursuant to the immediately preceding subsection (d);
provided, however, that in respect of any drawing under any Letter of Credit,
the maximum amount that any Revolving Lender shall be required to fund, whether
as a Revolving Loan or as a participation, shall not exceed such Revolving
Lender’s Revolving Commitment Percentage of such drawing except as otherwise
provided in Section 3.9(d). If the notice referenced in the second sentence of
Section 2.4(e) is received by a Revolving Lender not later than 11:00 a.m.
Central Time, then such Revolving Lender shall make such payment available to
the Administrative Agent not later than 2:00 p.m. Central Time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 1:00 p.m. Central Time on the next
succeeding Business Day. Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including,
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 10.1(e) or (f), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit. Each such payment to the
Administrative Agent for the account of the applicable Issuing Bank shall be
made without any offset, abatement, withholding or deduction whatsoever.
(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit issued by such Issuing Bank outstanding at such time. Upon the request
of any Revolving Lender from time to time, an Issuing Bank shall deliver any
other information reasonably requested by such Revolving Lender with respect to
each Letter of Credit then outstanding that is the subject of such request.
Other than as set forth in this subsection, the Issuing Banks and the
Administrative Agent shall have no duty to notify the Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder. The
failure of any Issuing Bank or the Administrative Agent to perform its
requirements under this subsection shall not relieve any Revolving Lender from
its obligations under the immediately preceding subsection (j).


- 41 -



--------------------------------------------------------------------------------





(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.
Section 2.5.    Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including,
without limitation Section 2.16, the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, the lesser of (such lesser amount
herein, the “Swingline Availability”) (i)  the amount of the Swingline
Commitment and (ii) the Revolving Commitment of the Swingline Lender in its
capacity as a Revolving Lender minus the aggregate outstanding amount of the
Revolving Loans of the Swingline Lender in its capacity as a Revolving Lender.
If at any time the aggregate principal amount of the Swingline Loans outstanding
at such time exceeds the Swingline Availability in effect at such time, the
Borrower shall immediately pay the Administrative Agent for the account of the
Swingline Lender the amount of such excess. Subject to the terms and conditions
of this Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder. The borrowing of a Swingline Loan shall not constitute usage of any
Revolving Lender’s Revolving Commitment for purposes of calculation of the fee
payable under Section 3.5(b).
(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 2:00 p.m. Central Time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 4:00 p.m. Central Time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Section 5.2 for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.
(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are Base Rate Loans or at such other rate or rates as the
Borrower and the Swingline Lender may agree from time to time in writing.
Interest on Swingline Loans is solely for the account of the Swingline Lender
(except to the extent a Revolving Lender acquires a participating interest in a
Swingline Loan pursuant to the immediately following subsection (e)). All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.6 with respect to interest on Base Rate
Loans that are Revolving Loans (except as the Swingline Lender and the Borrower
may otherwise agree in writing in connection with any particular Swingline
Loan).
(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $100,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection


- 42 -



--------------------------------------------------------------------------------





with any such prepayment, the Borrower must give the Swingline Lender and the
Administrative Agent prior written notice thereof no later than 12:00 noon
Central Time on the date of such prepayment. The Swingline Loans shall, in
addition to this Agreement, be evidenced by the Swingline Note.
(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within five (5) Business Days after the date
such Swingline Loan was made; provided, that the proceeds of a Swingline Loan
may not be used to pay a Swingline Loan. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Revolving Lenders
in an amount equal to the principal balance of such Swingline Loan. The amount
limitations contained in the second sentence of Section 2.1(a) shall not apply
to any borrowing of such Revolving Loans made pursuant to this subsection. The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 11:00 a.m. Central Time at least one
Business Day prior to the proposed date of such borrowing. Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing. Not later than 11:00 a.m.
Central Time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Revolving Lender. The Administrative Agent
shall pay the proceeds of such Revolving Loans to the Swingline Lender, which
shall apply such proceeds to repay such Swingline Loan. If the Revolving Lenders
are prohibited from making Revolving Loans required to be made under this
subsection for any reason whatsoever, including, without limitation, the
existence of any of the Defaults or Events of Default described in
Sections 10.1(e) or (f), each Revolving Lender shall purchase from the Swingline
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Revolving Lender’s Revolving Commitment Percentage of such
Swingline Loan, by directly purchasing a participation in such Swingline Loan in
such amount and paying the proceeds thereof to the Administrative Agent for the
account of the Swingline Lender in Dollars and in immediately available funds. A
Revolving Lender’s obligation to purchase such a participation in a Swingline
Loan shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, (i) any claim of setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender or
any other Person may have or claim against the Administrative Agent, the
Swingline Lender or any other Person whatsoever, (ii) the existence of a Default
or Event of Default (including, without limitation, any of the Defaults or
Events of Default described in Sections 10.1(e) or (f)), or the termination of
any Revolving Lender’s Revolving Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Administrative
Agent, any Lender, the Borrower, any other Loan Party or the Parent or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. If such amount is not in fact made available to the Swingline
Lender by any Revolving Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Revolving Lender, together with accrued
interest thereon for each day from the date of demand thereof, at the Federal
Funds Rate. If such Revolving Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Revolving Lender
makes the required payment, the Swingline Lender shall be deemed to continue to
have outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Revolving Lenders to purchase a participation therein).
Further, such Revolving Lender shall be deemed to have assigned any and all
payments made of principal


- 43 -



--------------------------------------------------------------------------------





and interest on its Revolving Loans, and any other amounts due it hereunder, to
the Swingline Lender to fund Swingline Loans in the amount of the participation
in Swingline Loans that such Revolving Lender failed to purchase pursuant to
this Section until such amount has been purchased (as a result of such
assignment or otherwise).
Section 2.6.    Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate Loans
of the applicable Class;
(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans of
the applicable Class; and
(iii)    if such Loan is an Absolute Rate Loan, at the Absolute Rate for such
Loan for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.3; and
(iv)    if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.3.
Notwithstanding the foregoing, (x) while an Event of Default specified in
Section 10.1(a), 10.1(e) or 10.1.(f) exists or (y) upon the election of the
Requisite Lenders in the case of the existence of any other Event of Default, in
each case, the Borrower shall pay to the Administrative Agent for the account of
each Class of Lenders, the Swingline Lender and the Issuing Banks, as the case
may be, interest at the Post-Default Rate on the outstanding principal amount of
any Class of Loans made by such Lender, the principal amount of any Swingline
Loans made by the Swing Line Lender, and on all Reimbursement Obligations,
respectively, and on any other amount payable by the Borrower hereunder or under
the Notes held by any such Lender to or for the account of any such Lender
(including, without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).
(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) (A) if such Loan is a Base
Rate Loan, monthly in arrears on the first day of each month, commencing with
the first full calendar month occurring after the Effective Date and (B) if such
Loan is a LIBOR Loan, in arrears on the last day of the applicable Interest
Period (other than Interest Periods longer than three (3) months, on which
accrued and unpaid interest shall be payable on each three (3) month anniversary
of the commencement of such Interest Period in arrears) and (ii) on any date on
which the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.


- 44 -



--------------------------------------------------------------------------------





Section 2.7.    Number of Interest Periods.
There may be no more than (a) ten (10) different Interest Periods for LIBOR
Loans that are Revolving Loans and Bid Rate Loans outstanding at the same time,
and (b) seven (7) different Interest Periods for LIBOR Loans that are Term Loans
outstanding at the same time.
Section 2.8.    Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.
(b)    Term Loans.
(i)    The Borrower shall repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Term Loans (other than Additional
Tranche Term Loans) on the Term Loan Maturity Date.
(ii)    The Borrower shall repay the entire outstanding principal amount of, and
accrued but unpaid interest on, any Class of Additional Tranche Term Loans on
the Termination Date for such Class of Additional Tranche Term Loans.
(c)    Bid Rate Loans. The Borrower promises to repay the entire outstanding
principal amount of, and all accrued interest on, each Bid Rate Loan on the last
day of the Interest Period of such Bid Rate Loan.
Section 2.9.    Prepayments.
(a)    Optional. Subject to Section 4.4, the Borrower may prepay any Loan (other
than a Bid Rate Loan) at any time without premium or penalty. A Bid Rate Loan
may only be prepaid with the prior written consent of the Lender holding such
Bid Rate Loan. The Borrower shall give the Administrative Agent (i) with respect
to the prepayment of any LIBOR Loan, at least three (3) Business Days prior
written notice of such prepayment and (ii) with respect to the prepayment of any
Base Rate Loan, written notice not later than 12:00 p.m. (noon) Central Time on
the date of such prepayment. Each voluntary prepayment of Loans (other than a
prepayment of all outstanding Loans of a Class) shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof.
(b)    Mandatory.
(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, Bid Rate Loans and Swingline Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate amount of the Revolving Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Lenders then holding Revolving Commitments (or if the Revolving Commitments have
been terminated, then holding outstanding Revolving Loans, Swingline Loans
and/or Letter of Credit Liabilities), the amount of such excess.
(ii)    Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceed one half of the aggregate amount
of all Revolving Commitments at such time, then the Borrower shall immediately
pay to the Administrative Agent for the accounts of the applicable Lenders the
amount of such excess.


- 45 -



--------------------------------------------------------------------------------





(iii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Revolving Loans and any Reimbursement Obligations pro rata in accordance
with Section 3.2 and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans or Bid Rate Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4.
(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.
Section 2.10.    Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000
in excess of that amount, and each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period. Each selection of a new Interest Period shall be made by the Borrower
giving to the Administrative Agent a Notice of Continuation not later than
11:00 a.m. Central Time on the third Business Day prior to the date of any such
Continuation. Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans, Class and portions thereof subject to such Continuation and
(c) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder. Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender holding Loans of
the applicable Class of Loans of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.11 or the Borrower’s failure to comply with any of
the terms of such Section.
Section 2.11.    Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount. Each such Notice of Conversion
shall be given not later than, in the case of a conversion of a Base Rate Loan
to a LIBOR Loan, 11:00 a.m. Central Time three (3) Business Days prior to the
date of such proposed Conversion, or in the case of a conversion of a LIBOR Loan
into a Base Rate Loan, 11:00 a.m. Central Time on the date of such propose
Conversion. Promptly after receipt of a Notice of Conversion, the Administrative
Agent shall notify each Lender holding Loans of the applicable Class of Loans of
the proposed Conversion. Subject to the restrictions


- 46 -



--------------------------------------------------------------------------------





specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type and Class of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.
Section 2.12.    Notes.
(a)    Notes. If requested by any Revolving Lender, the Revolving Loans made by
such Revolving Lender shall, in addition to this Agreement, also be evidenced by
a Revolving Note, payable to the order of such Revolving Lender in a principal
amount equal to the amount of its Revolving Commitment as originally in effect
and otherwise duly completed. Except in the case of a Revolving Lender that has
notified the Administrative Agent in writing that it elects not to receive a Bid
Rate Note, the Bid Rate Loans made by a Revolving Lender to the Borrower shall,
in addition to this Agreement, also be evidenced by a Bid Rate Note payable to
the order of such Revolving Lender. The Swingline Loans made by the Swingline
Lender to the Borrower shall, in addition to this Agreement, also be evidenced
by a Swingline Note payable to the order of the Swingline Lender. If requested
by any Term Loan Lender, the Term Loans made by such Term Loan Lender shall, in
addition to this Agreement, also be evidenced by a Term Note, payable to the
order of such Term Loan Lender in a principal amount equal to the amount of its
Term Loan and otherwise duly completed.
(b)    Records. The date, amount, interest rate, Class, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8, in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8 shall be controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.13.    Voluntary Reductions of Commitments.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding Bid
Rate Loans and Swingline Loans) or the Term Loan Commitments at any time and
from time to time without penalty or premium upon not less than three (3)
Business Days prior written notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the Class of Commitments
subject to such termination or reduction, the effective date thereof and the
amount of any such reduction (which in the case of any partial reduction of
Commitments shall not be less than $10,000,000 and integral multiples of
$5,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent
(“Prepayment Notice”); provided,


- 47 -



--------------------------------------------------------------------------------





however, that such Prepayment Notice may be revoked or modified in connection
with a requested termination of the aggregate amount of all Commitments that is
contingent on the consummation of a refinancing, change of control event or
other capital transaction that does not close on the originally anticipated
closing date.. Promptly after receipt of a Prepayment Notice with respect to a
Class of Commitments, the Administrative Agent shall notify each Lender of such
Class of the proposed termination or reduction. Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated, except
in accordance with Section 2.17. If the Commitments of a Class are terminated or
reduced to zero, the Borrower shall pay all fees on the Commitments so reduced
or terminated that have accrued to the date of such reduction or termination to
the Administrative Agent for the account of the Lenders of the applicable Class,
including but not limited to any applicable compensation due to any Lender in
accordance with Section 4.4.
Section 2.14.    Extensions of Termination Dates.
The Borrower shall have the right to extend (i) the Original Revolving
Termination Date to the First Extended Revolving Termination Date (the “First
Extension Option”) and (ii) the First Extended Revolving Termination Date to the
Second Extended Revolving Termination Date (the “Second Extension Option”). The
Borrower may exercise such First Extension Option only by executing and
delivering to the Administrative Agent at least thirty (30) days but not more
than ninety (90) days prior to the Original Revolving Termination Date and such
Second Extension Option only by executing and delivering to the Administrative
Agent at least thirty (30) days but not more than ninety (90) days prior to the
First Extended Revolving Termination Date, in each such case, a written request
for such extension (a “Revolving Extension Request”). The Administrative Agent
shall notify the Revolving Lenders if it receives a Revolving Extension Request
promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the Revolving Termination Date shall be extended to the First
Extended Revolving Termination Date or the Second Extended Revolving Termination
Date, as then applicable, upon receipt by the Administrative Agent of the
Revolving Extension Request and payment of the fee referred to in the following
clause (ii): (i) immediately prior to such extension and immediately after
giving effect thereto, (x) no Default or Event of Default shall exist and (y)
the representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents and (ii) the Borrower shall
have paid the Fees payable under Section 3.5(e). At any time prior to the
effectiveness of any such extension, upon the Administrative Agent’s request,
the Borrower shall deliver to the Administrative Agent a certificate from the
chief executive officer, chief financial officer or executive vice president of
finance of the Parent certifying the matters referred to in the immediately
preceding clauses (i)(x) and (i)(y).
Section 2.15.    Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the


- 48 -



--------------------------------------------------------------------------------





Administrative Agent, for its benefit and the benefit of the Lenders and the
Issuing Banks, for deposit into the Letter of Credit Collateral Account, an
amount of money equal to the amount of such excess.
Section 2.16.    Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan or a Bid Rate Loan,
no Issuing Bank shall be required to issue a Letter of Credit, no Swingline
Lender shall be required to make any Swingline Loan and no reduction of the
Revolving Commitments pursuant to Section 2.13 shall take effect, if immediately
after the making of such Revolving Loan, Bid Rate Loan or Swingline Loan, the
issuance of such Letter of Credit or such reduction in the Revolving
Commitments:
(a)     the aggregate principal amount of all outstanding Revolving Loans, Bid
Rate Loans and Swingline Loans, together with the aggregate amount of all Letter
of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time;
(b)    the aggregate principal amount of all outstanding Revolving Loans, Bid
Rate Loans and Swingline Loans made by such Lender, together with the Letter of
Credit Exposure of such Lender, would exceed the Revolving Commitment of such
Lender at such time; or
(c)    the aggregate principal amount of all outstanding Bid Rate Loans would
exceed fifty percent (50.0%) of the aggregate amount of the Revolving
Commitments at such time.
Additionally, no Term Loan Lender shall be required to make a Term Loan if the
amount of such Term Loan would exceed such Lender’s Term Loan Commitment.
Section 2.17.    Increase in Revolving Commitments; Incremental Term Loans.
The Borrower shall have the right at any time and from time to time (a) during
the period beginning on the Effective Date to but excluding the Revolving
Termination Date to request increases in the aggregate amount of the Revolving
Commitments, (b) during the period from the date that the Term Loan Commitments
have been reduced to zero to but excluding the Term Loan Maturity Date, to
request the making of additional Term Loans having terms identical to the terms
of the Term Loans made pursuant to Section 2.2(a) (“Additional Term Loans”) or
the making of Term Loans under a new tranche of term loans (“Additional Tranche
Term Loans”; together with the Additional Term Loans, the “Incremental Term
Loans”), in the case of each of clauses (a) and (b), by providing written notice
to the Administrative Agent, which notice shall be irrevocable once given;
provided, however, that after giving effect to any such increases of the
Revolving Commitments and the making of Incremental Term Loans, the aggregate
amount of the Revolving Commitments and the aggregate outstanding principal
balance of the Term Loans (including Term Loans made pursuant to Section 2.2(a)
and Incremental Term Loans made pursuant to this Section) shall not exceed
$1,750,000,000 (less the amount of any reductions in the Revolving Commitments
and Term Loan Commitments and any prepayments of the Term Loans made pursuant to
Section 2.2(a) and Incremental Term Loans made pursuant to this Section). Each
such increase in the Revolving Commitments or borrowing of Incremental Term
Loans must be an aggregate minimum amount of $50,000,000 and integral multiples
of $10,000,000 in excess thereof. In the case of any Class of Additional Tranche
Term Loans, except for (1) the Applicable Margin and any unused commitment fees,
upfront fees, arranger fees, or other similar fees applicable to such Class of
Additional Tranche Term Loans, (2) the period available and procedure for
borrowing such Class of Additional Tranche Term Loans, and (3) the Termination
Date for such Class of Additional Tranche Term Loans, the terms and conditions
therefor shall be identical to the terms and conditions applicable to the Term
Loans made pursuant to Section 2.2(a) and as Additional Term Loans under


- 49 -



--------------------------------------------------------------------------------





this Section; provided that no Class of Additional Tranche Term Loans shall have
a Termination Date that is earlier than the then applicable Term Loan Maturity
Date (or if any Class of Additional Tranche Term Loans is outstanding, earlier
than the Termination Date of any outstanding Class of Additional Tranche Term
Loans) or any scheduled amortization payments. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments and/or the making of any Incremental
Term Loans, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to any such increase in the Revolving Commitments or
making of Incremental Term Loans and the allocations of any increase in the
Revolving Commitments or making of Incremental Term Loans among such existing
Lenders and/or other banks, financial institutions and other institutional
lenders. No Lender shall be obligated in any way whatsoever to increase its
Revolving Commitment, to provide a new Revolving Commitment, or to make an
Incremental Term Loan, and any new Lender becoming a party to this Agreement in
connection with any such requested increase of the Revolving Commitments or
making of Incremental Term Loans must be an Eligible Assignee. If a new
Revolving Lender becomes a party to this Agreement, or if any existing Revolving
Lender is increasing its Revolving Commitment, such Lender shall on the date it
becomes a Revolving Lender hereunder (or in the case of an existing Revolving
Lender, increases its Revolving Commitment) (and as a condition thereto)
purchase from the other Revolving Lenders its Revolving Commitment Percentage
(determined with respect to the Revolving Lenders’ respective Revolving
Commitments and after giving effect to the increase of Revolving Commitments) of
any outstanding Revolving Loans, by making available to the Administrative Agent
for the account of such other Revolving Lenders, in same day funds, an amount
equal to (A) the portion of the outstanding principal amount of such Revolving
Loans to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Revolving Lenders under Section 2.4(j) that have
not been repaid, plus (C) interest accrued and unpaid to and as of such date on
such portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 4.4 as a result of the prepayment of any such
Revolving Loans. Effecting any increase of the Revolving Commitments or making
of Incremental Term Loans under this Section is subject to the following
conditions precedent: (x) no Default or Event of Default shall be in existence
on the effective date of such increase of the Revolving Commitments or making of
Incremental Term Loans, (y) the representations and warranties made or deemed
made by the Borrower or any other Loan Party in any Loan Document to which such
Loan Party is a party shall be true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on the effective date of any such increase in the Revolving Commitments or
making of Incremental Term Loans except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted hereunder, and (z) the Administrative
Agent shall have received each of the following, in form and substance
satisfactory to the Administrative Agent: (i) if not previously delivered to the
Administrative Agent, copies certified by the Secretary or Assistant Secretary
of (A) all corporate or other necessary action taken by the Parent and the
Borrower to authorize such increase of the Revolving Commitments or Incremental
Term Loans and (B) all corporate or other necessary action taken by each
Guarantor authorizing the guaranty of such increase of the Revolving Commitments
or Incremental Term Loans; (ii) unless the Administrative Agent has notified the
Borrower that it does not require delivery of such item, an opinion of counsel
to the Borrower, the Parent and the other Guarantors, and addressed to the
Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; and (iii) in the case of a Lender that
has notified the Administrative Agent in writing that it wants to receive Notes,
(A) new Revolving Notes executed by the Borrower, payable to any such new
Revolving Lenders and replacement Revolving Notes executed by the Borrower,
payable


- 50 -



--------------------------------------------------------------------------------





to any such existing Revolving Lenders increasing their Revolving Commitments,
in the amount of such Revolving Lender’s Revolving Commitment at the time of the
effectiveness of the applicable increase in the aggregate amount of the
Revolving Commitments and/or (B) a new Term Note executed by the Borrower,
payable to any such new Term Loan Lenders making Additional Term Loans or
Additional Tranche Term Loans in the aggregate amount of such Term Loan Lender’s
Additional Term Loan or Additional Tranche Term Loan, and replacement Term Notes
executed by the Borrower payable to any such existing Term Loan Lenders making
Additional Term Loans in the aggregate outstanding principal amount of such Term
Loan Lender’s Term Loan at the time of the making of such Additional Term Loans.
In connection with any increase in the aggregate amount of the Revolving
Commitments or the making of the Incremental Term Loans pursuant to this
Section 2.17, any Lender becoming a party hereto shall (1) execute such
documents and agreements as the Administrative Agent may reasonably request and
(2) in the case of any Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.
Section 2.18.    Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.
ARTICLE III.     PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1.    Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 1:00 p.m.
Central Time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 10.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of an Issuing Bank under this Agreement
shall be paid to the applicable Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by such
Issuing Bank to the Administrative Agent from time to time, for the account of
such Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or such Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.


- 51 -



--------------------------------------------------------------------------------





(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
an Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the applicable Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the applicable Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent on
demand that amount so distributed to such Lender or such Issuing Bank, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
Section 3.2.    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a), 2.4(e) and 2.5(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5(b)(i), the
first sentence of 3.5(c), and 3.5(e) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13 shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9, if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with such respective Revolving Commitments; (c) the making of
Term Loans under Section 2.2(a) shall be made from the Term Loan Lenders pro
rata according to the amounts of their respective Term Loan Commitments;
(d) each payment or prepayment of principal of Term Loans (other than Additional
Tranche Term Loans) shall be made for the account of the Term Loan Lenders pro
rata in accordance with the respective unpaid principal amounts of such Term
Loans held by them and each termination or reduction of the amount of the Term
Loan Commitments under Section 2.13 shall be applied to the respective Term Loan
Commitments of the Term Loan Lenders, pro rata according to the amounts of their
respective Term Loan Commitments; (e) each payment or prepayment of any Class of
Additional Tranche Term Loans shall be made for the account of the Term Loan
Lenders holding such Class of Additional Tranche Term Loans, pro rata in
accordance with the respective unpaid principal amounts of such Class of
Additional Tranche Term Loans held by them, (f) each payment of interest on
Loans of a Class shall be made for the account of the Lenders of such Class pro
rata in accordance with the amounts of interest on such Loans of such Class then
due and payable to the respective Lenders of such Class; (g) the Conversion and
Continuation of Loans of a particular Type and Class (other than Conversions
provided for by Sections 4.1(c) and 4.5) shall be made pro rata among the
Lenders of such Class according to the amounts of their respective Loans and the
then current Interest Period for each Lender’s portion of each such Loan of such
Type and Class shall be coterminous; (h) each prepayment of principal of Bid
Rate Loans pursuant to Section 2.9(b)(iii) shall be made for account of the
Lenders then owed Bid Rate Loans pro rata in accordance with the respective
unpaid principal amounts of the Bid Rate Loans then owing to each such Lender;
(i) the Revolving Lenders’ participation in, and payment obligations in respect
of, Swingline Loans under Section 2.5, shall be in accordance with their
respective Revolving Commitment Percentages; and (j) the


- 52 -



--------------------------------------------------------------------------------





Revolving Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.4, shall be in accordance with their
respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.5(e), in which case such payments shall be pro rata in accordance with
such participating interests).
Section 3.3.    Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders of the same Class in accordance with
Section 3.2 or Section 10.5, as applicable, such Lender shall promptly purchase
from the other Lenders of such Class participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans of such Class made by
the other Lenders of such Class or other Obligations owed to such other Lenders
in such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders of such Class shall share the benefit
of such payment (net of any reasonable expenses which may actually be incurred
by such Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2 or Section 10.5, as applicable. To such end, all the
Lenders of such Class shall make appropriate adjustments among themselves (by
the resale of participations sold or otherwise) if such payment is rescinded or
must otherwise be restored. The Borrower agrees that any Lender of such Class so
purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders of such Class may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans of such
Class in the amount of such participation. Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrower.
Section 3.4.    Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5.    Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
(b)    Facility Fees.
(i)    During the period from the First Amendment Date to but excluding the
Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders a facility fee equal to the daily
aggregate amount of the Revolving Commitments


- 53 -



--------------------------------------------------------------------------------





(whether or not utilized and provided that if the Revolving Commitments
terminate, then the Revolving Credit Facility Fee shall continue to accrue and
be determined based on the aggregate amount of the Revolving Credit Exposure)
multiplied by a rate per annum equal to the applicable Revolving Facility Fee
Rate. Such fee shall be payable quarterly in arrears on the last day of each
March, June, September and December during the term of this Agreement and on the
Revolving Termination Date or any earlier date of termination of the Revolving
Commitments or reduction of the Revolving Commitments to zero. The Borrower
acknowledges that the fee payable hereunder is a bona fide commitment fee and is
intended as reasonable compensation to the Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes:
(ii)    Intentionally Omitted.
(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full. The fees provided for in this subsection shall be nonrefundable and
payable in arrears (i) quarterly on the first day of January, April, July and
October, (ii) on the Revolving Termination Date, (iii) on the date the Revolving
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent. The Borrower shall pay directly to
each Issuing Bank from time to time on demand all commissions, charges, costs
and expenses in the amounts customarily charged or incurred by such Issuing Bank
from time to time in like circumstances with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or any other transaction relating
thereto.
(d)    Bid Rate Loan Fees. The Borrower agrees to pay to the Administrative
Agent a fee equal to $500 at the time of each Bid Rate Quote Request made
hereunder for services rendered by the Administrative Agent in connection with
the Bid Rate Loans.
(e)    Revolving Credit Extension Fee. If the Revolving Termination Date is
being extended in accordance with Section 2.14, the Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender a fee equal to
seventy-five thousandths of one percent (0.075%) of the amount of such Revolving
Lender’s Revolving Commitment so extended (whether or not utilized). Such fee
shall be due and payable in full on the effective date of each such extension.
(f)    Intentionally Omitted.
(g)    Administrative and Other Fees. The Borrower agrees to pay (i) the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent and (ii) the fees payable to the Issuing
Banks as provided in the Fee Letter.
Section 3.6.    Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed (including the first day, but excluding the last day), except that
interest on Base Rate Loans shall be computed on the basis of a year of three
hundred sixty-five (365) or three hundred sixty-six (366) days, as applicable
and the actual number of days elapsed.


- 54 -



--------------------------------------------------------------------------------





Section 3.7.    Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.6(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.5(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.
Section 3.8.    Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9.    Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Requisite Lenders and Requisite
Class Lenders and in Section 12.6.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks or the Swingline Lender
hereunder; third, to Cash Collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists),


- 55 -



--------------------------------------------------------------------------------





to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, any Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans of any Class or amounts owing by such Defaulting
Lender under Section 2.4(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V were satisfied or waived, such payment shall be applied solely to pay
the Loans of such Class of, and L/C Disbursements owed to, all Non-Defaulting
Lenders of the applicable Class on a pro rata basis prior to being applied to
the payment of any Loans of such Class, or L/C Disbursements owed to, such
Defaulting Lender until such time as all Loans of such Class and, as applicable,
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)) and all Term Loans (if any) are held
by the Term Loan Lenders pro rata as if there had been no Defaulting Lenders
that are Term Loan Lenders. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(c)    Certain Fees.
(i)    No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(ii)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the Fee payable under Section 3.5(c) for any period during which that
Revolving Lender is a Defaulting Lender only to the extent allocable to its
Revolving Commitment Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to the immediately following
subsection (e).
(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender that is a Revolving Lender pursuant to the immediately preceding
clauses (i) or (ii), the Borrower shall (x) pay to each Non‑Defaulting Lender
that is a Revolving Lender that portion of any such Fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non‑Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Bank and Swingline


- 56 -



--------------------------------------------------------------------------------





Lender, as applicable, the amount of any such Fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such Fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Article V are satisfied
at the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 12.17, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Revolving Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(e)    Cash Collateral, Repayment of Swingline Loans.
(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in this subsection.
(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within two (2) Business Days following the written request of
the Administrative Agent or the applicable Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to Letters of
Credit issued by such Issuing Bank and outstanding at such time.
(iii)    The Borrower, and to the extent provided by any Defaulting Lender that
is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Banks, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligations of Defaulting Lenders that are Revolving Lenders to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).


- 57 -



--------------------------------------------------------------------------------





(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the obligation of a Lender that is a
Revolving Lender to fund participations in respect of Letter of Credit
Liabilities (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Banks’ Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the applicable Issuing Bank that there exists excess
Cash Collateral; provided that, subject to the immediately preceding
subsection (b), the Person providing Cash Collateral and the applicable Issuing
Bank may (but shall not be obligated to) agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.
(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent, and
solely in the case of a Defaulting Lender that is a Revolving Lender, the
Swingline Lender and the Issuing Banks, agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which, in the case of a Defaulting Lender
that is a Revolving Lender, may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause, as applicable,
(i) the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held pro rata by the Revolving Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without giving effect to the immediately preceding subsection (d)), and (ii) the
Term Loans (if any) to be held by the Term Loan Lenders pro rata as if there had
been no Defaulting Lenders of such Class, whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to Fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitments and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 12.5(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting


- 58 -



--------------------------------------------------------------------------------





Lender’s Commitments and Loans via an assignment subject to and in accordance
with the provisions of Section 12.5(b). In connection with any such assignment,
such Defaulting Lender shall promptly execute all documents reasonably requested
to effect such assignment, including an appropriate Assignment and Assumption.
The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.
Section 3.10.    Taxes.
(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
each Issuing Bank and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.5 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable


- 59 -



--------------------------------------------------------------------------------





by the Administrative Agent to the Lender from any other source against any
amount due to the Administrative Agent under this subsection.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form


- 60 -



--------------------------------------------------------------------------------





W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit M-2 or Exhibit M-3, IRS Form
W‑9 and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit M-4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations


- 61 -



--------------------------------------------------------------------------------





under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
ARTICLE IV.     YIELD PROTECTION, ETC.
Section 4.1.    Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay, within ten (10)
Business Days after written demand by such Lender, to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.


- 62 -



--------------------------------------------------------------------------------





(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or such obligation or the maintenance by such Lender of capital in
respect of its LIBOR Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:
(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);
(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or
(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.
(c)    Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. Without
limiting the effect of the provisions of the immediately preceding subsections
(a) and (b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
LIBOR Margin Loans or (ii) becomes subject to restrictions on the amount of such
a category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Administrative Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans and/or the obligation of a Revolving Lender that has
outstanding a Bid Rate Quote to make LIBOR Margin Loans shall be suspended until
such Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5 shall apply).
(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to an Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by an
Issuing


- 63 -



--------------------------------------------------------------------------------





Bank or any Lender hereunder in respect of any Letter of Credit, then, upon
demand by the applicable Issuing Bank or such Lender, the Borrower shall pay
immediately to the applicable Issuing Bank or, in the case of such Lender, to
the Administrative Agent for the account of such Lender, from time to time as
specified by the applicable Issuing Bank or such Lender, such additional amounts
as shall be sufficient to compensate such Issuing Bank or such Lender for such
increased costs or reductions in amount.
(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank and or a
Lender, to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent, such Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Issuing Bank or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder; provided,
further, that the Administrative Agent, any Issuing Bank or a Lender, as the
case may be, shall not be entitled to submit a claim for compensation based upon
a Regulatory Change pursuant to any subsection of this Section 4.1 unless such
Person shall have determined that the making of such claim is consistent with
its general practices under similar circumstances in respect of similarly
situated borrowers with credit agreements entitling it to make such claims (it
being agreed that no such Person shall be required to disclose any confidential
or proprietary information in connection with such determination or the making
of such claim). The Administrative Agent, each Issuing Bank and each Lender, as
the case may be, agrees to furnish to the Borrower (and in the case of an
Issuing Bank or a Lender to the Administrative Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations by the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error. The Borrower
shall pay the Administrative Agent, such Issuing Bank and or any such Lender, as
the case may be, the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof. Failure or delay on the part of the
Administrative Agent, any Issuing Bank or any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Administrative
Agent’s, such Issuing Bank’s or such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate the
Administrative Agent, such Issuing Bank or any such Lender pursuant to this
Section for any Additional Costs suffered more than six months prior to the date
that the Administrative Agent, such Issuing Bank or such Lender, as the case may
be, notifies the Borrower of the Regulatory Change giving rise to such
Additional Costs, and of the Administrative Agent’s, such Issuing Bank’s or such
Lender’s intention to claim compensation therefor (except that, if the
Regulatory Change giving rise to such Additional Costs is retroactive, then the
six (6)-month period referred to above shall be extended to include the period
of retroactive effect thereof).
Section 4.2.    Suspension of LIBOR Loans and LIBOR Margin Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
(a)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for the ascertaining
LIBOR for such Interest Period;
(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein;


- 64 -



--------------------------------------------------------------------------------





(c)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period; or
(d)    any Revolving Lender that has outstanding a Bid Rate Quote with respect
to a LIBOR Margin Loan reasonably determines (which determination shall be
conclusive) that LIBOR will not adequately and fairly reflect the cost to such
Revolving Lender of making or maintaining such LIBOR Margin Loan;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan and (ii) in
the case of clause (d) above, no Revolving Lender that has outstanding a Bid
Rate Quote with respect to a LIBOR Margin Loan shall be under any obligation to
make such Loan.
Section 4.3.    Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder and/or (b) if any Lender that has an outstanding Bid Rate Quote shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy of such notice to the Administrative Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans shall be suspended and/or such Lender’s obligation to make
LIBOR Margin Loans shall be suspended, in each case until such time as such
Lender may again make and maintain LIBOR Loans or LIBOR Margin Loans (in which
case the provisions of Section 4.5 shall be applicable).
Section 4.4.    Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:
(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR Loan
or a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or
(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2 to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR


- 65 -



--------------------------------------------------------------------------------





were set on the date on which such LIBOR Loan was repaid, prepaid or Converted
or the date on which the Borrower failed to borrow, Convert or Continue such
LIBOR Loan, as applicable, calculating present value by using as a discount rate
LIBOR quoted on such date and (ii) in the case of a Bid Rate Loan, the sum of
such losses and expenses as the Lender or Designated Lender which made such Bid
Rate Loan may reasonably incur by reason of such prepayment, including, without
limitation any losses or expenses incurred in obtaining, liquidating or
employing deposits from third parties. Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
the basis for requesting such compensation and the method for determining the
amount thereof. Any such statement shall be conclusive absent manifest error.
Section 4.5.    Treatment of Affected Loans.
(a)    If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(c), Section 4.2 or Section 4.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1(c), Section 4.2, or Section 4.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1, Section 4.2
or Section 4.3 that gave rise to such Conversion no longer exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1(c), 4.2 or 4.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.
(b)    If the obligation of a Lender to make LIBOR Margin Loans shall be
suspended pursuant to Section 4.1(c) or 4.2, then the LIBOR Margin Loans of such
Lender shall be automatically due and payable on such date as such Lender may
specify to the Borrower by written notice with a copy to the Administrative
Agent; provided that if such notice is delivered after 10:00 a.m. Central Time,
then such LIBOR Margin Loan shall be due and payable no earlier than the first
Business Day following the date such notice is delivered.
Section 4.6.    Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10 or 4.1, and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1(c) or 4.3 but the


- 66 -



--------------------------------------------------------------------------------





obligation of the Requisite Lenders shall not have been suspended under such
Sections or (c) a Lender is a Non-Consenting Lender, then, so long as there does
not then exist any Default or Event of Default, the Borrower may demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5(b) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Lender under Section 2.4(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee. Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Assumption, but at no time shall the Administrative Agent, such
Affected Lender, any other Lender or any Titled Agent be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10, 4.1 or 4.4)
with respect to any period up to the date of replacement.
Section 4.7.    Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 4.1 or 4.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 4.8.    Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
ARTICLE V.     CONDITIONS PRECEDENT
Section 5.1.    Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


- 67 -



--------------------------------------------------------------------------------







(ii)    Revolving Notes and Term Notes executed by the Borrower, payable to each
requesting Lender and complying with the terms of Section 2.11.(a) and the
Swingline Note executed by the Borrower;


(iii)    the Guaranty executed by each of the Guarantors initially to be a party
thereto;


(iv)    intentionally omitted;
(v)    an opinion of Hogan Lovells US LLP, counsel to the Borrower and the other
Loan Parties, addressed to the Administrative Agent and the Lenders and covering
the matters reasonably requested by the Administrative Agent;


(vi)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;


(vii)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;
(viii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;


(ix)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(x)    a Compliance Certificate calculated on a pro forma basis for the Parent’s
fiscal quarter ended June 30, 2016;


(xi)    intentionally omitted;


(xii)    a Disbursement Instruction Agreement effective as of the Agreement
Date;


(xiii)    evidence that all indebtedness, liabilities or obligations owing by
the Loan Parties under the Master Loan and Security Agreement dated as of March
7, 2013, among J.P. Morgan Chase


- 68 -



--------------------------------------------------------------------------------





Bank, N.A. and Wells Fargo, as lenders, and the subsidiaries of the Parent
identified therein, as borrowers, as amended, supplemented or otherwise
modified, shall have been paid in full and all Liens securing such indebtedness,
liabilities or other obligations have been released;


(xiv)    intentionally omitted;


(xv)    the Fee Letter;


(xvi)    evidence that the Fees, if any, then due and payable under Section
3.5., together with, to the extent a reasonably detailed invoice thereof has
been presented to the Borrower prior to the Effective Date, all other reasonable
and documented out-of-pocket fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders, including without
limitation, the reasonable and documented out-of-pocket fees and expenses of
counsel to the Administrative Agent, have been paid; and


(xvii)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;


(b)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent, the Borrower and their
respective Subsidiaries delivered to the Administrative Agent and the Lenders
prior to the Agreement Date that has had or could reasonably be expected to have
a Material Adverse Effect;


(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower, any other Loan
Party or the Parent to fulfill its obligations under the Loan Documents to which
it is a party;


(d)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any Applicable Law or (B) any
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
could not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin or impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party; and


(e)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.


Section 5.2.    Conditions Precedent to All Loans and Letters of Credit.
In addition to satisfaction or waiver of the conditions precedent to the first
Credit Event contained in Section 5.1, the obligations of (i) Lenders to make
any Loans and (ii) an Issuing Bank to issue Letters of Credit are each subject
to the further conditions precedent that: (a) no Default or Event of Default
shall exist


- 69 -



--------------------------------------------------------------------------------





as of the date of the making of such Loan or date of issuance of such Letter of
Credit or would exist immediately after giving effect thereto, and no violation
of the limits described in Section 2.16 would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances permitted
hereunder and (c) in the case of the borrowing of Revolving Loans, the
Administrative Agent shall have received a timely Notice of Revolving Borrowing,
in the case of the borrowing of Term Loans, the Administrative Agent shall have
received a timely Notice of Term Loan Borrowing, in the case of a Swingline
Loan, the Swingline Lender shall have received a timely Notice of Swingline
Borrowing, and in the case of the issuance of a Letter of Credit the applicable
Issuing Bank and the Administrative Agent shall have received a timely request
for the issuance of such Letter of Credit. Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued that all conditions to the making of such Loan or issuing of
such Letter of Credit contained in this Article V have been satisfied. Unless
set forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Administrative Agent for
the benefit of the Administrative Agent and the Lenders that the conditions
precedent for initial Loans set forth in Sections 5.1 and 5.2 that have not
previously been waived by the Lenders in accordance with the terms of this
Agreement have been satisfied.
ARTICLE VI.     REPRESENTATIONS AND WARRANTIES
Section 6.1.    Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of each Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:
(a)    Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(b)    Ownership Structure. Part I of Schedule 6.1(b) attached to the First
Amendment is, as of the First Amendment Date, a complete and correct list of all
Subsidiaries of the Parent setting forth for each


- 70 -



--------------------------------------------------------------------------------





such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding any Equity Interest in such Subsidiary, (iii) the
nature of the Equity Interests held by each such Person and (iv) the percentage
of ownership of such Subsidiary represented by such Equity Interests. As of the
First Amendment Date, except as disclosed in such Schedule, (A) each of the
Parent and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens of the types described in clauses (a) and (f) of the definition
of the term “Permitted Liens”), and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the First Amendment
Date, Part II of Schedule 6.1(b) attached to the First Amendment correctly sets
forth all Unconsolidated Affiliates of the Parent, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent.
(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Parent, the Borrower and
each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which the Parent, the Borrower or any other Loan Party is a party
have been duly executed and delivered by the duly authorized officers of such
Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.
(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval
(other than any required filing with the SEC) or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of any Loan Party, or any indenture, agreement or
other instrument to which the Parent, the Borrower or any other Loan Party is a
party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by any Loan Party other
than in favor of the Administrative Agent for its benefit and the benefit of the
other Lender Parties.
(e)    Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliances which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.
(f)    Title to Properties. Schedule 6.1(f) is, as of the Agreement Date, a
complete and correct listing of all real estate assets of the Parent, the
Borrower, each other Loan Party and each other Subsidiary, setting forth, for
each such Property, whether such Property is an Eligible Property as of the
Agreement Date.


- 71 -



--------------------------------------------------------------------------------





Each of the Parent, the Borrower, each other Loan Party and each other
Subsidiary has good, marketable and legal title to, or a valid leasehold
interest in, its respective material assets.
(g)    Existing Indebtedness. Schedule 6.1(g) attached to the First Amendment
is, as of the First Amendment Date, a complete and correct listing of all
Indebtedness for borrowed money (including all Guarantees) with an outstanding
principal amount of $5,000,000 or more (other than the Indebtedness in respect
of the Loan Documents) of each of the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries (such Indebtedness, the “Scheduled
Indebtedness”), and if such Indebtedness is secured by any Lien, a general
description of all of the property subject to such Lien. As of the First
Amendment Date, the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries have performed and are in compliance with all of the material terms
of such Scheduled Indebtedness and all instruments and agreements relating
thereto, and, as of the First Amendment Date, no default or event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute a default or event of default, exists with respect to any such
Scheduled Indebtedness.
(h)    Intentionally Omitted.
(i)    Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits or proceedings pending (or, to the knowledge of any Responsible Officer or
any Loan Party, are there any actions, suits or proceedings threatened in
writing, nor is there any basis therefor) against or in any other way relating
adversely to or affecting the Parent, the Borrower, any other Loan Party, any
other Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have a Material Adverse Effect or (ii) in
any manner draws into question the validity or enforceability of any Loan
Document. There are no strikes, slow downs, work stoppages or walkouts or other
labor disputes in progress or threatened relating to, any Loan Party or any
other Subsidiary which could reasonably be expected to have a Material Adverse
Effect.
(j)    Taxes. All federal, state and other material tax returns of the Parent,
the Borrower, each other Loan Party and each other Subsidiary required by
Applicable Law to be filed have been duly filed, and all federal, state and
other material taxes, assessments and other governmental charges or levies upon,
each Loan Party, each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 7.6. As of
the First Amendment Date, no Loan Party (or any of its Subsidiaries) has been
notified that any of its United States income tax returns are under audit. All
charges, accruals and reserves on the books of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries in respect of any taxes or other
governmental charges are, in all material respects, in accordance with GAAP.
(k)    Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2014 and December 31, 2015,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of BDO USA, LLP, and (ii) the unaudited consolidated balance sheet of
the Parent and its consolidated Subsidiaries for the two fiscal quarter period
ended June 30, 2016, and the related unaudited consolidated statements of
operations, shareholders’ equity and cash flow of the Parent and its
consolidated Subsidiaries for the two fiscal quarter period ended on such date.
Such financial statements (including in each case related schedules and notes)
are complete and correct in all material respects and present fairly in all
material respects, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Parent and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit


- 72 -



--------------------------------------------------------------------------------





adjustments and the absence of footnotes). Neither the Parent nor any of its
Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements.
(l)    No Material Adverse Change. Since December 31, 2015, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Each of the Parent and the Borrower is Solvent,
and the Parent, the Borrower, the other Loan Parties and the other Subsidiaries,
taken as a whole, are Solvent.
(m)    ERISA.
(i)    Except as could not reasonably be expected to have a Material Adverse
Effect, each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Each Qualified Plan and each Plan has received a favorable
determination from the Internal Revenue Service, or has timely filed for a
favorable determination letter from the Internal Revenue Service or is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the best knowledge of the Borrower, nothing has occurred which would cause the
loss of its reliance on each Qualified Plan’s and each Plan’s favorable
determination letter or opinion letter.
(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.
(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the knowledge of any
Responsible Officer of the Parent or the Borrower, threatened, claims, actions
or lawsuits or other action by any Governmental Authority, plan participant or
beneficiary with respect to a Benefit Arrangement; (iii) there are no violations
of the fiduciary responsibility rules with respect to any Benefit Arrangement;
and (iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.
(n)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


- 73 -



--------------------------------------------------------------------------------





(o)    Environmental Laws. In the ordinary course of business and from time to
time each of the Parent, the Borrower, each other Loan Party and each other
Subsidiary conducts reviews of the effect of Environmental Laws on its
respective business, operations and properties, including, without limitation,
its respective Properties, in the course of which the Parent, the Borrower, such
other Loan Party or such other Subsidiary identifies and evaluates associated
actual and potential liabilities and costs (including, without limitation,
determining whether any capital or operating expenditures are required for
clean-up or closure of properties presently or previously owned, determining
whether any capital or operating expenditures are required to achieve or
maintain compliance in all material respects with Environmental Laws or required
as a condition of any Governmental Approval, any contract, or any related
constraints on operating activities, determining whether any costs or
liabilities exist in connection with on-site or off-site treatment, storage,
handling and disposal of wastes or Hazardous Materials, and determining whether
any actual or potential liabilities to third parties, including employees, and
any related costs and expenses exist). Each of the Parent, the Borrower, each
other Loan Party and the other Subsidiary: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties, may: (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential common‑law or
legal claim or other liability, or (z) cause any of the Properties to become
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law or require the filing or recording of any notice,
approval or disclosure document under any Environmental Law and, with respect to
the immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law. There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Parent’s or the Borrower’s knowledge after due inquiry,
threatened, against the Parent, the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which, reasonably could be
expected to have a Material Adverse Effect. None of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law. To the Parent’s or the
Borrower’s knowledge, no Hazardous Materials generated at or transported from
the Properties are or have been transported to, or disposed of at, any location
that is listed or proposed for listing on the National Priority List or any
analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to have a Material Adverse Effect.
(p)    Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit or


- 74 -



--------------------------------------------------------------------------------





to consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.
(q)    Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.
(r)    Affiliate Transactions. Except as permitted by Section 9.8 or as
otherwise set forth on Schedule 6.1(r) attached to the First Amendment, none of
the Parent, the Borrower, any other Loan Party or any other Subsidiary is a
party to or bound by any agreement or arrangement with any Affiliate.
(s)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) used in the conduct of its
businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person, except
where the failure to own or have the right to use such Intellectual Property, or
such conflict with the proprietary right of any other Person, could not
reasonably be expected to have a Material Adverse Effect. All Intellectual
Property is fully protected and/or duly and properly registered, filed or issued
in the appropriate office and jurisdictions for such registrations, filing or
issuances, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect. Except a claim that could not reasonably be
expected to have a Material Adverse Effect, no claim has been asserted by any
Person with respect to the use of any such Intellectual Property by the Parent,
the Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Parent, the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.
(t)    Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries are engaged in the business of
acquiring, disposing, financing, renovating and, leasing single family homes and
managing such Properties, together with other business activities incidental or
reasonably related thereto.
(u)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary ancillary to the transactions contemplated hereby.
(v)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections, information
of general economic or industry nature and other forward looking statements)
furnished to the Administrative Agent or any Lender by, on behalf of, or at the
direction of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary in connection with or relating in any way to this Agreement or any
other Loan Document (or with entering into this Agreement or any other Loan
Document) were, at the time the same were so furnished, when taken together with
all other information furnished, complete and correct in all material respects,
to the extent necessary to give the recipient a true and accurate knowledge of
the subject matter, or, in the case of financial statements, present


- 75 -



--------------------------------------------------------------------------------





fairly in all material respects, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods (subject,
as to interim statements, to changes resulting from normal year end audit
adjustments and absence of full footnote disclosure). All financial projections
and other forward looking statements prepared by or on behalf of the Parent, the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on assumptions believed to be reasonable at
the time made, but with it being understood that such projections and statements
are not a guarantee of future performance and that such future performance may
vary materially from such projections. No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they are or will be made, not materially misleading.
(w)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.
(x)    Anti-Corruption Laws and Sanctions.
(i)    None of (i) the Parent, the Borrower, any Subsidiary or, to the knowledge
of the Parent, the Borrower or such Subsidiary, any of their respective
directors, officers, employees or affiliates, or (ii) to the knowledge of the
Parent or the Borrower, any agent or representative of the Parent, the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the Loans made and Letters of Credit issued hereunder, (A) is a Sanctioned
Person or currently the subject or target of any Sanctions, (B) has its assets
located in a Sanctioned Country in violation of applicable Sanctions, (C)
directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons in violation of applicable Sanctions or (D) has taken
any action, directly or indirectly, that would result in a violation in any
material respect by such Persons of any Anti-Corruption Laws. Each of the
Parent, the Borrower and their respective Subsidiaries has implemented and
maintains in effect policies and procedures designed to promote and achieve
compliance by the Parent and its Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with the Anti-Corruption Laws. Each
of the Parent, the Borrower and their respective Subsidiaries, and to the
knowledge of Parent or Borrower, each director, officer, employee, agent and
Affiliate of the Parent, the Borrower and each such Subsidiary, is in compliance
with the Anti-Corruption Laws in all material respects.
(ii)    No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country in violation of applicable Sanctions, including any
payments (directly or indirectly) to a Sanctioned Person or a Sanctioned Country
in


- 76 -



--------------------------------------------------------------------------------





violation of applicable Sanctions or (iii) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.
(y)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.
(z)    Unencumbered Properties. Each Property included in any calculation of
Unencumbered NOI satisfied, at the time of such calculation, all of the
requirements contained in the definition of “Eligible Property”. Each Property
included in calculations of Unencumbered Asset Value satisfied, at the time of
such calculation, all of the requirements contained in the definition of
“Eligible Property”.
Section 6.2.    Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.14, the date on which any increase of
the Revolving Commitments is effectuated and/or Incremental Term Loans are made
pursuant to Section 2.17 and at and as of the date of the occurrence of each
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
permitted hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.
ARTICLE VII.     AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, each of the Parent and the Borrower
shall comply with the following covenants:
Section 7.1.    Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.4, the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to, (i)
preserve and maintain its respective existence in the jurisdiction of its
incorporation or formation, (ii) preserve and maintain its respective, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and (iii) qualify and remain qualified and authorized to do business
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification and authorization, except in the case
of clauses (ii) and (iii) where the failure to preserve and maintain or be so
authorized and qualified could not reasonably be expected to have a Material
Adverse Effect.


- 77 -



--------------------------------------------------------------------------------





Section 7.2.    Compliance with Applicable Law.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.
Section 7.3.    Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, protect and preserve all of its respective properties, including,
but not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear and casualty events excepted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
Section 7.4.    Conduct of Business.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 6.1(t).
Section 7.5.    Insurance.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses in similar
localities, with similarly sized portfolios of assets, or as may be required by
Applicable Law. The Parent and the Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
Section 7.6.    Payment of Taxes and Claims.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge (a) all federal and state taxes and
all other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) by not later than thirty (30) days past the due date therefor, all
lawful claims of materialmen, mechanics, carriers, warehousemen and landlords
for labor, materials, supplies and rentals which, if unpaid, might become a Lien
on any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim (i) which is being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person in accordance with GAAP or
(ii) the nonpayment or discharge of which could not reasonably be expected to
result in a Material Adverse Effect or a Lien on any Eligible Property.
Section 7.7.    Books and Records; Inspections.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities. The Parent and the Borrower shall, and
shall cause


- 78 -



--------------------------------------------------------------------------------





each other Loan Party and each other Subsidiary to, permit representatives of
the Administrative Agent or any Lender to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants (in the presence of an officer of the Parent if an Event of Default
does not then exist), all at such reasonable times during business hours and as
often as may reasonably be requested and so long as no Event of Default exists,
with reasonable prior notice. The Parent and the Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. Each of the Parent and the Borrower hereby
authorizes and instructs its accountants to discuss the financial affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary with the
Administrative Agent or any Lender. Notwithstanding the foregoing or any other
provision of this Agreement, in no event will the Parent, the Borrower, or any
of their respective Subsidiaries be required to disclose to the Administrative
Agent or any Lender any documents the disclosure of which would violate
regulatory or contractual confidentiality obligations binding upon the Parent,
the Borrower or such Subsidiary so long as any such contractual confidentiality
obligations arise under documents entered into in the ordinary course of
business for purposes other than avoiding the Loan Parties’ obligations under
this Section.
Section 7.8.    Use of Proceeds.
The Borrower will use the proceeds of Loans only (a) for the payment of
development and renovation costs incurred in connection with Properties owned by
the Borrower or any Subsidiary; (b) to finance acquisitions otherwise permitted
under this Agreement; (c) to finance capital expenditures and the repayment of
Indebtedness of the Borrower and its Subsidiaries; and (d) to provide for the
general working capital needs of the Borrower and its Subsidiaries and for other
general corporate purposes of the Borrower and its Subsidiaries, including the
consummation of any transactions otherwise permitted under this Agreement. The
Borrower shall only use Letters of Credit for the same purposes for which it may
use the proceeds of Loans.
Section 7.9.    Environmental Matters.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Parent and the Borrower shall use,
and shall cause each other Loan Party and each other Subsidiary to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Environmental Laws, except where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect. The Parent and the Borrower shall, and shall cause each other
Loan Party and each other Subsidiary to, promptly take all actions and pay or
arrange to pay all costs necessary for it and for the Properties to comply with
all Environmental Laws and all Governmental Approvals, including actions to
remove and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws where the failure to do so could reasonably be
expected to have a Material Adverse Effect. Except as could not reasonably be
expected to have a Material Adverse Effect, the Parent and the Borrower shall,
and shall cause each other Loan Party and each other Subsidiary to, promptly
take all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental Laws.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.


- 79 -



--------------------------------------------------------------------------------





Section 7.10.    Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.
Section 7.11.    Intentionally Omitted.
Section 7.12.    REIT Status.
The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.
Section 7.13.    Exchange Listing.
The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.
Section 7.14.    Guarantors.
(a)    Generally.
(i)    Each time the Parent ceases to maintain an Investment Grade Rating, not
later than sixty (60) days following such date, the Borrower shall cause each
Person that is then a Material Subsidiary, and so long as the Parent ceases to
maintain an Investment Grade Rating, not later than the applicable Required
Delivery Date, the Borrower shall cause each Person that thereafter becomes a
Material Subsidiary, in each such case, to deliver to the Administrative Agent:
(I) an Accession Agreement (or if at any time the Guaranty delivered pursuant to
Section 5.1 or this Section has been terminated after a release of all
Guarantors party thereto, a Guaranty) executed by such Subsidiary and (II) the
other items required to be delivered under the following subsection (c);
provided, however, (A) promptly (and in any event not later than the applicable
Required Delivery Date) upon any Excluded Subsidiary ceasing to be subject to
the restriction which prevented it from being a Material Subsidiary or
delivering an Accession Agreement (or a Guaranty, as applicable) pursuant to
this Section, as the case may be, such Subsidiary shall comply with the
provisions of this Section and (B) the Net Operating Income or GAAP gross book
value, as applicable, of a Property owned by a Subsidiary that is not already a
Guarantor shall not be included in any calculation of Unencumbered Asset Value
unless and until such Subsidiary, and any other Material Subsidiary described in
clause (b) of the definition thereof, executes and delivers to the
Administrative Agent an Accession Agreement to the Guaranty (or a Guaranty, as
applicable) and the other items required to be delivered under the following
subsection (c).
(ii)    At all times during which the Parent maintains an Investment Grade
Rating from time to time, the Borrower shall, not later than the applicable
Required Delivery Date, cause any Subsidiary (other than an Excluded Subsidiary)
that is not already a Guarantor and to which any of the following conditions
applies to execute and deliver to the Administrative Agent an Accession
Agreement (or if at any time the Guaranty delivered pursuant to Section 5.1 or
this Section has been


- 80 -



--------------------------------------------------------------------------------





terminated after a release of all Guarantors party thereto, a Guaranty),
together with the other items required to be delivered under the immediately
following subsection (b):
(A)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Parent, the Borrower or any other Subsidiary, other than
(x) nonrecourse carveout guaranties (for customary non-recourse exceptions for
fraud, misapplication of funds, misrepresentation, waste, environmental
indemnities, prohibited transfers, violation of “special purpose entity”
covenants, bankruptcy, insolvency, receivership or other similar events and
other similar and customary exceptions to nonrecourse liability) and completion
guaranties, (y) obligations in respect of Indebtedness of a Subsidiary for which
recourse for such Indebtedness is limited to pledges of Equity Interests in the
Subsidiary that is the primary obligor under such Indebtedness and (z) without
limiting the requirements of clause (B) below, any guaranty of Indebtedness of
any Subsidiary acquired or assumed in connection with an acquisition of such
Subsidiary so long as such guaranty was in existence prior to the consummation
of such acquisition and not incurred in contemplation thereof; or
(B)    (1) such Subsidiary (x) either (i) owns one or more Eligible Properties
included in Unencumbered Asset Value or (ii) directly or indirectly owns any
Equity Interest in a Subsidiary that owns one or more Eligible Properties
included in Unencumbered Asset Value, and (y) incurs, guarantees or otherwise
becomes obligated in respect of Recourse Indebtedness (other than intercompany
Unsecured Indebtedness between or among the Borrower or any other Loan Party or
any Subsidiary).
Any such Accession Agreement (or Guaranty, as applicable) delivered pursuant to
clauses (i) or (ii) of this Section 7.14(a) and the other items required under
the immediately following subsection (c) shall, unless required sooner pursuant
to the terms of this Section above or otherwise approved by the Administrative
Agent, be delivered to the Administrative Agent not later than the date on which
the Compliance Certificate is required to be delivered with respect to any
fiscal quarter (or fiscal year in the case of the fourth fiscal quarter) during
which any of the above conditions first applies to a Subsidiary (the “Required
Delivery Date”). In the event such Accession Agreement (or Guaranty, as
applicable) and the other items required under the immediately following
subsection (b) are delivered on or prior to the date on which such Compliance
Certificate is required to be delivered with respect to any fiscal quarter (or
fiscal year in the case of the fourth fiscal quarter), subject to
Section 7.15(a), each Eligible Property of the applicable Subsidiary that
becomes a Guarantor pursuant thereto may be included in the calculation of
Unencumbered Asset Value provided with such Compliance Certificate for the
fiscal periods covered by such Compliance Certificate.
(b)    Other Guarantors.
(i)    The Borrower may, at its option, cause any other Person that is not
already a Guarantor to become a Guarantor by causing such Person to execute and
deliver to the Administrative Agent an Accession Agreement (or Guaranty, as
applicable), together with the other items required to be delivered under
subsection (c) below.
(ii)    If the Parent, or any Wholly Owned Subsidiary of the Parent that
directly or indirectly owns any Equity Interests in the Borrower, at any time
has any assets or liabilities other than those permitted under Section 9.12, the
Parent shall become a Guarantor by executing and delivering to the
Administrative Agent within five (5) Business Days of such occurrence, an
Accession Agreement (or Guaranty, as applicable), together with the other items
required to be delivered under subsection


- 81 -



--------------------------------------------------------------------------------





(c) below with each reference to “Subsidiary” in subsection (c) deemed also to
be a reference to “Parent”.
(c)    Required Deliverables. Each Accession Agreement to the Guaranty (or
Guaranty, as applicable) delivered by a Subsidiary required to become a
Guarantor under the preceding subsection (a) or at the option of the Borrower
under the preceding subsection (b) shall be accompanied by the items that would
have been delivered under Section 5.1(a)(v) (unless the Administrative Agent has
notified the Borrower that it does not require delivery of such item) – (ix) and
(xvii) and Section 5.1(e), as if such Subsidiary had been a Guarantor on the
Agreement Date, each in form and substance reasonably satisfactory to the
Administrative Agent.
(d)    Release of Guarantors. The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor (other than, if the Parent has
become a Guarantor pursuant to subsection (b)(ii) of this Section, the Parent)
from the Guaranty so long as: (i) such Guarantor is not otherwise required to be
a party to the Guaranty under the immediately preceding subsection (a); (ii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release, including, without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1; (iii) the representations and warranties made or deemed made by the
Parent, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances permitted under the Loan Documents;
and (iv) the Administrative Agent shall have received such written request at
least ten (10) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. The Administrative Agent agrees to furnish to the Borrower promptly
after the Borrower’s request and at the Borrower’s sole cost and expense, any
release, termination, or other agreement or document evidencing the foregoing
release as may be reasonably requested by the Borrower.
Section 7.15.    Intentionally Omitted.
Section 7.16.    Compliance with Anti-Corruption Laws and Sanctions.
The Parent and the Borrower will maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by the Parent, the
Borrower, their respective Subsidiaries and the Parent’s, the Borrower’s and
their respective Subsidiaries’ respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.
ARTICLE VIII.     INFORMATION
For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:


- 82 -



--------------------------------------------------------------------------------





Section 8.1.    Quarterly Financial Statements.
As soon as available and in any event within five (5) days after the same is
required to be filed with the SEC (but in no event later than forty-five (45)
days after the end of each of the first, second and third fiscal quarters of the
Parent), (a) the unaudited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of operations, stockholders’ equity and cash flows of the Parent and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief executive officer,
chief financial officer or executive vice president of finance of the Parent, in
his or her opinion, to present fairly, in accordance with GAAP and in all
material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year‑end audit adjustments and the inclusion in the
final year-end statements of footnotes that were not contained in the quarterly
financial statements), and (b) a list of all assets that are held by the Parent
as of the end of such period, certified by the chief executive officer, chief
financial officer or executive vice president of finance of the Parent.
Section 8.2.    Year‑End Statements.
As soon as available and in any event within five (5) days after the same is
required to be filed with the SEC (but in no event later than ninety (90) days
after the end of each fiscal year of the Parent), (a) the audited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year and the related audited consolidated statements of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (i) certified by the chief
executive officer, chief financial officer or executive vice president of
finance of the Parent, in his or her opinion, to present fairly, in accordance
with GAAP and in all material respects, the financial position of the Parent and
its Subsidiaries as at the date thereof and the result of operations for such
period and (ii) accompanied by the report thereon of Ernst & Young LLP or any
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, whose report shall not be
subject to (A) any “going concern” or like qualification or exception (other
than a “going concern” expressly resulting solely from an upcoming maturity date
under any Indebtedness of the Borrower and its Subsidiaries occurring within one
year from the time the report is delivered) or (B) any qualification or
exception as to the scope of such audit, and (b) a list of all assets that are
held by the Parent as of the end of such period, certified by the chief
executive officer, chief financial officer or executive vice president of
finance of the Parent.
Section 8.3.    Compliance Certificate.
(a)    At the time the financial statements are furnished pursuant to
Sections 8.1 and 8.2, a certificate substantially in the form of Exhibit N (a
“Compliance Certificate”) executed on behalf of the Parent by the chief
financial officer or executive vice president of finance of the Parent
(a) setting forth in reasonable detail as of the end of such fiscal quarter or
fiscal year, as the case may be, the calculations required to establish whether
the Parent and the Borrower were in compliance with the covenants contained in
Section 9.1; (b) stating that no Default or Event of Default exists, or, if such
is not the case, specifying such Default or Event of Default and its nature,
when it occurred and the steps being taken by the Parent and the Borrower with
respect to such event, condition or failure (c) setting forth a statement of
Funds from Operations; (d) setting forth a report of newly acquired Properties,
including, with respect to each such Property, (i) the Net Operating Income for
such Property, (ii) the cost of acquiring such Property, and (iii) Indebtedness
secured by a Mortgage on such Property, if any, and (e) a report with respect to
each Property then included in calculation of the Unencumbered Asset Value,
including, without limitation, a quarterly and


- 83 -



--------------------------------------------------------------------------------





year-to-date statement of Net Operating Income and the occupancy status of such
Property, and which identifies which Properties have been added or deleted from
such calculation since the last delivery of a Compliance Certificate; provided,
that such reports in clauses (d) and (e) may be provided in electronic format in
one or more separate files delivered concurrently with such Compliance
Certificate to the Administrative Agent.
(b)    Intentionally Omitted.
Section 8.4.    Other Information.
(a)    Promptly after any request by Administrative Agent (or any Lender through
the Administrative Agent), all reports submitted to Parent by its independent
public accountants in connection with each annual, interim or special audit of
the books and records of the Parent made by such accountants, including any
management letter commenting on Parent’s internal controls;
(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;
(c)    Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;
(d)    Promptly after the request of any Lender, all financial information
maintained on the REIT, the Borrower, or any other Subsidiary and their
individual real estate projects, including property cash flow projections,
property budgets, operating statements, leasing status reports, contingent
liability summaries, notes receivable summaries, and summaries of cash and Cash
Equivalents and overhead budgets;
(e)    No later than sixty (60) days after the end of each fiscal year of the
Parent ending prior to the Termination Date that is the latest to occur,
projected balance sheets, operating statements, and cash flow budgets of the
Parent and its Subsidiaries on a consolidated basis for each quarter of the next
succeeding two fiscal years, all itemized in reasonable detail;
(f)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer, chief
financial officer or executive vice president of finance of the Parent setting
forth details as to such occurrence and the action, if any, which the Parent or
applicable member of the ERISA Group is required or proposes to take;
(g)    To the extent any Responsible Officer of any Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, any
Loan Party or any other Subsidiary or any of their respective properties, assets
or businesses which could reasonably be expected to have a Material Adverse
Effect;


- 84 -



--------------------------------------------------------------------------------





(h)    At the time the financial statements are furnished pursuant to
Section 8.1 or 8.2, a copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Parent or any Loan Party;
(i)    Prompt notice of (i) any change in the senior management of the Parent,
the Borrower, any other Loan Party or any other Subsidiary, (ii) any change in
the business, assets, liabilities, financial condition, results of operations or
business prospects of any Loan Party or any other Subsidiary or (iii) the
occurrence of any other event which, in the case of any of the immediately
preceding clauses (i) through (iii), has had, or could reasonably be expected to
have, a Material Adverse Effect;
(j)    Prompt notice upon any Responsible Officer of the Borrower or Parent
having knowledge of  the occurrence of any Default or Event of Default;
(k)    Prompt notice of any order, judgment or decree in excess of $25,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;
(l)    Upon any Responsible Officer of any Loan Party or any other Subsidiary
becoming aware of the same, prompt notice of any notification of any violation
of any Applicable Law or any inquiry shall have been received by any Loan Party
or any other Subsidiary from any Governmental Authority; in either case, with
respect to a matter that could reasonably be expected to have a Material Adverse
Effect;
(m)    Prompt notice of the disposition of any assets of a Substantial Amount;
(n)    Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;
(o)    Promptly upon any change in the Parent’s Credit Rating, a certificate
stating that the Parent’s Credit Rating has changed and the new Credit Rating
that is in effect;
(p)    Promptly, upon each request, information identifying the Parent, the
Borrower or any other Loan Party as a Lender may reasonably request in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act;
(q)    Promptly, and in any event within three (3) Business Days after a
Responsible Officer of the Parent or the Borrower obtains knowledge thereof,
written notice of the occurrence of any of the following: (i) the Parent, the
Borrower, any Loan Party or any other Subsidiary shall receive notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened; (ii) the Parent, the Borrower, any Loan Party or any
other Subsidiary shall receive notice that any administrative or judicial
complaint, order or petition has been filed or other proceeding has been
initiated, or is about to be filed or initiated against any such Person alleging
any violation of or noncompliance with any Environmental Law or requiring any
such Person to take any action in connection with the release or threatened
release of Hazardous Materials; (iii) the Parent, the Borrower, any Loan Party
or any other Subsidiary shall receive any notice from a Governmental Authority
or private party alleging that any such Person may be liable or responsible for
any costs associated with a response to, or remediation or cleanup of, a release
or threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Parent, the Borrower, any Loan Party or any other Subsidiary shall
receive notice of any other fact, circumstance or condition that could
reasonably be expected to form the basis of an environmental claim, and the
matters covered by notices referred to in any of the immediately preceding
clauses (i) through (iv), whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;


- 85 -



--------------------------------------------------------------------------------





(r)    Promptly upon the reasonable request of the Administrative Agent, the
Derivatives Termination Value in respect of any Specified Derivatives Contract
from time to time outstanding; and
(s)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent, the Borrower, any of its
Subsidiaries, or any other Loan Party as the Administrative Agent or any Lender
may reasonably request; provided, that notwithstanding anything to the contrary
in this Section 8.4(s), none of the Parent, the Borrower, any of its
Subsidiaries, or any other Loan Party will be required to provide or disclose
any contract entered into in the ordinary course of business the disclosure of
which to the Administrative Agent and the Lenders is prohibited by a
confidentiality agreement entered into for purposes other than avoiding the Loan
Parties’ and their Subsidiaries’ obligations under this Section 8.4(s).
Section 8.5.    Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent, the Parent or the Borrower) provided that the foregoing shall not apply
to notices to any Lender (or to an Issuing Bank) pursuant to Article II. The
Administrative Agent, the Parent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered on the date and at the time on which the Administrative
Agent, the Parent or the Borrower posts such documents or the documents become
available on a commercial website and the Administrative Agent, the Parent or
the Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central Time on the opening of
business on the next business day for the recipient; provided, however,
documents required to be delivered pursuant to Sections 8.4.(b), 8.4.(c) and
8.4.(h) shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System (it being understood that the Company shall not
be required to provide notice to the Administrative Agent or any Lender of such
electronic filing of information).
(b)    Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
(c)    Notwithstanding anything to the contrary herein, documents and notices
required to be delivered by the Loan Parties pursuant to the Loan Documents
shall be deemed delivered by, and delivery effective at the time of, the public
filing of the same in electronic format with the SEC so long as the Borrower
provides notice to the Administrative Agent of such filing (other than any
filings described in Section 8.4(b), (c) and (h)) within five (5) Business Days
after documents and notices are filed with the SEC.
Section 8.6.    Public/Private Information.
The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent and/or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent and/or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information


- 86 -



--------------------------------------------------------------------------------





Materials”) pursuant to this Article, and, if requested by the Administrative
Agent, the Parent and/or Borrower shall designate Information Materials (a) that
are either available to the public or not material with respect to the Parent
and its Subsidiaries or any of their respective securities for purposes of
United States federal and state securities laws, as “Public Information” and (b)
that are not Public Information as “Private Information”. All Information
Materials shall be presumed by the recipient to be “Private Information” except
for Information Materials (x) designated as “Public Information” or (y)
previously filed with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange.
Section 8.7.    USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and both the Parent and
the Borrower shall, and shall cause the other Loan Parties to, provide promptly
upon any such request to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.
ARTICLE IX.     NEGATIVE COVENANTS
For so long as this Agreement is in effect, the Parent and the Borrower shall
comply with the following covenants:
Section 9.1.    Financial Covenants.
The Borrower shall comply with the following financial covenants set forth in
clauses (a)-(e) of this Section 9.1 at all times but, unless otherwise expressly
required pursuant to this Agreement and the other Loan Documents, the Borrower
shall in any event only be obligated to report its compliance therewith at the
end of each fiscal quarter or fiscal year, as applicable, as provided in
Section 8.3:
(a)    Ratio of Total Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Total Indebtedness of the Parent and its Subsidiaries to
(ii) Total Asset Value to exceed 0.60 to 1.00 at any time; provided, however,
that if such ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to
1.00, then the Borrower shall be deemed to be in compliance with this subsection
(a) so long as (i) the Borrower completed a Material Acquisition which resulted
in such ratio (after giving effect to such Material Acquisition) exceeding 0.60
to 1.00 at any time during the fiscal quarter in which such Material Acquisition
took place and for any three subsequent consecutive fiscal quarters, (ii) the
Borrower has not maintained compliance with this subsection (a) in reliance on
this proviso for more than eight fiscal quarters during the term of this
Agreement and (iii) such ratio (after giving effect to such Material
Acquisition) is not greater than 0.65 to 1.00 at any time. For purposes of
calculating such ratio, (A) Total Indebtedness shall be adjusted by deducting
therefrom the amount of unrestricted cash and Cash Equivalents in excess of
$25,000,000 to the extent that there is an equivalent amount of Indebtedness
included in Total Indebtedness that matures within twenty-four (24) months (or
with respect to Mandatorily Redeemable Stock included in Total Indebtedness that
is redeemable within twenty-four (24) months) from the applicable date of the
calculation of such ratio, and (B) Total Asset Value shall be adjusted by
deducting therefrom the amount by which Total Indebtedness is adjusted pursuant
to the immediately preceding clause (A) above.


- 87 -



--------------------------------------------------------------------------------





(b)    Ratio of EBITDA to Fixed Charges. The Parent shall not permit the ratio
of (i) EBITDA of the Parent and its Subsidiaries for the period of four
consecutive fiscal quarters most recently ended to (ii) Fixed Charges of the
Parent and its Subsidiaries for such period to be less than 1.75 to 1.00 as of
the last day of such period.
(c)    Ratio of Secured Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries
to (ii) Total Asset Value to exceed 0.40 to 1.00 at any time; provided, however,
that if such ratio is greater than 0.40 to 1.00 but is not greater than 0.45 to
1.00, then the Borrower shall be deemed to be in compliance with this subsection
(c) so long as (i) the Borrower completed a Material Acquisition which resulted
in such ratio (after giving effect to such Material Acquisition) exceeding 0.40
to 1.00 at any time during the fiscal quarter in which such Material Acquisition
took place and for any three subsequent consecutive fiscal quarters, (ii) the
Borrower has not maintained compliance with this subsection (c) in reliance on
this proviso more than eight fiscal quarters during the term of this Agreement
and (iii) such ratio (after giving effect to such Material Acquisition) is not
greater than 0.45 to 1.00 at any time.
(d)    Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Parent
shall not permit the ratio of (i) Unsecured Indebtedness of the Parent and its
Subsidiaries to (ii) Unencumbered Asset Value to exceed 0.60 to 1.00 at any
time; provided, however, that if such ratio is greater than 0.60 to 1.00 but is
not greater than 0.65 to 1.00, then the Borrower shall be deemed to be in
compliance with this subsection (d) so long as (i) the Borrower completed a
Material Acquisition which resulted in such ratio (after giving effect to such
Material Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal
quarter in which such Material Acquisition took place and for any three
subsequent consecutive fiscal quarters, (ii) the Borrower has not maintained
compliance with this subsection (d) in reliance on this proviso more than eight
fiscal quarters during the term of this Agreement and (iii) such ratio (after
giving effect to such Material Acquisition) is not greater than 0.65 to 1.00 at
any time. For purposes of calculating such ratio, (A) Unsecured Indebtedness
shall be adjusted by deducting therefrom the amount of unrestricted cash and
Cash Equivalents in excess of $25,000,000 to the extent that there is an
equivalent amount of Indebtedness included in Unsecured Indebtedness that
matures within twenty-four (24) months (or with respect to Mandatorily
Redeemable Stock included in Unsecured Indebtedness that is redeemable within
twenty-four (24) months) from the applicable date of the calculation of such
ratio, and (B) Unencumbered Asset Value shall be adjusted by deducting therefrom
the amount by which Unsecured Indebtedness is adjusted pursuant to the
immediately preceding clause (A) above.
(e)    Ratio of Unencumbered NOI to Unsecured Interest Expense. The Parent shall
not permit the ratio of (i) Unencumbered NOI for the period of four consecutive
fiscal quarters most recently ended to (ii) Unsecured Interest Expense of the
Parent and its Subsidiaries for such period, to be less than 1.75 to 1.00 as of
the last day of such period.
(f)    Dividends and Other Restricted Payments. If (i) an Event of Default under
Section 10.1(a), Section 10.1(e) or Section 10.1(f) exists or would result
therefrom, or (ii) as a result of the occurrence of any other Event of Default
any of the Obligations have been accelerated pursuant to Section 10.2(a), in any
such case, neither the Parent nor the Borrower shall, and neither the Parent nor
the Borrower shall permit any Subsidiary to, make any Restricted Payments
except: (i) if the Parent then has an Investment Grade Rating, to the Parent,
the Borrower or any other Subsidiary, (ii) if the Parent does not then have an
Investment Grade Rating, to the Parent, the Borrower or any other Subsidiary
that is a Guarantor (or to any other Subsidiary so long as the proceeds of such
Restricted Payments are immediately to be further distributed and ultimately
received by the Parent, Borrower or any other Subsidiary that is a Guarantor) or
(iii) any Subsidiary of the Borrower that is not a Wholly Owned Subsidiary may
make Restricted Payments to any


- 88 -



--------------------------------------------------------------------------------





Person owning Equity Interests in such Subsidiary ratably in accordance with the
interest held by such Person or otherwise as may be required pursuant to the
organizational documents of such Subsidiary.
Section 9.2.    Liens; Negative Pledge.
(a)    The Borrower shall not, and the Borrower shall not permit any Subsidiary
that owns one or more Eligible Properties included in the calculation of
Unencumbered Asset Value or Unencumbered NOI, or any Subsidiary that directly or
indirectly owns any Equity Interest in any Subsidiary that owns one or more
Eligible Properties included in the calculation of Unencumbered Asset Value or
Unencumbered NOI to create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, a Default or
Event of Default is or would be in existence, including, without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.
(b)    The Parent shall not, and shall not permit any Wholly Owned Subsidiary of
the Parent, if at any time there is any Wholly Owned Subsidiary of the Parent
that directly or indirectly owns Equity Interests in the Borrower, to, create,
assume or incur any Lien (other than Permitted Liens of the types described in
clauses (a) and (f) of the definition of the term “Permitted Liens”) upon the
Equity Interests of the Borrower or any other Wholly Owned Subsidiary directly
or indirectly owning Equity Interests of the Borrower, which the Parent or such
other Wholly Owned Subsidiary owns.
(c)    The Borrower shall not, and the Borrower shall not permit any Subsidiary
that owns one or more Eligible Properties included in the calculation of
Unencumbered Asset Value or Unencumbered NOI, or any Subsidiary that directly or
indirectly owns any Equity Interest in any Subsidiary that owns one or more
Eligible Properties included in the calculation of Unencumbered Asset Value or
Unencumbered NOI to, enter into, assume or otherwise be bound by any Negative
Pledge except for (i) a Negative Pledge contained in (A) an agreement (x)
evidencing Indebtedness which the Borrower or such direct or indirect owner may
create, incur, assume, or permit or suffer to exist under this Agreement, (y)
which Indebtedness is secured by a Lien permitted to exist under the Loan
Documents, and (z) which prohibits the creation of any other Lien on only the
property securing such Indebtedness; (B) a Permitted Sale Restriction; or (C) an
agreement that evidences Unsecured Indebtedness which contains restrictions on
encumbering assets that are not more restrictive than those restrictions
contained in the Loan Documents, or (ii) to the extent constituting a Negative
Pledge, a restriction on the direct or indirect transfer of Equity Interests in
any Excluded Subsidiary, Unconsolidated Affiliate or any Subsidiary that is not
a Wholly Owned Subsidiary contained in the organizational documents of such
Person or any document, instrument or agreement evidencing Secured Indebtedness
of such Person permitted to exist pursuant to this Agreement.
Section 9.3.    Restrictions on Intercompany Transfers.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary (other than
an Excluded Subsidiary) to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than an Excluded Subsidiary) to: (a) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other equity interests owned by the Parent, the Borrower or any
Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or any
Subsidiary; (c) make loans or advances to the Parent, the Borrower or any
Subsidiary; or (d) transfer any of its property or assets to the Parent, the
Borrower or any Subsidiary (other than the direct or indirect transfer of Equity
Interests in any Excluded Subsidiary); other than (i) with respect to clauses
(a) through (d) those encumbrances or restrictions


- 89 -



--------------------------------------------------------------------------------





(A) contained in any Loan Document, or (B) contained in any other agreement that
evidences Unsecured Indebtedness containing encumbrances or restrictions on the
actions described above that are not more restrictive than those contained in
the Loan Documents, (ii) with respect to clauses (c) and (d), those encumbrances
and restrictions contained in organizational documents of, or other agreements
governing an Investment in, any Excluded Subsidiary, Unconsolidated Affiliate or
any Subsidiary that is not a Wholly Owned Subsidiary (but only to the extent
applicable to the Equity Interest in such Subsidiary or Unconsolidated Affiliate
(or any direct or indirect owner of such Equity Interest on account of such
ownership) or the property or assets of such Subsidiary or Unconsolidated
Affiliate), or (iii) with respect to clause (d), (A) restrictions contained in
any agreement relating to the sale of a Subsidiary (other than the Borrower) or
the assets of a Subsidiary pending sale, or relating to Indebtedness secured by
a Lien on assets that the Borrower or a Subsidiary may create, incur, assume, or
permit or suffer to exist under Section 9.2(a); provided that in any such case,
the restrictions apply only to the Subsidiary or the assets that are the subject
of such sale or Lien, as the case may be, or (B) customary provisions
restricting assignment of any agreement entered into by the Parent, the
Borrower, any other Loan Party or any other Subsidiary in the ordinary course of
business. Notwithstanding anything to the contrary in the foregoing, the
restrictions in this Section shall not apply to any provision of any Guaranty
entered into by the Borrower, any other Loan Party or any other Subsidiary to
Guarantee the Indebtedness of any Subsidiary permitted to be incurred hereunder,
which provision subordinates any rights of the Borrower, such other Loan Party,
or such other Subsidiary to payment from such Subsidiary to the payment in full
of the Indebtedness Guaranteed pursuant to the terms of such Guaranty.
Section 9.4.    Merger, Consolidation, Sales of Assets and Other Arrangements.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, (a) enter
into any transaction of merger or consolidation; (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); or (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or substantially all of its business or assets, or
the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; provided, however, that:
(i)    any of the actions described in the immediately preceding clauses (a) and
(b) may be taken with respect to any Subsidiary or any other Loan Party (other
than the Borrower, or if the Parent has become a Loan Party, the Parent) so long
as immediately prior to the taking of such action and after giving effect
thereto, no Default or Event of Default exists or would result therefrom;
(ii)    (x) any Subsidiary may merge with a Loan Party so long as the survivor
is or becomes a Loan Party simultaneously with the consummation of such merger,
and (y) any Subsidiary that is not a Loan Party may merge with any other
Subsidiary that is not a Loan Party;
(iii)    a Person may merge with and into the Parent or the Borrower so long as
(A)the Parent or the Borrower, as the case may be, is the survivor of such
merger, (B) immediately prior to such merger, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence, and (C) the Borrower shall have given the Administrative Agent and
the Lenders at least ten (10) Business Days’ (or such shorter period as the
Administrative Agent may agree) prior written notice of such merger, such notice
to include a certification as to the matters described in the immediately
preceding clause (B) (except such prior notice shall not be required in the case
of a merger of a Subsidiary with and into the Borrower);


- 90 -



--------------------------------------------------------------------------------





(iv)    the Parent, the Borrower, each Loan Party and each other Subsidiary may
sell, transfer, lease, sublease or dispose of its assets among themselves in
connection with any disposition of assets that is not prohibited by this
Agreement;
(v)    a Loan Party (other than the Borrower or, if the Parent has become a Loan
Party, the Parent) and any Subsidiary that is not (and is not required to be) a
Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence; and
(vi)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease, sublease and license their respective assets, as lessor,
sublessor or licensor (as the case may be), in the ordinary course of their
business.
Section 9.5.    Plans.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, permit
any of its respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. Neither the Parent nor the Borrower shall, and neither
the Parent nor the Borrower shall permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.
Section 9.6.    Fiscal Year.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or other Subsidiary to, change its
fiscal year from that in effect as of the Agreement Date.
Section 9.7.    Modifications of Organizational Documents.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, amend,
supplement, restate or otherwise modify any provision of its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document (and, in the case of any of the foregoing organizational documents of
the Parent or the Borrower, waive compliance with any provision therein) if such
amendment, supplement, restatement or other modification (or in the case of the
Borrower or the Parent, if such waiver of any provision contained therein)
(a) is adverse to the rights and remedies of the Administrative Agent, the
Issuing Banks or the Lenders in any material respect or (b) could reasonably be
expected to have a Material Adverse Effect, it being agreed that any amendment,
supplement, restatement, or modification of Section 7.5D or Section 7.5F of the
Agreement of Limited Partnership of American Homes 4 Rent, L.P., as amended and
in effect on the Agreement Date, or waiver of any provisions contained in such
Sections, would have the effects described in the immediately preceding clauses
(a) and (b).
Section 9.8.    Transactions with Affiliates.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, permit to
exist or enter into any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(other


- 91 -



--------------------------------------------------------------------------------





than the Parent, the Borrower, any Loan Party or any Wholly Owned Subsidiary of
the Borrower), except (a) as set forth on Schedule 6.1(r) attached to the First
Amendment, (b) transactions pursuant to the reasonable business purposes of the
Parent, the Borrower, or such other Subsidiary and upon fair and reasonable
terms which are no less favorable to the Parent, the Borrower, or such other
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate, (c) Restricted Payments to the extent the
same are permitted by Section 9.1(f), (d) transactions between and among any of
the Parent and Subsidiaries of the Parent that are not also direct or indirect
Subsidiaries of the Borrower (e) Investments by any Loan Party or any Subsidiary
in other Subsidiaries and Unconsolidated Affiliates to the extent otherwise in
compliance with the obligations under this Agreement, and (f) transactions
entirely among Subsidiaries that are not Wholly Owned Subsidiaries.
Notwithstanding the foregoing sentence, (w) no payments may be made with respect
to any items set forth on such Schedule 6.1(r) if a Default or Event of Default
specified in Section 10.1(a), Section 10.1(e) or Section 10.1(f) shall exist, or
if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2(a), (x) neither the
Parent nor the Borrower shall, and neither the Parent nor the Borrower shall
permit any Subsidiary to, permit to exist or enter into any transactions with
any Taxable REIT Subsidiary other than transactions of the types described in
clauses (b) and (c) of the immediately preceding sentence, (y) no Loan Party
shall make any Investment in any Subsidiary or Unconsolidated Affiliate that is
not a Loan Party if a Default or Event of Default specified in Section 10.1(a),
Section 10.1(e) or Section 10.1(f) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2(a) other than an Investment of the type
described in clause (b) of the immediately preceding sentence. Notwithstanding
the foregoing two sentences, this Section 9.8 shall not limit transactions
determined by the Parent in good faith to be reasonably necessary for the Parent
to comply with Section 7.12, including transactions involving a Taxable REIT
Subsidiary.
Section 9.9.    Environmental Matters.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party, any other Subsidiary or any other
Person to, use, generate, discharge, emit, manufacture, handle, process, store,
release, transport, remove, dispose of or clean up any Hazardous Materials on,
under or from the Properties in material violation of any Environmental Law or
in a manner that could reasonably be expected to lead to any material
environmental claim or pose a material risk to human health, safety or the
environment, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.
Section 9.10.    Derivatives Contracts.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, enter
into or become obligated in respect of Derivatives Contracts other than
Derivatives Contracts entered into by the Parent, the Borrower, any such Loan
Party or any such Subsidiary in the ordinary course of business and which
establish an effective hedge in respect of liabilities, commitments or assets
held or reasonably anticipated by the Parent, the Borrower, such other Loan
Party or such other Subsidiary.
Section 9.11.    Use of Proceeds.
The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or the Parent to, use any part of such proceeds to purchase or carry,
or to reduce or retire or refinance any credit incurred to purchase or carry,
any margin stock (within the meaning of Regulation U or Regulation X of the
Board


- 92 -



--------------------------------------------------------------------------------





of Governors of the Federal Reserve System) or to extend credit to others for
the purpose of purchasing or carrying any such margin stock. The Borrower shall
not request any Loan, and neither the Parent nor the Borrower shall use, and the
Parent and the Borrower shall ensure that their respective Subsidiaries and
their respective, and their respective Subsidiaries’, directors, officers,
employees and agents shall not use, the proceeds of any Loan, directly or
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country in violation of
applicable Sanctions, or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
Section 9.12.    Limitation on Parent’s Assets and Liabilities.
(a)    So long as the Parent is not a Guarantor, the Parent shall not own any
assets other than (a) Equity Interests in the Borrower or any Wholly Owned
Subsidiaries whose assets consist solely of direct or indirect Equity Interests
in the Borrower, (b) Equity Interests or assets set forth on Schedule 9.12(a)
attached to the First Amendment, (c) other Equity Interests or assets with an
aggregate book value not to exceed $5,000,000, or with the Administrative
Agent’s approval, in the aggregate for this clause (c) not to exceed
$50,000,000, and (d) assets maintained on a temporary or pass-through basis that
are held for subsequent payment of dividends or other Restricted Payments not
prohibited by this Agreement or any other Loan Document or for contribution to
the Borrower.
(b)    So long as the Parent is not a Guarantor, neither the Parent nor any
Wholly Owned Subsidiaries whose assets consist solely of direct or indirect
Equity Interests of the Borrower shall incur, assume or permit to exist any
liabilities other than liabilities that would be reflected in consolidated
financial statements of the Borrower; provided that the Parent may have
(i) other liabilities incidental to its status as a publicly traded REIT (and
not constituting liabilities in respect of Indebtedness for borrowed money),
including liabilities associated with common and preferred equity, employment
contracts, employee benefit matters, indemnification obligations pursuant to
purchase and sale agreements, tax liabilities and legacy liabilities arising
pursuant to contracts entered into in the ordinary course of business prior to
(and not in contemplation of) this Agreement, (ii) nonconsensual obligations
imposed by operation of Applicable Law, (iii) obligations in existence as of the
First Amendment Date set forth on Schedule 9.12(b) attached to the First
Amendment; (iv) obligations in the form of Guarantees in respect of Nonrecourse
Indebtedness where liability of the guarantor is limited to customary exceptions
for fraud, misapplication of funds, environmental indemnities, prohibited
transfers, failure to pay taxes, noncompliance with “separateness covenants,”
voluntary bankruptcy, collusive involuntary bankruptcy and other exceptions to
nonrecourse liability that are either customary in non-recourse financings for
real estate or that are substantially the same as those Guarantees in respect of
Nonrecourse Indebtedness set forth on Schedule 9.12(b) attached to the First
Amendment, (v) other immaterial obligations and (vi) other intercompany
obligations not exceeding $50,000,000 individually or in the aggregate that are
incurred with respect to transactions substantially similar to the transaction
for which the intercompany note disclosed on Schedule 9.12(b) attached to the
First Amendment was incurred.


- 93 -



--------------------------------------------------------------------------------





ARTICLE X.     DEFAULT
Section 10.1.    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)    Default in Payment. (i) The Borrower shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (A) the principal of any of the Loans or
any Reimbursement Obligation, or (B) shall fail to pay interest or any of the
other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document and, in the case of this subsection (a)(i)(B) only, such
failure shall continue for a period of five (5) Business Days after the due date
thereof, or (ii) any other Loan Party shall fail to pay within five (5) Business
Days after becoming due any payment obligation owing by such Loan Party under
any Loan Document to which it is a party.
(b)    Default in Performance.
(i)    The Parent or the Borrower shall fail to perform Section 7.1(i) or
Section 8.4(j), or any Loan Party or the Parent shall fail to perform or observe
any term, covenant, condition or agreement on its part to be performed or
observed and contained in Article IX (other than Section 9.12); or
(ii)    The Parent shall fail to perform Section 9.12, and such failure shall
continue beyond the period provided in Section 7.14(b)(ii) to cause the Parent
to become a Guarantor;
(iii)    The Parent or the Borrower shall fail to perform any term, covenant ,
condition or agreement contained in Section 8.1, Section 8.2, Section 8.3 or
Section 8.4 (other than Section 8.4(j)) and in the case of this subsection
(b)(iii) only, such failure shall continue for a period of five (5) Business
Days after the date required for performance under such Section; or
(iv)    Any Loan Party or the Parent shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this subsection (b)(iv) only, such failure shall continue for a
period of thirty (30) days after the earlier of (x) the date upon which a
Responsible Officer of the Parent, the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Administrative Agent.
(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party or the Parent under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, any Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.
(d)    Indebtedness Cross‑Default.
(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable (following the expiration of
any applicable grace or


- 94 -



--------------------------------------------------------------------------------





cure periods) in respect of (x) any Recourse Indebtedness (other than the Loans
and Reimbursement Obligations and Indebtedness in respect of Derivatives
Contracts) having an aggregate outstanding principal amount individually or in
the aggregate with all other Recourse Indebtedness as to which such a failure
exists, of $50,000,000 or more (“Material Indebtedness”) or (y) an amount of
Indebtedness with respect to Derivatives Contracts, having individually or in
the aggregate with all other Indebtedness with respect to Derivatives Contracts
as to which such a failure exists, without regard to the effect of any close-out
netting provision, Derivatives Termination Values of $10,000,000 or more; or
(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof (other than customary non-default mandatory prepayments
triggered by asset sales, casualty events, equity issuances or debt issuances);
or
(iii)    Any other event shall have occurred and be continuing in respect of
which any applicable grace or cure period shall have expired so as to permit any
holder or holders of any Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid, repurchased, redeemed or defeased prior to its stated maturity
(other than as a result of customary non-default mandatory prepayments triggered
by asset sales, casualty events, equity issuances or debt issuances); or
(iv)    There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Borrower, any Loan Party or any other
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any Specified
Derivatives Contract as a result of a “Termination Event” (as defined therein)
as to which the Borrower or any of its Subsidiaries is an “Affected Party” (as
defined therein) and the Derivatives Termination Value, without regard to the
effect of any close-out netting provision, owed by the Parent or any of its
Subsidiaries as a result thereof, individually or in the aggregate with the
Derivatives Termination Values of all other Derivatives Contracts or Specified
Derivatives Contracts with respect to which such events have occurred, is
$10,000,000 or more.
(e)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any Significant Subsidiary (other than an Excluded Subsidiary) shall:
(i) commence a voluntary case under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.


- 95 -



--------------------------------------------------------------------------------





(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any other
Significant Subsidiary (other than an Excluded Subsidiary) in any court of
competent jurisdiction seeking: (i) relief under the Bankruptcy Code or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding‑up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of sixty (60)
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.
(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).
(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary (other than an Excluded
Subsidiary) by any court or other tribunal and (i) such judgment or order shall
continue for a period of thirty (30) days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such unsatisfied judgments or orders entered against the Parent, the Borrower,
any other Loan Party or any other Subsidiary, $50,000,000 or (B) in the case of
an injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.
(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any other Loan
Party or any other Subsidiary (other than an Excluded Subsidiary), which
exceeds, individually or together with all other such warrants, writs,
executions and processes, $50,000,000 in amount and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of thirty (30) days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower, any other Loan
Party or any other Subsidiary.
(j)    ERISA.
(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $50,000,000; or
(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $50,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(k)    Change of Control/Change in Management.


- 96 -



--------------------------------------------------------------------------------





(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than the Permitted Holders is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
will be deemed to have “beneficial ownership” of all securities that such Person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35.0% of the
total voting power of the then outstanding voting stock of the Parent;
(ii)    During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12‑month period
constituted the Board of Trustees of the Parent (together with any new trustees
whose appointment, election or nomination to the Board of Trustees was approved
or recommended by a vote of the Trustees then in office who either were Trustees
at the beginning of any such period or whose appointment, election or nomination
was previously so approved or recommended) cease for any reason to constitute a
majority of the Board of Trustees of the Parent then in office;
(iii)    (A) The Parent, together with the Permitted Holders shall cease to own
and control, directly or indirectly, at least 60.0% of the outstanding Equity
Interests of the Borrower; or (B) the Parent shall cease to own and control,
directly or indirectly, a majority of the outstanding Equity Interests of the
Borrower; or
(l)    General Partner of Borrower. The Parent or a Wholly Owned Subsidiary of
the Parent shall cease to be the sole general partner of the Borrower or shall
cease to have the sole and exclusive power to exercise all management and
control over the Borrower.
Notwithstanding the foregoing provisions of this Section 10.1, if a Default or
Event of Default occurs solely as a result of a Property being treated as an
Eligible Property that is not in fact an Eligible Property, such Default or
Event of Default shall be deemed not to have occurred so long as the Borrower
delivers to the Administrative Agent not later than fifteen (15) days from the
earlier of (x) the date a Responsible Officer of the Parent or the Borrower
obtains knowledge of the occurrence of such Default or Event of Default and
(y) the date on which the Borrower has received written notice of such Default
or Event of Default from the Administrative Agent, each of the following: (1)
written notice thereof and (2) a Compliance Certificate, prepared for each
fiscal period in which such Property was included as an Eligible Property but
was not in fact an Eligible Property, evidencing compliance with the covenants
set forth in Section 9.1 for such period, excluding such Property as an Eligible
Property, as applicable.
Section 10.2.    Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(e) or 10.1(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on


- 97 -



--------------------------------------------------------------------------------





behalf of itself and the other Loan Parties, and (2) the Commitments and the
Swingline Commitment and the obligation of the Issuing Banks to issue Letters of
Credit hereunder, shall all immediately and automatically terminate.
(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder.
(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.
(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.
(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.
(e)    Remedies in Respect of Specified Derivatives Contracts. Notwithstanding
any other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent, the Issuing Banks or the Lenders, to take any action
or avail itself of any remedies available to such Specified Derivatives Provider
under any Specified Derivatives Contract or Applicable Law.
Section 10.3.    Remedies Upon Default.
Upon the occurrence of a Default specified in Section 10.1(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.
Section 10.4.    Marshaling; Payments Set Aside.
No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff


- 98 -



--------------------------------------------------------------------------------





or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Guaranteed
Obligations, or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.
Section 10.5.    Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3) under any of the Loan Documents, in respect of any Guaranteed
Obligations shall be applied in the following order and priority:
(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, each Issuing Bank in its
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the applicable Issuing Banks and Swingline Lender in
proportion to the respective amounts described in this clause (a) payable to
them;
(b)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;
(c)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;
(d)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the applicable Issuing Banks in proportion to the
respective amounts described in this clause (d) payable to them;
(e)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;
(f)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks, and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and
(g)    the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be. Each Specified
Derivatives Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such


- 99 -



--------------------------------------------------------------------------------





notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article XI for itself and its
Affiliates as if a “Lender” party hereto.
Section 10.6.    Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by an Issuing Bank as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.
(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the applicable Issuing Bank for the payment made
by such Issuing Bank to the beneficiary with respect to such drawing.
(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within ten (10) Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.4(b) for deposit into the
Letter of Credit


- 100 -



--------------------------------------------------------------------------------





Collateral Account but in respect of which the Lenders have not otherwise
received payment for the amount so reimbursed or funded, the Administrative
Agent shall promptly remit to the Lenders the amount so reimbursed or funded for
such Extended Letter of Credit that remains in the Letter of Credit Collateral
Account, pro rata in accordance with the respective unpaid reimbursements or
funded participations of the Lenders in respect of such Extended Letter of
Credit, against receipt but without any recourse, warranty or representation
whatsoever. When all of the Obligations (other than contingent indemnification
obligations for which no claim has been made or asserted) shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.
(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
Section 10.7.    Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
Section 10.8.    Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement and each of the other Loan
Documents, and of the Specified Derivatives Providers under the Specified
Derivatives Contracts shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by any such Lender Party in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.
(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Specified


- 101 -



--------------------------------------------------------------------------------





Derivatives Provider from exercising the rights and remedies that inure to its
benefit under any Specified Derivatives Contract (iv) any Lender from exercising
setoff rights in accordance with Section 12.3 (subject to the terms of
Section 3.3), or (v) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (x) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article X and (y) in
addition to the matters set forth in clauses (ii), (iv) and (v) of the preceding
proviso and subject to Section 3.3, any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.
ARTICLE XI.     THE ADMINISTRATIVE AGENT
Section 11.1.    Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII that the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Borrower, any
other Loan Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Loan Document not already delivered or otherwise made
available to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing,


- 102 -



--------------------------------------------------------------------------------





no Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.
Section 11.2.    Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document, or any Specified Derivatives Contract, as
the case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent in each case in its individual capacity.
Such Lender acting as Administrative Agent and its Affiliates may each accept
deposits from, maintain deposits or credit balances for, invest in, lend money
to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to any Issuing Bank, the other Lenders or any Specified
Derivatives Providers. Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to any Issuing Bank, the other Lenders or any
Specified Derivatives Providers. The Issuing Banks and the Lenders acknowledge
that, pursuant to such activities, the Lender acting as Administrative Agent or
its Affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.
Section 11.3.    Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval within ten (10) Business Days (or such lesser
or greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such requested determination,
consent or approval. The provisions of this Section shall not apply to any
amendment, waiver or consent regarding any of the matters described in
Section 12.6(c).
Section 11.4.    Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice


- 103 -



--------------------------------------------------------------------------------





of default” to the Administrative Agent shall not result in any liability of
such Lender to any other party to any of the Loan Documents. Further, if the
Administrative Agent receives such a “notice of default,” the Administrative
Agent shall give prompt notice thereof to the Lenders.
Section 11.5.    Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its Related Parties: (a) makes any warranty or representation to any
Lender, any Issuing Bank or any other Person, or shall be responsible to any
Lender, any Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender or any Issuing Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties. The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney-in-fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.
Section 11.6.    Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent


- 104 -



--------------------------------------------------------------------------------





jurisdiction in a final, non-appealable judgment; provided, further, that no
action taken in accordance with the directions of the Requisite Lenders (or all
of the Lenders, if expressly required hereunder) shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section. Without
limiting the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
ratable share of any out‑of‑pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out‑of‑pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
Section 11.7.    Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or Affiliate, shall be deemed to constitute any such representation
or warranty by the Administrative Agent to any Issuing Bank or any Lender. Each
of the Lenders and the Issuing Banks acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective Related Parties, and based on the financial
statements of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders and the Issuing
Banks also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective Related Parties, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Parent, the Borrower or any
other Loan Party of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or


- 105 -



--------------------------------------------------------------------------------





any of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender or any Issuing Bank with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Borrower, any other Loan Party or any
other Affiliate thereof which may come into possession of the Administrative
Agent or any of its Related Parties. Each of the Lenders and the Issuing Banks
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or any Issuing
Bank.
Section 11.8.    Successor Administrative Agent.
The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as administrative agent by the Requisite Lenders
(other than the Lender then acting as Administrative Agent) and the Borrower
upon thirty (30) days’ prior written notice if the Administrative Agent (i) is
found by a court of competent jurisdiction in a final, non-appealable judgment
to have committed gross negligence or willful misconduct in the course of
performing its duties hereunder or (ii) has become or is insolvent or has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment. Upon any such resignation or removal, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within thirty (30) days after the current
Administrative Agent’s giving of notice of resignation or upon the removal of
the current Administrative Agent, then the current Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be an Eligible Assignee; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no Lender has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made to each Lender and
each Issuing Bank directly, until such time as a successor Administrative Agent
has been appointed as provided for above in this Section; provided, further that
such Lenders and such Issuing Banks so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or Issuing Bank
were itself the Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by, or removal of, an
Administrative Agent shall also constitute the resignation or removal as an
Issuing Bank and as the Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning Lender”) except that such Lender, in its
capacity as Issuing Bank, shall continue to have obligations hereunder with
respect to Letters of Credit issued prior to such resignation or removal until a
successor Administrative Agent is appointed. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of an Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and (ii)
the successor Issuing Bank shall issue letters of credit in substitution for all
Letters of Credit issued by the Resigning Lender as Issuing Bank outstanding at
the time of such succession (which letters of credit issued in substitutions
shall be deemed to be Letters of Credit issued


- 106 -



--------------------------------------------------------------------------------





hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit. After any Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article XI shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.
Section 11.9.    Titled Agents.
Each of the Lead Arrangers, the Bookrunners, Syndication Agent, and
Documentation Agents (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, any Issuing Bank, the
Parent, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.
Section 11.10.    Specified Derivatives Contracts.
No Specified Derivatives Provider that obtains the benefits of Section 10.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.
ARTICLE XII.     MISCELLANEOUS
Section 12.1.    Notices.
Unless otherwise provided herein (including, without limitation as provided in
Section 8.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
If to the Parent or the Borrower:

American Homes 4 Rent
American Homes 4 Rent, L.P.
30601 Agoura Road, Suite 200
Agoura Hills, California 91301
Attention: Chief Financial Officer
Telecopy Number: (805) 456-7859
Telephone Number: (805) 413-5275

with a copy to:



- 107 -



--------------------------------------------------------------------------------






American Homes 4 Rent
American Homes 4 Rent, L.P.
30601 Agoura Road, Suite 200
Agoura Hills, California 91301
Attention: Chief Legal Officer
Telecopy Number: (805) 456-7859
Telephone Number: (310) 774-5331
If to the Administrative Agent:

Wells Fargo Bank, National Association
401 B Street, Suite 1100
San Diego, California 92101
Attn: Dale Northup
Telecopier:    619-699-3105
Telephone:    619-699-3025

with a copy to:

Wells Fargo Bank, National Association
Wells Fargo CRE Portfolio Services
1512 Eureka Road
Suite 350
Roseville, California
Attn: Patty Cabrera
Telecopier:    916-787-4526
Telephone:    916-788-4672

and a copy to:

Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9300-091
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Kirby Wilson, CRE Agency Services
Telecopier:    866-595-7863
Telephone:    612-667-6009
If to Wells Fargo, as an Issuing Bank:

Wells Fargo Bank, National Association
401 B Street, Suite 1100
San Diego, California 92101
Attn: Dale Northup
Telecopier:    619-699-3105
Telephone:    619-699-3025


- 108 -



--------------------------------------------------------------------------------





If to JPMorgan Chase, N.A., as an Issuing Bank:

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, Floor 3
Newark, Delaware 19713-2107
Attn: Ross Gelbart
Telecopier:    302-634-4712
Telephone:    302-634-8502

with a copy to:

JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 24
New York, New York 10179
Attn: Chiara Carter
Telephone:    212-622-6401
If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Parent or the Borrower or the Administrative Agent, the
Issuing Banks and Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 8.5 to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if any notice, certificate or other document required to be delivered
by Borrower or any other Loan Party hereunder or under any other Loan Document
shall be required to be delivered on a day other than a Business Day, such
notice, certificate or other document shall be required to be delivered on the
next following Business Day.


- 109 -



--------------------------------------------------------------------------------





Section 12.2.    Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated hereby and thereby, including
the reasonable and documented out-of-pocket fees and disbursements of counsel to
the Administrative Agent and all reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents, (b) to pay or reimburse the Administrative
Agent, the Issuing Banks and the Lenders for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Administrative Agent, the Issuing Banks and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel to the Administrative Agent, any
Issuing Bank and any Lender incurred in connection with the representation of
the Administrative Agent, such Issuing Bank or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 10.1(e) or 10.1(f), including, without limitation (i) any
motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor‑in‑possession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Administrative Agent and/or the Lenders may pay
such amounts on behalf of the Borrower and such amounts shall be deemed to be
Obligations owing hereunder. Notwithstanding the foregoing, the obligation to
reimburse the Lender Parties for fees and expenses incurred in connection with
any preservation of rights under the Loan Documents that is undertaken other
than in connection with an enforcement of any Lender Parties’ rights and
remedies under the Credit Agreement or after an Event of Default shall be
limited to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one counsel to the Lender Parties and, if reasonably necessary,
a single local counsel for the Lender Parties in each relevant jurisdiction and
with respect to each relevant specialty, and in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction to the affected Lender Parties similarly situated. All amounts
payable pursuant to this Section 12.2 shall be due and payable 15 days after
receipt of a reasonably detailed invoice therefor (or in the case of the costs
and expenses described in clause (a) of this Section, any earlier date set forth
in the applicable amendment, supplement or modification to any of the Loan
Documents for which such costs and expenses are to be paid or reimbursed).
Section 12.3.    Setoff.
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender,


- 110 -



--------------------------------------------------------------------------------





and each Participant, at any time or from time to time while an Event of Default
exists, without notice to the Borrower or to any other Person, any such notice
being hereby expressly waived, but in the case of an Issuing Bank, a Lender, an
Affiliate of an Issuing Bank or a Lender, or a Participant, subject to receipt
of the prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Issuing
Bank, such Lender, any Affiliate of the Administrative Agent, such Issuing Bank
or such Lender, or such Participant, to or for the credit or the account of the
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2, and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Section 12.4.    Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANKS, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT,
THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)    EACH OF THE PARENT AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO


- 111 -



--------------------------------------------------------------------------------





AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE PARENT OR THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 12.5.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


- 112 -



--------------------------------------------------------------------------------





(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Revolving Loans at
the time owing to it, or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in the immediately following clause (B)
in the aggregate, or in the case of an assignment of the entire remaining amount
of an assigning Term Loan Lender’s Term Loan Commitment and/or Term Loans at the
time owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) of a Class or, if the applicable Commitments of the same
Class as such Commitment are not then in effect, the principal outstanding
balance of the Loans of such Class of the assigning Lender subject to each such
assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the amount of the Commitment of the applicable Class held by such
assigning Lender or if the applicable Commitment is not then in effect, the
outstanding principal balance of the Loans of the applicable Class of such
assigning Lender, as applicable, would be less than $5,000,000, then such
assigning Lender shall assign the entire amount of its Commitment of such Class
and the Loans of such Class at the time owing to it.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned, except that this clause (ii) shall not apply to rights in
respect of a Bid Rate Loan or prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Classes of Commitments or
Loans on a non pro-rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender of
the same Class of Commitments or Loans, an Affiliate of a such a Lender or an
Approved Fund of such a Lender; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender


- 113 -



--------------------------------------------------------------------------------





of the same Class of Commitments or Loans, an Affiliate of such a Lender or an
Approved Fund of such a Lender; and
(C)    the consent of each Issuing Bank and the Swingline Lender (in each case,
such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of a Revolving Commitment.
(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) (1) its full pro rata share of all Revolving Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Commitment Percentage and (2) all Term Loans and any Term Loan
Commitment held by such Defaulting Lender. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption,


- 114 -



--------------------------------------------------------------------------------





be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 4.4, 12.2 and 12.9
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.10. with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender, sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Parent, the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (v) increase
such Lender’s Commitment, (w) extend the date fixed for the payment of principal
on the Loans or portions thereof owing to such Lender, (x) reduce the rate at
which interest is payable thereon, or (y) release any Guarantor from its
Obligations under the Guaranty except as contemplated by Section 7.14(d), in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10, 4.1, 4.4
(subject to the requirements and limitations therein, including the requirements
under Section 3.10(g) (it being understood that the documentation required under
Section 3.10(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 4.6 as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 4.1 or Section 3.10, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that


- 115 -



--------------------------------------------------------------------------------





sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 4.6 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
(g)    Designated Lenders. Any Lender (each, a “Designating Lender”) may at any
time while the Parent has been assigned an Investment Grade Rating from either
S&P or Moody’s designate one Designated Lender to fund Bid Rate Loans on behalf
of such Designating Lender subject to the terms of this subsection, and the
provisions in the immediately preceding subsections (b) and (d) shall not apply
to such designation. No Lender may designate more than one Designated Lender.
The parties to each such designation shall execute and deliver to the
Administrative Agent for its acceptance a Designation Agreement. Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Administrative Agent will accept such Designation Agreement and give prompt
notice thereof to the Borrower, whereupon (i) the Borrower shall, at the request
of such Designated Lender, execute and deliver to the Designating Lender a Bid
Rate Note payable to the order of the Designated Lender, (ii) from and after the
effective date specified in the Designation Agreement, the Designated Lender
shall become a party to this Agreement with a right to make Bid Rate Loans on
behalf of its Designating Lender pursuant to Section 2.3 after the Borrower has
accepted a Bid Rate Loan (or portion thereof) of the Designating Lender, and
(iii) the Designated Lender shall not be required to make payments with respect
to any obligations in this Agreement except to the extent of excess cash flow of
such Designated Lender which is not otherwise required to repay obligations of
such Designated Lender which are then due and payable; provided, however, that
regardless of such designation and assumption by the Designated Lender, the
Designating Lender shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designating Lender and


- 116 -



--------------------------------------------------------------------------------





its related Designated Lender with respect to this Agreement, including, without
limitation, any indemnification obligations under Section 11.6 and any sums
otherwise payable to the Borrower by the Designated Lender. Each Designating
Lender shall serve as the agent of the Designated Lender and shall on behalf of,
and to the exclusion of, the Designated Lender: (i) receive any and all payments
made for the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents. Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf and shall be binding on the Designated
Lender to the same extent as if signed by the Designated Lender on its own
behalf. The Borrower, the Administrative Agent and the Lenders may rely thereon
without any requirement that the Designated Lender sign or acknowledge the same.
No Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender. The
Borrower, the Lenders and the Administrative Agent each hereby agrees that it
will not institute against any Designated Lender or join any other Person in
instituting against any Designated Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any federal or state
bankruptcy or similar law, until the later to occur of (x) one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender and (y) the Revolving Termination Date. In connection
with any such designation, the Designating Lender shall pay to the
Administrative Agent an administrative fee for processing such designation in
the amount of $1,000.
(h)    The parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith
Incorporated may, without notice to the Borrower, assign its rights and
obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement.
(i)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.
Section 12.6.    Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Parent, the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto. Subject to the immediately following
subsection (b), any term of this Agreement or of any other Loan Document
relating solely to the rights or obligations of the Lenders of a particular
Class, and not Lenders of any other Class, may be amended, and the performance
or observance by the Borrower or any other Loan Party or any Subsidiary of any
such


- 117 -



--------------------------------------------------------------------------------





terms may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, and only with, the written consent of the
Requisite Class Lenders for such Class of Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
a party thereto). Notwithstanding anything to the contrary contained in this
Section, the Fee Letter may only be amended, and the performance or observance
by any Loan Party thereunder may only be waived, in a writing executed by the
parties thereto.
(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:
(i)    increase (or reinstate) the Commitments of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender;
(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for (x) the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate” and (y) any
amendment to any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or other Obligation or to reduce any fee payable hereunder;
(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;
(iv)    modify the definitions of “Revolving Termination Date” or clause (a) of
the definition of “Termination Date” (in each case, except in accordance with
Section 2.14) or “Revolving Commitment Percentage”, otherwise postpone any date
fixed for, or forgive, any payment of principal of, or interest on, any
Revolving Loans or for the payment of Fees or any other Obligations owing to the
Revolving Lenders, or extend the expiration date of any Letter of Credit beyond
the Revolving Termination Date (except in the case of a Letter of Credit that
becomes an Excluded Letter of Credit in accordance with Section 2.4(b)), in each
case, without the written consent of each Revolving Lender;
(v)    modify the definition of “Term Loan Maturity Date” or clause (b) of the
definition of “Termination Date”), modify the definition of “Term Loan
Availability Termination Date”, or otherwise postpone any date fixed for, or
forgive, any payment of principal of, or interest on, any Term Loans (other than
Additional Tranche Term Loans) or for the payment of Fees or any other
Obligations (other than Fees and Obligations related to Additional Tranche Term
Loans) owing to the Term Loan Lenders, in each case, without the written consent
of each Term Loan Lender holding Term Loans made pursuant to Section 2.2 or
constituting Additional Term Loans made pursuant to Section 2.17;
(vi)    modify clause (c) of the definition of “Termination Date” or otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Class of Additional Tranche Term Loans or for the payment of
Fees or any other Obligations related to any Class of Additional Tranche Term
Loans owing to the Term Loan Lenders, in each case, without the written consent
of each Term Loan Lender holding Additional Tranche Term Loans of such Class;


- 118 -



--------------------------------------------------------------------------------





(vii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2 without the written consent of each Lender;
(viii)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;
(ix)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;
(x)    modify the definition of the term “Requisite Class Lenders” as it relates
to a particular Class of Lenders, or modify in any other manner the number or
percentage of a Class of Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, in each case, solely
with respect to such Class of Lenders, without the written consent of each
Lender in such Class;
(xi)    release any Guarantor from its obligations under the Guaranty (except as
contemplated by Section 7.14(d)), without the written consent of each Lender; or
(xii)    amend, or waive the Borrower’s compliance with, Section 2.16 without
the written consent of each Lender.
(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.5 or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.4 or the obligations of the Issuing
Banks under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
each Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this


- 119 -



--------------------------------------------------------------------------------





Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.
(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 12.6, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.
(e)    Additional Tranche Term Loans. Notwithstanding anything to the contrary
in this Section 12.6, this Agreement may be amended to establish a Class of
Additional Tranche Term Loans and effect amendments to this Agreement as are
consistent with Section 2.17 in respect of Additional Tranche Term Loans with
only the consent of the Administrative Agent, the Borrower and the Term Loan
Lenders providing such Class of Additional Tranche Term Loans (such amendment,
an “Additional Tranche Term Loan Amendment”).
Section 12.7.    Non-Liability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. Each Lender and their affiliates may have economic
interests that conflict with those of the Borrower. None of the Administrative
Agent, any Issuing Bank or any Lender shall have any fiduciary responsibilities
to the Parent or the Borrower; no provision in this Agreement or in any of the
other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent, any Issuing Bank or any Lender to any Lender, the Parent,
the Borrower, any Subsidiary or any other Loan Party, and nothing in the Loan
Documents shall be deemed to create any advisory or agency relationship or any
other implied duty between any of the Administrative Agent, any Issuing Bank or
any Lender, on the one hand, and any of the Parent, the Borrower, any other Loan
Party, and any of their stockholders or Affiliates on the other hand. None of
the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Parent or the Borrower to review or inform the Parent or
the Borrower of any matter in connection with any phase of the Parent’s or
Borrower’s business or operations.
Section 12.8.    Confidentiality.
The Administrative Agent, each Issuing Bank and each Lender shall not disclose
to any person, and shall treat confidentially, all Information (as defined
below) but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ other respective Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Commitment or participation therein as permitted hereunder, or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise


- 120 -



--------------------------------------------------------------------------------





required by Applicable Law; (d) to the Administrative Agent’s, such Issuing
Bank’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document (or
any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Document (or any Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent, such Issuing Bank or such Lender to be a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank, any Lender or any Affiliate of the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower or any Affiliate of the Borrower; (g) to the extent requested by,
or required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent, each Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, such
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, such Issuing Bank or such Lender. As used in
this Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate. None of the
Administrative Agent, any Issuing Bank or any Lender will be liable for any
damages arising from the use by others of Information obtained by electronic
means, except to the extent that damages are found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Person.
Section 12.9.    Indemnification.
(a)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including,
without limitation, Environmental Claims), damages, liabilities and related
expenses (including, without limitation, the reasonable and documented
out-of-pocket fees, charges and disbursements of any counsel for any Indemnified
Party, incurred by any Indemnified Party or asserted against any Indemnified
Party by any Person (including the Borrower, any other Loan Party or any other
Subsidiary) other than such Indemnified Party and its Related Parties, arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower, any other Loan Party or any other Subsidiary, or any
Environmental Claim related in any way to the Borrower, any other Loan Party or
any other Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding (an “Indemnity Proceeding”) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower, any other Loan Party or any other
Subsidiary,


- 121 -



--------------------------------------------------------------------------------





and regardless of whether any Indemnified Party is a party thereto, or (v) any
claim (including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent, any
Issuing Bank or any Lender is a party thereto) and the prosecution and defense
thereof, arising out of or in any way connected with the Loans, this Agreement,
any other Loan Document, or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby, including,
without limitation, reasonable and documented out-of-pocket reasonable attorneys
and consultant’s fees (in any case, limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to such
Indemnified Parties and, if reasonably necessary, a single local counsel for the
Indemnified Parties in each relevant jurisdiction and with respect to each
relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to the affected
Indemnified Parties similarly situated); provided, however, that such indemnity
shall not, as to any Indemnified Party, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party, (B) result from a claim brought by any Loan Party or any Subsidiary
thereof against an Indemnified Party for breach in bad faith of such Indemnified
Party’s obligations hereunder or under any other Loan Document, if such Loan
Party or such Subsidiary has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction, or (C)
arise from any dispute solely among Indemnified Parties (except in connection
with claims or disputes (1) relating to whether the conditions to any Credit
Event have been satisfied, (2) with respect to a Defaulting Lender or the
determination of whether a Lender is a Defaulting Lender, (3) against the
Administrative Agent or the Arrangers in their respective capacities as such,
and (4) directly resulting from any act or omission on part of the Borrower, any
other Loan Party or any other Subsidiary). This Section 12.9(a) shall not apply
with respect to Taxes addressed in Section 3.10 or yield maintenance obligations
described in Section 4.1 and Section 4.4.
(b)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(c)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
References in this Section 12.9 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers, as applicable.
Section 12.10.    Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.4(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and no Issuing Bank is any longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. Promptly following such termination, upon the Borrower’s
written request, each Lender shall promptly return to the Borrower any Note
issued to such Lender. The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10, 4.1, 4.4, 11.6, 12.2 and 12.9 and any other provision of this
Agreement and the other Loan Documents, and


- 122 -



--------------------------------------------------------------------------------





the provisions of Section 12.4, shall continue in full force and effect and
shall protect the Administrative Agent, the Issuing Banks and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement. Upon the Borrower’s request, the
Administrative Agent agrees to deliver to the Borrower, at the Borrower’s sole
cost and expense, written confirmation of the foregoing termination.
Section 12.11.    Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 12.12.    GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 12.13.    Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 12.14.    Obligations with Respect to Loan Parties and Subsidiaries.
The obligations of the Parent and/or the Borrower to direct or prohibit the
taking of certain actions by the other Loan Parties and Subsidiaries as
specified herein shall be absolute and not subject to any defense the Parent or
the Borrower may have that the Parent and/or the Borrower does not control such
Loan Parties or Subsidiaries.
Section 12.15.    Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 12.16.    Limitation of Liability.
None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and each of
the Parent and the Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, consequential


- 123 -



--------------------------------------------------------------------------------





or punitive damages suffered or incurred by the Parent or the Borrower in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.
Section 12.17.    Acknowledgement and Consent to a Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion power of any EEA Resolution Authority.
Section 12.18.    Nonrecourse to Parent; Limited Nature of Parent’s Obligations
under this Agreement.
Unless the Parent becomes a Guarantor pursuant to Section 7.14 and subject to
the limitations described below in this Section, notwithstanding anything to the
contrary set forth in this Agreement or in any of the other Loan Documents, the
Obligations of the Borrower and the Guarantors under this Agreement and the
other Loan Documents are non-recourse to the Parent as a result of its capacity
as the general partner of the Borrower and as a result of its having joined in
the execution of this Agreement; provided that the foregoing shall not limit any
recourse to the Borrower and the other Guarantors and their respective assets,
whether now owned or hereafter acquired. The Administrative Agent, the Lenders
and the other Lender Parties, by such other Lender Parties’ acceptance of the
benefits of this Agreement and the other Loan Documents, agree that, unless the
Parent has become a Guarantor pursuant to Section 7.14, (x) the Parent shall not
be liable for any of the Obligations of the Borrower under this Agreement or any
other Loan Documents as a result of its status as the general partner of the
Borrower and (y) the Parent is joining in the execution of this Agreement solely
for the limited purpose of being bound by the terms of the Sections of this
Agreement expressly applicable to the Parent, including all covenants made by
the Parent, and the occurrence of any Default or Event of Default under this
Agreement or other Loan Document resulting from a breach by the Parent of, or a
misrepresentation by the Parent under or in any way relating to, any of such
Sections shall (i) not create any personal liability on the part of the Parent
for the payment of the Obligations, or (ii) give rise to any cause of action
against the Parent related to a breach by the Parent of any such Sections.
Notwithstanding the foregoing, (a) if an Event of Default occurs, nothing in
this Section 12.18 shall in any


- 124 -



--------------------------------------------------------------------------------





way prevent or hinder the Administrative Agent or the Lender Parties in the
pursuit or enforcement of any right, remedy, or judgment against the Borrower or
any of the other Guarantors or any of their respective assets, (b) the Parent
shall be fully liable to the Administrative Agent and the Lender Parties to the
same extent that Parent would be liable absent the foregoing provisions of this
Section 12.18 for fraud or willful misrepresentation by the Borrower, the
Parent, or any of their respective Affiliates or Subsidiaries (to the full
extent of losses suffered by the Administrative Agent or any Lender Party by
reason of such fraud or willful misrepresentation); and (c) nothing in this
Section 12.18 shall be deemed to be a waiver of any right which the
Administrative Agent may have under §506(a), 506(b), 1111(b) or any other
provision of the Bankruptcy Code or any successor thereto or similar provisions
under applicable state law.
Section 12.19.    Entire Agreement.
This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.
Section 12.20.    Construction.
The Administrative Agent, each Issuing Bank, the Parent, the Borrower and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Parent, the Borrower and each
Lender.
Section 12.21.    Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
[Signatures on Following Pages]




- 125 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.


AMERICAN HOMES 4 RENT, L.P.
 
By: American Homes 4 Rent, its General Partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



AMERICAN HOMES 4 RENT,
solely for the limited purposes
described in Section 12.18.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





















[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, as Swingline Lender, as an Issuing
Bank, as a Revolving Lender and as a Term Loan Lender
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



































[Signatures Continued on Next Page]







--------------------------------------------------------------------------------





[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]


JPMORGAN CHASE BANK, N.A., as an Issuing Bank, as a
Revolving Lender and as a Term Loan Lender
 
 
 
By:
 
 
Name:
 
 
Title:
 



































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------







[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]
[LENDER]
 
 
 
By:
 
 
Name:
 
 
Title:
 








































